Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 1 of 184

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

Case 1D: SDGT- 12284

Erich C. Ferrari

Ferrari & Associates, P.-C.
1455 Pennsylvania Ave., N.W.
Suite 400

Washington, DC 20004

Dear Mr. Ferrari,

As you are aware, on June 10, 2015, the U.S. Department of the Treasury’s Office of Foreign
Assets Control (OFAC) designated your client, Kassem Hejeij, a Specially Designated Global
Terrorist pursuant to Executive Order (E.0.) 13224 and placed him on the list of Specially
Designated Nationals and Blocked Persons (SDN list). Your chent’s designation was based
upon evidence that he provided support and services to Hizballah, an entity that is also
designated pursuant to E.O. 13224 and on the SDN list. Specifically, your client maintained
direct ties with senior elements in Hizballah and provided support to the group for a number of
years through Middle East and Africa Bank (MEAB), including by working on behalf of
Hizballah to manage commercial ventures in Iraq.

The Reporting, Procedures and Penalties Regulations, 31 C.FLR. Part 501 (collectively, the
Regulations), provide that designated persons may seek administrative reconsideration of their
designation by submitting arguments or evidence that circumstances resulting in their
designation no longer apply, or arguments or evidence that they believe establishes that an
insufficient basis exists for the designation. Designated persons may also propose remedial
steps, such as corporate reorganization, resignation from positions in a blocked entity, or similar
steps that the person believes would negate the basis for designation.

In a letter dated October 2, 2017, your client requested that OFAC reconsider his designation as a
Specially Designated Global Terrorist. Afler carefully reviewing all available information,
including the evidence in the record regarding your client’s designation, classified information,
and all of the arguments raised in your written submissions and the material submitted by your
client, OFAC has determined that your client has not put forth arguments or evidence
establishing that an insufficient basis exists for his designation or that the circumstances resulting
in the designation are no longer applicable.

Specifically, your client faile
and services to Hizballah.

d to provide sufficient evidence that he no longer provides su

     

ccordingly, «

Hejeij 0001
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 2 of 184

and in light of other information available to OFAC regarding your client’s prior support for and
services to Hizhallah, OFAC has reason to believe that your clent’s support and services have
not ceased.

Further, OFAC has evidence in its possession that undermines your client’s claim that he has
never knowingly had any sort of relationship with Hizballah. Indeed, your client met with a
Hizballah finance official in 2013 and agreed to make changes to bank accounts held by
individuals, entities, and charitable institutions affiliated with Hizballah in order to hide the tics
between moncy laundering activities and Hizballah. Your client’s disingenuous denial of any
support or affiliation with Hizballah undermines his overall credibility.

Moreover, OFAC finds unpersuasive your client’s assertions regarding the audits conducted of
MEAB. Your client claimed that financial audits of MEAB did not indicate that he engaged in
the conduct identified by OFAC. Given that the focus of the audits was on the financial position
and performance of MEAB as of December 31, 2015, at atime when your client allegedly had

no relationship with MEAB, it is OFAC’s position that the audit report did not assess your
client's behavior, and thus did not indicate that your chent did not engage in the conduct outlined
by OFAC.

In your February 22, 2019 supplemental response to OFAC’s March 12, 2018 questionnaire,
your client downplayed his commercial ventures in Iraq, including his involvement with Global
Cleaners S.A.R.L. To begin, your client noted that while MEAB provided banking services to
Global Cleaners §.A.R.L. during his tenure as Chairman, he otherwise had no relationship with
the company. While OFAC acknowledges that your client’s name does not appear on the
corporate record documents your client provided, information available to OFAC indicates that
your client was an owner of Global Cleaners S.A.R.L., which provided millions of dollars per
year to Hizballah. Further, your client asserts that his assistance in opening two MEAB branches
in Basra and Baghdad, Iraq, constituted nothing more than his exploitation of a business
opportunity in a “burgeoning market.” OFAC, however, has reason to believe that your client
opened the Iraqi MEAB branches for reasons other than advancing innocuous commercial
interests.

In addition to having direct ties to Hizballah, your client also collaborated with Adham Tabaja,
whom OPAC designated in June 2015 for providing support and services to Hizballah. As of
early 2014, your client and an individual whom OFAC has reason to believe js Adham Tabaja,
were responsible for transferring funds from Hizballah companies in Iraq to Hizballah.
Separately, in your supplemental response, your client stated that his relationship with Adham
Tabaja was solely through his role as MEAB chairman and that MEAB only provided Adham
Tabaja and his companies banking facilities consistent with MEAB’s internal procedures.
However, your client’s description of his relationshi p with Adham Tabaja as professional in
nature does not diminish the fact that he was personally involved in facilitating a customer
relationship with Adham Tabaja. These actions demonstrate that your client collaborated closely
with Adham Tabaja, a Hizballah member and financier, for the benefit of Hizbailah,
notwithstanding your client’s allegation that the relationship was strictly professional and prior to
Tabaja’s designation as a Specially Designated Global Terrorist.

ba

Hejeij 0002
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 3 of 184

In OFAC’s March 12, 2018 questionnaire, OFAC noted that providing false or misleading
information could result in the denial of the final determination of your client's request for
reconsideration. In your June 8, 2018 response to OFAC’s questionnaire, you asserted that your
client’s past role with MEAB was mostly ceremonial and that your client did not have the
authority to extend credit unilaterally at the institution. OFAC has reliable evidence in its
possession contradicting these assertions. Sintlarly, you noted that your client “does not
maintain any current relationship with MEAB”™: “has ceased any and all relationships with
MEAB since the time of his designation”; and “upon his resignation and the transfer of his
ownership interest in MEAB, [he] ceased his relationship with the bank. Currently [his] sole
dealings with MEAB takes place through the bank's lawyers.” However, according to
information available to OFAC, as of 2018, your client continued to use MEAB on behalf of
Hizballah. Moreover, your client continues to oversee the day-lo-day operations at MEAB: the
management change was merely a change on paper designed to circumvent sanctions.

Consequently, and for the aforementioned reasons, your client’s request is denied and your
client’s name will remain on OFAC’s SDN list pursuant to E.O. 13224.

If, in the future, your client decides to pursue the reconsideration process again, he will need to
submit a new request, and provide OFAC new evidence as well as any other information that
OFAC may request in order to process his request. For expediency purposes, please dircet all
questions and correspondence to OFAC via the following email:

OVAC Reconsideration @ treasury. gov. Your client may also write OFAC at the following:

U.S. Department of the Treasury

Office of Foreign Assets Control

ATTN: Office of Global Targeting

1500 Pennsylvania Avenue, N.W. (Freedman’s Bank Building)
Washington, DC 20220

Thank you for your cooperation.
Sincerely,

tating T Avi f,

Andrea Gacki
Director
Office of Foreign Assets Control

Hejeij 0003
 

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 4 of 184

 

Evidentiary Memorandum Review Sheet

Name: Kassem Hejeij Petition Denial - SDGT 12284

 
 
 
 
 
    
   
 
   

Drafted:
Sanctions Investigator
Counterterrorism Section

SY 19
S05

Approved:
Supervisory Sanctions Mivestigator
Counterterrorism Section

ikole Albowicz
Assistant Directo
CT, HR, and Corruption
Gregory Gatjanis

Associate Directo
Office of Global Targeting

3/2 /9

Office of the Chief Counsel
(Foreign Assets Control)

Brad Smith
Deputy Director
Office of Foreign Assets Control gre ve/ 22 014
w/ MAK te Wer
Andrea Gacki

Director aA ley
Office of Foreign Assets Control

 

 

Hejeij 0004
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 5 of 184

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

(U) Case ID SDGT-12284

EVIDENTIARY MEMORANDUM

(U) MEMORANDUM FOR Andrea Gacki

Director
Office of Foreign Assets Control

(U) THROUGH: Gregory T. Gatjanis
Associate Director
Office of Global Targeting

Section Chief
Counterterrorism
Office of Global Targeting

(U) FROM:
Sanctions Investigator
Counterterrorism
Office of Global Targeting

(U) SUBJECT: Recommendation to deny Kassem HEJEIJ’s request for
removal from the Specially Designated Nationals and
Blocked Persons (SDN) List

(U) I. Summary

(U) This memorandum recommends the denial of Kassem HEJEIJ’s (HEJEIJ) request for
removal from the SDN List.! On June 10, 2015, the Office of Foreign Assets Control (OFAC)
designated HEJEIJ as a Specially Designated Global Terrorist (SDGT) pursuant to Executive
Order (E.O.) 13224. [Exhibit 1, p. 1] The information presented below establishes a reason to
believe that the basis for HEJEIJ’s designation continues to exist and, therefore, the
circumstances continue to warrant the blocking of HEJEIJ’s property and/or interests in
property.

 

'(U) The name of the petitioner will appear in BOLD CAPITAL LETTERS. Throughout this memorandum, an

asterisk (*) following a name in ALL CAPS denotes an individual or entity whose property and interests in property
have been blocked

   
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 6 of 184

(0) Wl. Procedural Background

(U) On June 10, 2015, OFAC designated HEJELJ as a SDGT pursuant to E.O. 13224 for
providing financial, material, or technological support for, or financial or other services to or in
support of, HIZBALLAH*.* Specifically, HEJEIJ maintained direct ties to HIZBALLAH*
organizational elements, helped open bank accounts for HIZBALLAH* in Lebanon, and

invested in infrastructure that HIZBALLAH* used in both Lebanon and Iraq. [Exhibit 1, p. 2]

In addition, HEJEYJ collaborated extensively with ADHAM TABAJA%, ultimately in support of
HIZBALLAH*. OFAC designated ADAHAM TABAJA* on June 10, 2015, pursuant to E.0.
13224 for providing support and services to HIZBALLAH*. [Exhibit 1, p. 1-2]

EJEIJ was designated for his provision of support and services to
HIZBALLAN™, both in his capacity as Middle East Africa Bank (“MEAB”) chairman and
outside of that capacity. [Exhibit 32] To the extent that MEAB is referenced below, it is
generally done so to demonstrate that HEJEIJ made untrue statements in his petition and

response to OFAC’s questionnaire about his purported disassociation from MEAB and purported
lack of association with HIZBALLAH*.

(U) On October 2, 2017, HEJELJ filed a request for OFAC to reconsider his designation as an
SDGT and requested that OFAC send a questionnaire containing “any and all requests for
information necessary to consider the rescission of his designation.” [Exhibit 2]

(U) Also on October 2, 2017, HEJELJ requested a copy of the administrative record underlying
his designation. [Exhibit 10]

(U) On October 11, 2017, OFAC responded to HEJEIJ’s counsel acknowledging his request for
reconsideration and for a copy of his administrative record. [Exhibit 3]

(U) On December 22, 2017, HEJELJ requested OFAC provide him notice of any electronic
surveillance gathered or obtained pursuant to the Foreign Intelligence Surveillance Act used in
support of HEJELJ’s designation. [Exhibit 11]

(U) On March 7, 2018, HEJEIJ requested immediate disclosure of the administrative record
underlying his designation and threatened to pursue litigation to seek its disclosure. [Exhibit 12]

(U) Also on March 7, 2018, HEJEIJ requested OFAC provide him with copies of all
correspondence or other communications between OFAC and individuals and/or law firms
claiming to have represented HEJEIJ. [Exhibit 13]

(U) On March 12, 2018, OFAC sent HEJEIJ a questionnaire which included questions
regarding his relationships with HIZBALLAH* and HIZBALLAH*-affiliated SDGTs. OFAC

 

° The Department of State designated HIZBALLAH* pursuant to E.O. 13224 on October 31, 2001, [Exhibit 40,
p. 2], and section 219 of the Immigration and Nationality Act, as amended, 8 U.S.C. § 1189 on October 8, 1997.
[Exhibit 41, p. 1] HIZBALLAH* is also listed in the Annex to Executive Order 12947 of January 23, 1995.
[Exhibit 40, p. 3] OFAC designated HIZBALLAH* pursuant to Executive Order 13582 on August 10, 2012.
[Exhibit 42, p. 2]

2
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 7 of 184

noted in the questionnaire that providing false or misleading information in response may result
in the denial of HEJEIJ’s request for reconsideration. [Exhibit 4]

(U) On April 19, 2018, OFAC sent HEJEIJ a redacted copy of the administrative record on
which his designation was based. [Exhibit 14]

(U) On June 8, 2018, HEJEL responded to OFAC’s questionnaire. {Exhibit 5] On March 12,
2019, OFAC received a letter dated February 22, 2019 in which HEJEIJ provided a
supplemental response to OFAC’s questionnaire. [Exhibit 27]

(U) On June 11, 2018, HEJEIJ requested a non-privileged and unclassified summary of the
classified and/or privileged information contained in his administrative record. [Exhibit 15] On
October 17, 2018, OFAC provided HEJELJ with a non-privileged, unclassified summary of the
information contained in his administrative record. [Exhibit 20] On November 28, 2018, OFAC
provided HEJEIJ with another unclassified, non-privileged summary of information contained
in his administrative record. [Exhibit 21]

(U) Also on June 11, 2018, HEJELJ requested entering into a Terms of Removal agreement with
OFAC to effect his removal from the SDN list conditional on refraining from conduct “anathema
to U.S. interests.” [Exhibit 16, pp. 2-3]

(U) Also on March 13, 2019, HEJEIJ requested clarification of the non-privileged, unclassified
summary of the information OFAC provided HEJEIJ on November 28, 2018. [Exhibit 28] On
March 18, 2019, OFAC responded to HEJEIJ and stated OFAC had already provided all of the

non-privileged, unclassified information contained in HEJEIJ’s administrative record.
[Exhibit 37]

(U) III. Basis for Denial of Request

(U) OFAC has carefully considered the arguments and information submitted by HEJEIJ.
HEJEIJ argues that 1) he “does not have and has never knowingly had a relationship with
HIZBALLAH*” [Exhibit 5, p. 3] and that 2) he “does not maintain any current relationship with
Middle East Africa Bank (MEAB)” and “upon his resignation and the transfer of his ownership
interest in MEAB, he ceased his relationship with the bank. Currently, his sole dealings with
MEAB takes place through the bank’s lawyers.” [Exhibit 5, pp. 12-13]

owever, as demonstrated below, OFAC has reason to believe that HEJEIJ
continues to maintain relationships with HIZBALLAH*, and that HEJEIJ was not truthful with
OFAC when he claimed to have distanced himself from dealings with MEAB.

(UM®ESy Accordingly, OFAC has reason to believe that the circumstances which led to
HEJEIJ’s designation continue to exist.

3
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 8 of 184

 

 

Exhibit 17, p. 1

[Exhibit 17, p. 1];

 

 

> [Exhibit 17, p. 2];

[Exhibit 17, p. 2]; and

Exhibit 17, pp. 2-4],

Pp [Exhibit 17, p. 2]

[Exhibit 17, p. 1]

Hejeij 0008

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 9 of 184

[Exhibit 26]

(Exhibit 17, p.2
| [Exhibit 17, p. 3]

 

Exhibit 17, p. 3

Exhibit 17, pp. 2-3

Exhibit 17, p. 4

[Exhibit 17, p. 4]

[Exhibit 18, p.

fExhibit 22]

Hejeij 0009

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 10 of 184

 

    

In totality, these points demonstrate that
HEJEL was untruthful with OFAC in his questionnaire response, in which he stated that he

“does not have and has never knowingly had a relationship with HIZBALLAH*.” [Exhibit 5,
p. 3] OFAC previously stated to HEJELJ that providing OFAC false or misleading information

regarding the basis for HEJEIJ’s designation could result in the denial of his request for
reconsideration. [Exhibit 4]

(U#GES) Additional Information on HEJEIJ’s Continued Relationship with MEAB and
Provision of Financial, Material, or Technological Support for, or Financial or Other
Services to or in Support of, HIZBALLAH*

[Exhibit 19, pp. 1, 5]

9
[Exhibit 6]

[Exhibit 8,

 

  

p. 1]

 

 

Hejeij 0010

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 11 of 184

[Exhibit 7, pp. 1-2]

     

that HEJELJ was not truthful with OFAC when HEJELJ stated that he “does not maintain any
current relationship with [MEAB]” and that “upon his resignation and the transfer of his
ownership interest in MEAB, he ceased his relationship with the bank.” [Exhibit 5, p. 12]
Moreover, it demonstrates that HEJEQ continued to provide financial, material, or
technological support for, or financial or other services to or in support of, HIZBALLAH*
subsequent to his designation on June 10, 2015.

[Exhibit 33, p. 7]

 

(U) Other Arguments Raised by HEJEIJ

(U) HEJELS argues in Exhibit 5 that OFAC has not provided HEJELJ a meaningful opportunity
to respond to the allegations forming the basis for his designation due to significant redactions in
the administrative record provided to HEJEIJ. [Exhibit 5, p. 20] However, OFAC provided
HEJEL with a non-privileged, unclassified summary of the classified and/or privileged
information contained in his administrative record over the course-of two letters in October and
November 2018. [Exhibit 20; Exhibit 21] These submissions included information from every
exhibit which formed the basis of HEJEIJ’s designation, which provided HEJEIJ sufficient
notice for the basis of his designation. On March 13, 2019, HEJEW asked for clarification of
the aforementioned summary [Exhibit 28]; OFAC replied on March 18, 2019, that OFAC’s

 

 

Hejeij 0011

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 12 of 184

October and November 2018 letters constituted the extent of the releasable information
contained in the administrative record. [Exhibit 37]

AER... HEJEIJ argues in Exhibit 5 that OFAC lacks a proper

understanding of MEAB’s operating procedure, which HEJELJ alleges would make it appear
that HEJEIJ was directly involved in extending financial services and credit to HIZBALLAH*
members. [Exhibit 5, p. 20] In particular, HEJEIJ argues that MEAB’s credit committee and
compliance department would vet and provide preliminary approval of loan applications prior to
their final approval by HEJEIJ, meaning that HEJELJ could not have unilaterally extended
credit to HIZBALLAH* members. However, knowledge of such details of MEAB’s operating
procedures are not germane to the basis for this denial, which is predicated on 1) HEJEIJ’s
ongoing provision of financial, material, or technological support for, or financial or other
services to or in support of, HIZBALLAH%, contrary to representations HEJEIJ made to OFAC
in response to OFAC’s questionnaire, and ° isi
his relationship with MEAB. Information emonstrate that
HEJEIS ontinues t or the benefit 0 BALLAH*
through MEAB [Exhibit 6; Exhibit 19, p. 5; Exhibit 7, pp. 1-2], which wholly contradicts
statements by HEJELJ in Exhibit 5 that: 1) HEJETJ did not unilaterally act to support
HIZBALLAH* through MEAB, and 2) HEJELJ’s resignation as chairman of MEAB
represented a cessation of his MEAB-linked activities. [Exhibit 5, pp. 20-21]

  
  
 

information regarding

(U) Further, HEJEIJ provides information in Exhibit 27 regarding loans which MEAB extended
to, and which HEJETJ alleges were terminated subsequent to the designation of, NABIL
MAHMOUD ASSAF*, MUHAMMAD BADR-AL-DIN*, ALIMUHAMMAD QANSU*,
JIHAD MUHAMMAD QANSU*, ABDUL LATIF SAAD*, and ISSAM AHMAD SAAD*. 2
[Exhibit 27, pp. 2-4] Though OFAC is not disputing HEJEIJ’s claim that MEAB terminated
such loans following OFAC’s February 2018 designation of the aforementioned individuals, the
information HEJEIJ provided, as well as HEJELJ’s claim that the loans were not sanctionable
activity at the time they were extended to these individuals, are not germane to the basis for this
denial, as these particular loans 1) did not factor into any part of the basis for HEJELJ’s initial
designation and 2) do not comprise any part of the basis for this denial.

ST ccitionany in Exhibit 27, HEJELJ provides information that he claims
rebuts statements in OFAC’s unclassified summary of classified and/or privileged information
contained in HEJEIJ’s administrative record that HEJETJ, as of mid-2014, was an owner of
GLOBAL CLEANERS SARL*.!3 [Exhibit 27, p. 4-5] Specifically, HEJEIJ provides a
Lebanese commercial register entry current as of 2018 for GLOBAL CLEANERS*, which
HEJETJ purports to identify all persons that have maintained an ownership share in, or a formal
position with, GLOBAL CLEANERS*. [Exhibit 27, pp. 13-19] Additionally, HEJELJ provides
“Minutes of an Extraordinary General Meeting of Global Cleaners” dated August 20, 2013,

 

'? (U) On February 2, 2018, OFAC designated ALI MUHAMMAD QANSU* for acting for or on behalf of
ADHAM TABAJA* and NABIL MAHMOUD ASSAF*, MUHAMMAD BADR-AL-DIN*, JIHAD
MUHAMMAD QANSU*, ABDUL LATIF SAAD*, and ISSAM AHMAD SAAD* for acting for or on behalf of
TABAJA’s* company, AL-INMAA*. [Exhibit 29]

'3 (U) On October 20, 2016, OFAC designated GLOBAL CLEANERS SARL* for being owned or controlled by
ADHAM TABAJA*. [Exhibit 30]

8

Hejeij 0012 sor-sncr=7 fl
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 13 of 184

which HEJELJ claims identifies GLOBAL CLEANERS*’s shareholders as of August 2013.
[Exhibit 27, pp. 5, 25-26] HEJEJJ further claims that none of the individuals identified in either
document acted as an agent or nominee for HEJEIJ. [Exhibit 27, p. 5]

    
 

hile OFAC acknowledges that HEJETJ is not identified in either document,
the August 2013 minutes HEJEIJ provides are not germane to the use of information regarding
HEJELJ’s affiliation with GLOBAL CLEANERS* in the basis for HEJEIJ’s initial designation.

   

[Exhibit 31, pp. 1-2] Additionally, the
2018 corporate registry for GLOBAL CLEANERS* provided by HEJEI does not correctly
reflect “all persons that have maintained an ownership share in, or a formal position with” the
company, as HEJELJ argues. ADHAM TABAJA*, whom GLOBAL CLEANERS* was
designated for being owned or controlled by, is not listed as a person associated with GLOBAL
CLEANERS*. Instead, an individual identified as “Mohamad Adham Tabaja,” whom based on
OFAC’s understanding of Arabic naming conventions, OFAC assesses to be a relative of
TABAJA*, is named on the commercial registry. [Exhibit 27, p. 17] Based on TABAJA’s*
known stake in GLOBAL CLEANERS, yet his likely relative appearing in his place on the
GLOBAL CLEANERS* commercial registry entry, OFAC assesses that this individual is either
an agent or nominee of TABAJA*. Such use of a proxy on the corporate documents by
TABAJA* casts doubt on HEJEIJ’s claim that no individual on the document acted as an agent
or nominee for HEJEIJ. Regardless, HEJEIJ’s association with and provision of financial
benefit to HIZBALLAH* via GLOBAL CLEANERS* is but one of many discrete pieces of
evidence utilized to support HEJELJ’s initial designation and is not determinative with respect
to OFAC’s conclusion whether HEJEIJ’s should be removed from the SDN List. [Exhibit 32]

   

Further, in Exhibit 27, HEJEIJ contends that his relationship with ADHAM
TABAJA* was solely through HEJELJ’s role as MEAB chairman and that MEAB only
provided TABAJA* and TABAJA’s* companies banking facilities consistent with MEAB’s
internal procedures. [Exhibit 27,

   

 

[Exhibit 34, p. 2; Exhibit 35, p. 2} Furthermore,
the precise nature of HEJELJ’s relationship with TABAJA* is irrelevant, as HEJELI’s
statements that he was involved in “facilitating a customer relationship with TABAJA*,”
“providing TABAJA* banking facilities,” and “opening and maintenance of accounts” held by
TABAJA’s* companies [Exhibit 27, p. 7] demonstrate that HEJEIJ collaborated closely with
TABAJA*, a significant HIZBALLAH* financier

STI ccitionany in Exhibit 27, HEJEIJ argues that he traveled to Iraq in late

2013 only to oversee the opening of MEAB branches in Baghdad and Basra, as MEAB sought to

open branches in Iraq to serve an expanding customer base as Iraq emerged from a decade of

14 Sg
9

Hejelj 0013 —a |

 

  
  

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 14 of 184

 

    

p. 2; Exhibit 36, p. 2]

(U#EES} Further, in Exhibit 27, HEJEIJ argues that due to a lack of specificity in OFAC’s
disclosure and the significant passage of time since an alleged mid-2013 meeting with a
HIZBALLAH* finance official regarding hiding HIZBALLAH* activity at MEAB, HEJEW is
unaware of the meeting OFAC is referring to and cannot recall any interactions with official
representatives of HIZBALLAH*. [Exhibit 27, p. 9] However, HEJEIJ’s* lack of recollection
of a meeting with a HIZBALLAH* official does not mean that such a meeting did not occur, and
OFAC views HEJEIJ’s* denials as being self-serving and unpersuasive given HEJEIJ’s stated
ability to recall the details of his travel to Iraq in 2013 [Exhibit 27, p. 8] coupled with HEJEIJ’s
additional untruthful statements documented herein.

Moreover, in Exhibit 27, HEJELJ stated in response to OFAC’s disclosure
that “HEJEIJ has maintained direct ties with senior elements of HIZBALLAH*,” that, if these
senior elements included ADHAM TABAJA* and his companies, HEJEIJ’s ties to TABAJA*
and his companies arose solely in HEJEIJ’s role of chairman at MEAB and when MEAB
provided those parties services when they were considered legitimate business people and
companies prior to their designation. [Exhibit 27,

   

[Exhibit 34, p. 2; Exhibit 35, p. 2]

a Finally in Exhibit 27, HEJEIJ asserts that his departure and divestment from MEAB
constitutes a change in circumstances negating the basis of his desi gnation. [Exhibit 27, p. 10]
However, the information contained above in this memo contradicts both HEJEIJ’s assertion
that he has distanced himself from MEAB and that circumstances have changed such that the
basis for HEJEIJ’s designation has been negated. As demonstrated above, not only does
HEJEIJ continue to be involved with MEAB, he also continued to provide support or services to
HIZBALLAH* subsequent to his designation.

(U) HEJETS argues in Exhibit 28 that OFAC’s November 28, 2018 disclosure!® fails to provide
sufficient detail as to the allegations underlying the basis for HEJEIJ’s designation. [Exhibit 28,
p. 3] However, the information OFAC has provided to HEJELJ represents the extent of the
information releasable to HEJEMJ, and as noted above, OFAC’s Exhibit 20 and Exhibit 21
disclosures to HEJEIJ included information from every exhibit that formed the basis of
HEJEIJ’s designation, providing HEJEIJ sufficient information regarding the basis of his
designation.

 

1S

(U) This disclosure is contained in Exhibit 21.
10
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 15 of 184

ono ee ee

(WU) V. Conclusion

(U/EES} The basis for HEJEIJ’s designation continues to exist subsequent to his June 2015
designation by OFAC, and HEJELJ was not truthful with OFAC when he stated that he ceased
his relationship with MEAB. Therefore, the circumstances continue to warrant the blocking of
his property and/or interests in property.

(U) VI. Recommendation

(U) ei eb deny the request for removal of HEJEIJ from the SDN List.
fal

A Be ox/ ifn Agree Disagree Let’s discuss

11
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 16 of 184

Exhibit 1:

Exhibit 2:

Exhibit 3:

Exhibit 4:

Exhibit 5:

Exhibit 6:

Exhibit 7:

Exhibit 8:

Exhibit 9:

Exhibit 10:

Exhibit 11:

Exhibit 12:

Exhibit 13:

Exhibit 14:

Hejeij 0016

(U) EXHIBITS

(U) U.S. Department of the Treasury website, Press Release, “Treasury
Sanctions Hizballah Front Companies and Facilitators in Lebanon and
Iraq,” June 10, 2015, available at https:/Avww.treasury.gov/press-
center/press-releases ‘Pages’jl10069.aspx, accessed August 10, 2018 (U)

(U) Letter from Erich Ferrari to OFAC, Re: Kassem Hejeij — Request for
Administrative Reconsideration, October 2, 2017 (U)

(U) Email from OFAC to Erich Ferrari, OFAC Case ID: SDGT-12284,
October 11, 2017 (U)

(U) Letter from OFAC to Erich Ferrari, Re: Kassem Hejeij, March 12,
2018 (U)

(U) Letter from Erich Ferrari to OFAC, Re: Response to OFAC’s March
12, 2018 Questionnaire, June 8, 2018 (U)

a

a cs)

ee

(U) U.S. Department of the Treasury website, Press Release, “Treasury
Sanctions Hizballah Financier and His Company,” January 7, 2016,
available at https:/’www.treasury.gov/press-center’press-
releases‘Pages jL0317.aspx, accessed August 10, 2018 (U)

(U) Letter from Erich Ferrari to OFAC, Re: Kassem Hejeij — Request for
Administrative Record, October 2, 2017 (U)

(U) Letter from Erich Ferrari to OFAC, Re: SDN Reconsideration Petition
Supplement — Global Terrorism Sanctions Regulations 31 CFR Part 594,
December 22, 2017 (U)

(U) Letter from Erich Ferrari to OFAC, Re: Request for Immediate
Disclosure of Administrative Record, March 7, 2018 (U)

(U) Letter from Erich Ferrari to OFAC, Re: Request for Release of Filings
and Records on Behalf of Kassem Hejeij, March 7, 2018 (U)

(U) Letter from OFAC to Erich Ferrari, Re: Kassem Hejeij, April 19, 2018
(U)

12
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 17 of 184

Exhibit 15: (U) Letter from Erich Ferrari to OFAC, Re: Request for Non-Privileged
and Unclassified Summary of Otherwise Privileged Information Contained
in the Administrative Record, June 11, 2018 (U)

Exhibit 16: (U) Letter from Erich Ferrari to OFAC, Re: Request to Enter into
Agreement for Removal from OFAC’s SDN List, June 11, 2018 (U)

ei
(0 ~~ eceraremmaaeae: |e Tia as

Eh: =» « «15-23;

 

 

Exhibit 20: (U) Letter from OFAC to Erich Ferrari, Re: Kassem Hejeij, October 17,
2018 (U)

Exhibit 21: (U) Letter from OFAC to Erich Ferrari, Re: Kassem Hejeij, November 28,
2018 (U)

Exhibit 22:

(U)

Exhibit 23:

Exhibit 24:

Exhibit 25:

Exhibit 26:

 

Hejeij 0017

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 18 of 184

Exhibit 27:

Exhibit 28:

Exhibit 29:

Exhibit 30:

Exhibit 31:

Exhibit 32:

Exhibit 33:

Exhibit 34:

Exhibit 35:

Exhibit 36:

Exhibit 37:

Exhibit 38:

Hejeij 0018

 

(U)

(U) Letter from Erich Ferrari to OFAC, Re: Supplemental Response to
OFAC’s March 12, 2018 Questionnaire, February 22, 2019 (U)

(U) Letter from Erich Ferrari to OFAC, Re: Supplemental Letter Regarding
OFAC’s November 28, 2018 Disclosure of Additional Information
Regarding the Basis of Designation, March 13, 2019 (U)

(U) U.S. Department of the Treasury Website, Press Release, “Treasury
Targets Hizballah Financial Network in Africa and the Middle East,”
February 2, 2018, htips://home.treasury.gov/news/press-releases/sm0278,
accessed March 15, 2019 (U)

(U) U.S. Department of the Treasury Website, Press Release, “Treasury
Sanctions Hizballah Financiers and Operatives,” October 20, 2016,
hitps:/Avww. treasury. gov/press-center/press-releases/Pages/j10587.aspx,
accessed March 15, 2019 (U)

loo es

(UAFEUO) Designation Pursuant to E.O. 13224: KASSEM HEJEL

 
 

(U.

  
 

(
Ure 0) i /e
(Uo is

e-  : pe

(U) Letter from OFAC to Erich Ferrari, Re: Supplemental Letter Regarding
OFAC’s November 28, 2018 Disclosure of Additional Information
Regarding the Basis of Designation of Kassem Hejeij, March 18, 2019 (U)

(U

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 19 of 184

 

 

Exhibit 39:
(U)

Exhibit 40: (U) Department of State, Office of the Coordinator for Counterterrorism,
“Designation of Terrorists and Terrorist Organizations Pursuant to
Executive Order 13224 of September 23, 2001,” 67 Fed. Reg. 12633 (Mar.
19, 2002) (U)

Exhibit 41: (U) Department of State website, Bureau of Counterterrorism, Foreign
Terrorist Organizations, accessed Mar. 8, 2018,
https: www. state.gov, j/ct/rls‘other/des. 123085,htm (U)

Exhibit 42: (U) Executive Order 12947 of January 23, 1995, “Prohibiting Transactions

With Terrorists Who Threaten To Disrupt the Middle East Peace Process,”
60 Fed. Reg. 5079 (Jan. 25, 1995) (U)

15
19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 20 of 184

Case 1

ei xdse’690oll/sabed/saseajai-ssaidjiajuac-ssaid/aoB Aunseal mMMmy//:sdiiy
0200 fialaH

UGBIE) AU] Ui S}OWIJUOD SsoUISsNg SsAleLoN} einoas 0} ]YHNOs Osje sAey sejuediuod siy pue eleqel “YeyeqziL o} ainjonsjsequl feuoeziueBio pue poddns jeioueuy Yo
apiaoid jeu) bes} u) syafoid yuatudojanap uoyonl}sUuod pue [IO UIeIqo 0} BuoeUOD pue Bullseulbug eewuul-yy jo sayoueg ibed} au) pesn sey eleqel ‘Ajjusdel Sul

“‘uoURge] Waynes pue INIEg Jo UOHIeS Yalyeq payjosjUoo-YyeyeqziH ay} ul BuyjoesjuoD pue Buseuibug eewul-|y 10} Ajodouow uoyoni}su0o

@ ajealo 0} diysiaped] yeyegziy oO} sai) sly pesn efeqe, ‘go0Z Uj “WS|UeYOoU JUeLU;SSAU! UB Se YeTTeqzIH Aq pesn used Sey PUB SOBEL S}e] SU} souls UOURgeT Ul
Sasseulsng aje]se |ea jnjsseoons jsow pue jsebie] ay} jo suo uaeq sey BuyjoeiuoD pue Buueesuibuq eewuy-fy Auedwoo s.eleqe; ‘dnos6 au} jo yeyeq uo uoURge 7 UI
saivedoid spjoy pue ‘peur aiweys} au) ‘jusUOdWIOD jeUal}e1edo $.dnoJ6 jsiole} 94} Bulpnjour ‘sjusutaje }euoneziueblo yeyeqzil Joluas 0} sai} jOauip suiejulew efeqey

‘sjoafoid ainsie7] pue
JU@WUIBL9}UF JOj BeWUj-|\y peseq-uouRge] se jjam se ‘bes; pue uoUege’] ul salesado Yyolym ‘Buljoeju0D pue Guuseulbug eewuy-y epnjoul seueipisqns s Auedwioo
SU] “SHOAA WISHNOL 10j dnolgy CRtUUl-}\y LU UOIJONI}SUOD PUe JUSWdOjeAsp alejsa jee: paseq-uouege] au} jo seumo Ajofew pue vequiew Yyeeaziy e st efeqey

SOURIPISGNS SH pur ‘SysOAA WSLNOL 40} dnowg eeulup-jy Aueduioo sty ‘efeqe, weupy

“WOY) LIM Suooesuel Ul BulbeBua wold) payqiyoid Ajpesaueb
aye suosiad ‘S'f pue ‘uezZOl aie SUOSIJAd *S'f] JO JOI]UOD OY} Ul JO Sa]e}S PaHUP ay} Ui peseg ale yeu} Aepo} pajeubisap asouj Jo sjasse jje ‘uoHoOe stu} Jo yNsas e sy

 Saanoe s,yeyeqzi- suoddns yey) Aueduioo
Jo yenplaipui Aue ansind |im saje7g peyun ay1, ‘sousHiyayu] eioueul4 pue wisOe] Joy Auejaioas Jeapum Bunoy ‘ulqnzs ‘7 wepy ples ,'SOiAHoe SAISIGAGNS BSau}
eziuebio pue ‘dinbe ‘punj oj sasseuisngq ayewyibe; peyjes-os HBuisn si yeyeqziy “epimpyiom Aynqeysul Buyuawoj pue wsio1e) Bunesedied 10, ajqisuodsey si yey|eqziH,,

‘suoneubiseap Jayjo snoewnu Buowe WJomjau juslSINoOsd payul-yeleqziy jeqoj6 e pue eou)y ul peseq womjau poddns yeyeqziy Aay e ysulebe

suojoe pepnjoul Ayuaoeas aney YdUM ‘PZZEL ‘O'”" Joepun sigpoddns sy pue yeyeqziy jebe] 0} syoye BuloBuo s Ainsealy anugquoo suoljoe ¢Aepo] “Wwsiolia} yo syoe
ino Aes 0} dnoiB au} ajqeue YoiyM — S8d|AleS UOIONIJSUOD PUB JUSWISSAU! 0} SA}NIYSA WOd — WOddns yeuayew pue ‘Jeuoneziueblo ‘}eQUeUY JO} 1O}OaS feIdIStULUOCD

aye wba; ay} jo uojeyojdxa panuyuce s.dnoi6 oy} se yam Se ‘Sa@l}IAOe }SUOI8} PUB [BINISWLUOD S.YETeEqZIH UsaMjeq Sal] JOSIP By} aiODSIapUN sUaie Ss ABPOL
“WSLO1I9} JO $]OR JO $}s10128} 0) UOddns Buiplaoid asoyu}

pUe S}sioea] sjehie] YIM “pZZEL (OF) JaPIO @ANOeXy oO} JUENSUNd Use} aieMm sajuUedwWOd INO} pue sjeNpIAIpU! sasu] Sseu] JsujeHe suolje sAinseal] “spadu
uoqeyodsued s,yeyeqziy suoddns yey] uouege’] ul peseq Auedwoo juoy e Ja]UaD aed wey s! Aepo} payeuBblsap osjy ‘yepeqzity 0} seoiajeas pue poddns apiacid

OUM ‘INOB- IW UABSNH Jaquisw peur Sjwieysy ue WeaZIH pue fiefa,) wassey UeLUSSSUISNG asouega’] Se [jam Se ‘SSLEIPISGNS S}I ue ‘SHIOAA LUSLINO] 10} dnolg eelwul-ly
Auedwioo sty ‘efeqe, weupy Jaquiew yeyeqziy Suyeubisep Aq Aepo} yiomjau Poddns yeyeqziy Aey e payee; Ainseart aul jo juawedsq °S°h SUL -NOLONIHSYM

SONIAHOYW SHOU, Due suoneiedo jejueul4 s.yeyegzity Buloddns /oj soruedwiog slay] pue uawsseujsng aseuege] sjebiel uoyoy

GLOc/0LI9

bel) pu uouRge’ Ul SJO}eIOe4 pue saluedwWio4y JUOoI-] YeTjeqzip] suolouRS Ainseall

AgjUa’) SSoid

AYOSVEaLL AHL AO LNAINLYVdad Sf)

b Wq!xS

bel) puly Uouege Ul SJOJEPIOe-] pue selueduIOD JUOI YeleqziH suoHoUes Aunsealy BLOZ/OL/8
19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 21 of 184

Case 1

cle

L HqQIYyxS

xdseegooll/sabeq/seseajes-ssaidjiajuao-ssoid/noB'Aunseauymawysdyy
1200 fieley

Ht

‘aley yO ‘Aepo} payeubiseap saiyjue pue sjenpiajpul ay) uo uoHeuosu! BulAjjUapi JO4

‘Buyoenuog pue Suneauibuy eewul-y JO) bes uy syoafoid saujo pue ‘pio
uoHoNsUCS sSeuewW pue aindes 0] eleqel WIM payiom sey inoe4 ‘Ajjus.a! BIO “spasu of1yan s,yeyeqziy Ajddns 0} pasn Auedwioa juodj @ ‘JaJUED ale9 Jeg paseq
~uouRga7 oy) pabeuew ose sey inoey “seniayoe Js’O19} seasieno s,dnoi6 au} Ino BuAued J0j alqisuodsay jun au} ‘peur o1WeIS] s,yeHeAzIY Jo JequioUI e $j inoe4

49JU9D a1eD 1eD pue anoey iy uAesn}

‘bej pue uouege’] Ylog ul sasn YyeyeqziL yeu} auNnjonsjseyui Uy

paySenul osje sey Helo} “seiuediuod jusweundod YeeEqziy 0} paid peplaoid pue UoUeGeT Ul YeTedzIH 40} sjuNoDIe yueg uedo pedjey sey flalay ‘be. ui saiueduioo
peyeyiye siy pue eleqe, weypy o} Yoddns siy 0} uolppe uj] “sjuaweja jeuoyeziuebio Yyeyeqziy 0} Sol] Pap Sulejulew Jey} UeWsseUisng ssauege7 e si llefay

fiefoy wessey

‘syoaloid esau} JO}
‘WUeJeY Mey PeEWLUeUNW UAeys jeloiyo jeonyod yeyeqziy payeuBlsep-~zzeL ‘O'" Bulpnyout ‘speroyjo Yeyeqziy UM payiom sey elegeL “bey ‘pepyBeg jo seaie au07

bel] puy uouege)] uj siojeyoe4 pue saluediuog juosj yeyeqziL} suonoues Ainseall SLOZ/OLIS
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 22 of 184

Exhibit 2
1455 Pennsylvania Ave., NW

° ° Suite 400
Ferrari & Associates, PC. Washington, DC 20004
Tel. 202-280-6370

Fax. 877-448-4885

 

October 02, 2017
SENT VIA EMAIL AND FEDERAL EXPRESS: # 8106 5197 5540

Office of Global Targeting

Office of Foreign Assets Control

United States Department of the Treasury
1500 Pennsylvania Ave., NW

Treasury Annex

Washington, D.C. 20220

Re: Kassem Hejeij—Request for Administrative Reconsideration, 31 C.F.R. § 501.807
Executive Order 13224

Dear Sir or Madam:

On June 10, 2015, the United States Department of the Treasury designated Kassem
Hejeij (“Petitioner”) as a Specially Designated Global Terrorist! (“SDGT”) pursuant to
Executive Order 13224 (“E.O. 13224”), “Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism,” for his alleged ties to
Hizballah organizational elements and his provision of support and services to Hizballah.? E.O,
13224 and its implementing regulations, the Global Terrorism Sanctions Regulations (“GTSR”),
31 CF.R. Part 594, were promulgated “to disrupt the financial support network for terrorist and
terrorist organizations by authorizing the U.S. government to designate and block the assets of

foreign individuals and entities that commit, or pose a significant risk of committing, acts of
terrorism.”

By means of this submission, and pursuant to 31 C.F.R. § 501.807, Petitioner formally
requests the administrative reconsideration of his SDGT designation. Petitioner files this request

 

‘A “Specially Designated Global Terrorist” is defined as “any person whose property and interests in property are
blocked pursuant to [31 C.F.R. § 594.201(a)]"—the regulatory authority codifying the designation criteria of E.O.
13224,

* PRESS RELEASE, 7) reasury Sanctions Hizballah Front Companies and Facilitators in Lebanon and Iraq, U.S. Dep’t
of Treasury, June 10, 2015, available at https://www.treasury.gov/press-center/press-releases/Pages/j 10069.aspx.

} Press RELEASE, Executive Order 13224, U.S. Dep’t of State Office of the Coordinator for Counterterrorism, Sept.
23, 2001, available at https://www.state.gov/j/ct/rls/other/des/122570.htm. The Office of the Coordinator for
Counterterrorism also noted that E.O. 13224 “authorize[d] the U.S. government to block the assets of individuals
and entities that provide support services or assistance to, or otherwise associate with, terrorists and terrorist
organizations designated under the Order, as well as their subsidiaries, front organizations, agents, and associates.”

Hejelj 0022
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 23 of 184
Exhibit 2

for reconsideration with the objective of cooperating with OFAC in its review process and
remediating any conduct that may have served as the basis for the designation. It is Petitioner’s
intention to show that an insufficient basis exists for his continued designation and/or to
demonstrate a fundamental change in circumstances meriting the rescission of his designation.

I. Legal Background

Pursuant to 31 C.F.R. § 501.807, designated individuals and entities may seek the
administrative reconsideration of their designation and request to be removed (or “delisted”’)
from the U.S. Department of the Treasury’s Office of Foreign Assets Control’s (“OFAC”)
Specially Designated Nationals and Blocked Persons List (“SDN List”). The procedures
outlined at § 501.807 are incorporated into the GTSR pursuant to § 594.101, which states — in
relevant part — that “the recordkeeping and reporting requirements and license application and
other procedures [of Part 501] apply to this part.”

In seeking the reconsideration of their designation, a person may assert that the
circumstances resulting in the designation are no longer applicable or that the designation was
made in error. In doing so, the designated person may also submit arguments and evidence that
establishes an insufficient basis exists for the designation or can assert that the circumstances
resulting in the designation are no longer applicable.* In short, the designated person must argue
' that the factual basis upon which OFAC made its designation was either in error or is no longer
factual.° Moreover, the designated person may propose and undertake remedial measures that
would effectively negate the basis for the person’s designation.° OFAC has provided “examples
of situations that may result in delisting,” such as “a positive change in behavior, the death of an
SDN [Specially Designated National], the basis for the designation no longer exists, or the
designated was based on mistaken identity.”

In considering a request for reconsideration, OFAC will review information provided to it
by the designee and may request clarifying, corroborating, or other additional information during
the reconsideration process.’ OFAC “endeavors to send the first questionnaire within 90 days
from the date the petition is received by OFAC.”” OFAC will issue a written decision to the

 

“31 CFR. § 501.807(a).

* Zevallos v. Obama, 793 F. 3d 106, 110 (D.C. Cir. 2015).

°31 CFR. § 501.807.

’ Filing a Petition for Removal from an OFAC List, U.S. Dep’t of Treasury, May 2, 2017, available at
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/petitions. aspx.

°31 CFR. § 501.807.

” Filing a Petition for Removal from an OFAC List, U.S. Dep’t of Treasury, May 2, 2017, available at
https://www.treasury. gov/resource-center/sanctions/SDN-List/Pages/petitions.aspx. OFAC may send follow-up
questionnaires to a given petitioner, particularly if OFAC “learns new information in response to a questionnaire...”

Hejeij 0023
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 24 of 184
Exhibit 2

designated person upon concluding its review of the request for reconsideration.’ The time in
which OFAC renders a decision on a reconsideration petition is dependent on “a range of factors,
including: whether OFAC needs additional information, how timely and forthcoming the
petitioner is in responding to OFAC’s requests, and the specific facts of the case.”!! There are
no limits imposed on the number of times a designated person can request reconsideration of
their designation if OFAC has denied earlier requests, although OFAC has stated that if a given
petitioner “fail[s] to present new arguments or evidence [following a denial and subsequent
petition for reconsideration], and there has been no change in circumstances, OFAC will
[presumptively] deny [the] application [for reconsideration].”””

II. Request for Questionnaire

Pursuant to 31 C.F.R. §§ 501.807 and 594.101, Petitioner respectfully requests the
administrative reconsideration of his designation. In order to aid OFAC in its reconsideration
efforts, Petitioner invites OFAC to request any “clarifying, corroborating, or other additional
information” deemed necessary to its consideration of this request for reconsideration.!> While
Petitioner intends to supplement this filing with additional submissions containing information
and documents relevant to this request for reconsideration, Petitioner respectfully requests that
OFAC also issue a questionnaire containing any and all inquiries or requests for information
necessary to consider the rescission of his designation. The timely disclosure of such requests
will enable Petitioner to directly address the issues regarded as most important to OFAC and will
allow for the effective disposition of this matter.

Il. Policy Considerations

OFAC has noted that “[t]he power and integrity of the Office of Foreign Assets Control
(OFAC) sanctions derive not only from its ability to designate and add persons to the [SDN
List], but also from its willingness to remove persons from the SDN List consistent with the
law.”'* OFAC implements and administers U.S. economic sanctions programs “not to punish [a
given target], but to bring about a positive change in behavior.”!> OFAC has noted that it “seeks
to reward those who change behavior and motivate others to do so,” including by rescinding the

 

'°31 CFR. § 501.807.

u Filing a Petition for Removal from an OFAC List, U.S. Dep’t of Treasury, May 2, 2017, available at
https://www. treasury.gov/resource-center/sanctions/SDN-List/Pages/petitions.aspx.

"31 CER. § 501.807. See also Filing a Petition for Removal from an OFAC List, U.S. Dep’t of Treasury, May 2,
2017, available at https://www.treasury. gov/resource-center/sanctions/SDN-List/Pages/petitions.aspx.

31 CFR. § 501.807.

'* Filing a Petition for Removal from an OFAC List, U.S. Dep’t of Treasury, May 2, 2017, available at
https://www .treasury.gov/resource-center/sanctions/SDN-List/Pages/petitions.aspx.

8 Td.

Hejeij 0024
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 25 of 184
Exhibit 2

designation of those who have undertaken a change in conduct.'© As evidence of this underlying
policy objective, OFAC has noted that it “removes hundreds of individuals and entities from the
SDN List [each year]...”"”

Petitioner’s reconsideration request is intended to aid OFAC in its review of the factual
basis for the designation and to allow OFAC to meet the GTSR’s policy objectives by gaining
confidence that Petitioner has remediated any conduct that may have given rise to his
designation. The GTSR and its underlying Order were promulgated, in part, to targets persons
who provide support services or assistance to, or otherwise associate with, designated terrorists
and terrorist organizations. By requesting the reconsideration of his designation and providing
OFAC with evidence underscoring that Petitioner has remediated his conduct and is not engaged
in the activities giving rise to OFAC’s designation, Petitioner seeks to permit OFAC to better
realize the objectives of E.O. 13224 and the GTSR and reward designees who change their
behavior, thus persuading other designees to do the same and erode the basis for terrorism
finance. For this reason, it is Petitioner’s view that his reconsideration request serves the
purposes underlying the E.O. 13224 and the GTSR.

IV. Conclusion

Undersigned counsel respectfully requests that OFAC respond to this letter with a
questionnaire seeking any information or documents necessary to fairly reconsider and rescind
Petitioner’s designation. Petitioner is eager to respond to any requests from OFAC and is

prepared to engage in good faith to ensure that the reconsideration process moves forward in an
expeditious manner.

Please forward all correspondence regarding this request for reconsideration to
undersigned counsel’s Washington D.C. office:

Erich C. Ferrari

Ferrari & Associates, P.C.
1455 Pennsylvania Ave., NW
Suite 400

Washington, D.C. 20004

Petitioner thanks OFAC for its consideration and looks forward to the agency’s response.

 

'© PRESS RELEASE, Treasury Depariment Explains Value, Effect of Sanctions, U.S. Dep’t of State, June 12, 2014,

available at https://geneva.usmission.gov/2014/06/13/treasury-department-explains-valuc-effect-of-sanctions/.
17 .
Id.

Hejelj 0025
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 26 of 184
Exhibit 2

Sincerely,

Erfch C. Ferrari

Hejeij 0026
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 27 of 184

Exhibit 3
From: OFAC.Reconsideration
To: Erich Ferrari (ferrari@falawpc.com)
Ce: Tyler Cullis (cullis@falawpc.com)
Subject: OFAC Case ID: SDGT-12284

Date: Wednesday, October 11, 2017 11:39:00 AM
October 11, 2017

Erich C. Ferrari

Ferrari & Associates, P.C.

1455 Pennsylvania Ave., NW

Suite 400
Washington, DC 20004

Re: Kassem Hejeij
Case ID: SDGT-12284

Dear Mr. Ferrari:

This letter acknowledges receipt of your correspondence dated October 2, 2017 to the Office
of Foreign Assets Control (OFAC), requesting a copy of the administrative record and
reconsideration of your client’s designation as a Specially Designated National and Blocked
Person (SDN) pursuant to Executive Order 13224.

Your requests are under review. However, the review process can be lengthy, and it is likely
that OFAC will seek additional information from your client before a final determination may
be made concerning your client’s designation as an SDN.

For information concerning procedures for removal from the SDN List, please refer to 31
C.F.R. § 501.807. For additional information regarding general licenses pertaining to legal
services and legal fees, please see 31 C.F.R. §§ 594.506 and 594.5 17, respectively.

For the most expedient communications, please direct all questions and correspondence
regarding your requests to OFAC.Reconsideration@treasury.gov. You may also
communicate via telephone at (202) 622-2420, fax at (202) 622-5390, or mailing OFAC at the
following address:

U.S. Department of the Treasury

Office of Foreign Assets Control

ATTN: Office of Global Targeting

1500 Pennsylvania Avenue, N.W. (Freedman’s Bank Building)
Washington, DC 20220

Please refer to SDGT-12284 cited above in all future correspondence. Also, please provide an
English translation of any documents or correspondence that are prepared in a language other
than English.

Thank you for your cooperation.

Sincerely,

Hejeij 0027
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 28 of 184
Exhibit 3

Todd Conklin

Assistant Director

Africa/Transnational Threats/Accountability Division
Office of Foreign Assets Control

Hejeij 0028
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 29 of 184

   

 

Exhibit 4
DEPARTMENT OF THE TREASURY
: WASHINGTON, O40, 20220
se 1D SDGT-12284
Erich C. Ferrari
1455 Pennsylvania Ave.. NW MAR 12 208
Suite 400
Washington, DC 20004

Re: KASSEM HEJEI

Dear Mr. Ferrari:

This letter responds to your request, dated October 2, 2017, submitted to the LS. Department of
the Treasury’s Office of Foreign Assets Control (OFAC), for reconsideration of your client
KASSEM HEJEIJ's designation as a Specially Designated Global Terrorist (SDGT) pursuant to
Executive Order13224 (E.O. 13224), Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism.”

In order to assist OFAC in evaluating your client’s request for reconsideration, please provide
detailed narrative responses to the following requests for information in a signed original
statement along with, where specified, supporting documentation. For original statements and
documents prepared in a language other than English, please include English translations.

1. Personal Identification.
a. Please provide or confirm the following for your client, if applicable:

Alternate name(s) or alias(es)

Date and place of birth

Mailing address(es)

Phone number(s)

Email address

All passport number(s), country(ies)/date(s) of issue, and expiration
All personal identification number(s), country(ies)/date of issue, and
expiration

U.S. visa number(s), type, place/date of issue, and expiration

U.S. resident alien number(s) or asylum document number(s)

® Occupation

@® @ © @ @ @ @

2, Relationship with HIZBALLAH. Please describe the type of relationship(s) your client
currently has, or previously had, with HIZBALLAH, an organizational entity designated .
pursuant to E.O 13224. Please be specific to the nature of the relationship, including, but.
not limited to, details of any official or unofficial roles or titles held within the
organization, the names and locations of any organizational elements which your client
dealt with in either a limited capacity or on a reoccurring basis, and specific examples of
services provided to the organization.

Hejelj 0029
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 30 of 184
Exhibit 4

ted

Relationship with other Specially Designated Nationals and Blocked Persons: Please
describe the type of relationship(s), including, but not limited to, financial or business
relationship(s), your client currently has, or previously had, with the following
individuals and entities. With respect to entities, please describe the nature or title of
each position, financial interest, or any other relationship(s) your client currently holds or
previously held with any of the entities listed below, or any other entity owned or
controlled by, or affiliated with the aforementioned individuals, HIZBALLAH, or any
other entity or individual on the list of Specially Designated Nationals and Blocked
Persons (SDN List). A copy of the current SDN List can be found on OFAC’s website at
http:/Avww.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx. If your
client has ended his relationship(s) with any of the individuals or entities, please explain.

a. HUSAYN ALI PA'UR (A.K.A. HOUSEIN ALI FAOUR)

b. NABIL MAHMOUD ASSAF (A.K.A. NABIL ASSAF: A.K.A. NABIL
MUHAMMAD ASSAF)

C, MUHAMMAD BADR-AL-DIN, (A.K.A. MOHAMED BADREDDINE: A.K.A.
MOHAMMED BADREDDINE)

d. ALI YOUSSEF CHARARA (A.K.A. ALI YOUSSEF SHARARA: A.K.A. 'ALI
YUSUF SHARARA)

&, HASAN JAMAL-AL-DIN (A.K.A. HASSAN JAMALEDDINE)

f. MUHAMMAD AL-MUKHTAR KALLAS (A.K.A. MOHAMAD EL
MOKHTAR KALLAS; A.K.A. MOHAMED KALLAS)

g. ALI MUHAMMAD QANSU (A.K.A. ALIMOHAMED KANSO: A.K.A. ALI
MOHAMED KANSOU: A.K.A. ALI QANSU)

h. JIHAD MUHAMMAD QANSU (A.K.A. JEHAD KANSO: A.K.A. MOHAMED
KANSO; A.K.A. JIHAD KANSO; A.K.A. THAD MOHAMAD KANSO:
A.K.A. JITAD KANSOU; A.K.A. JIHAD MOHAMAD KANSOU; A.K.A.
JEHAD KANSU; A.K.A. JEHAD QANSAWII; A.K.A. JEHAD QANSO;
A.K.A. JINAD QANSU)

i. ADITAM HUSAYN TABAJA (A.K.A. ADHAM HUSSEIN TABAJA; A.K.A.

ADHAM TABAJAH)

ABDUL LATIF SAAD (A.K.A. ABD-AL-LATIF SAD)

ISSAM AUMAD SAAD (A.K.A. ISAM AHMAD SAAD: A.K.A. ISAM

AHMAD SAD)

l. AL-INMAA ENGINEERING AND CONTRACTING (a.k.a. AL-INMAA
GROUP FOR ENGINEERING AND CONTRACTING; a.k.a. INMAA'AL' FOR
ENGINEERING AND CONTRACTING SARL)

m. AL-~INMAA FOR ENTERTAINMENT AND LEISURE PROJECTS (a.k.a. AL-
INMAA FOR ENTERTAINMENTS AND LEISURE PROJECTS; a.k.a. AL-
INMAA GROUP FOR ENTERTAINMENT AND LEISURE PROJECTS

n.  AL-INMAA GROUP FOR TOURISM WORKS, LLC (a.k.a. AL-INMAA
GROUP; a.k.a. AL-INMAA GROUP FOR TOURISM WORK, LLC: a.k.a. AL-
INMAA GROUP, LLC)

oO. BLUE LAGOON GROUP LTD. (f-k.a. BLUE LAGOON ALI KANSO GROUP
(S.L.) LIMITED; a.k.a. BLUE LAGOON ALI KANSO GROUP LTD.; a.k.a.
BLUE LAGOON GROUP)

mo

so

Hejeij 0030
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 31 of 184
Exhibit 4

p. CAR CARE CENTER (a.k.a, CAR CARE CENTER CCC: a.k.a. CAR CARE
CENTER COMPANY; a.k.a. "CCC COMPANY")

q. DOLPHIN TRADING COMPANY LIMITED

r. GLOBAL CLEANERS S.A.R.L. (a.k.a. GLOBAL CLEANERS, INC.)

S. GOLDEN FISH LIBERIA LTD

t. GOLDEN FISH S.A.L. (OFFSHORE)

uu KANSO FISHING AGENCY LIMITED

Vv. SKY TRADE COMPANY

Ww. SPECTRUM INVESTMENT GROUP HOLDING SAL (a.k.a. SPECTRUM
INTERNATIONAL INVESTMENT HOLDING SAL; a.k.a. SPECTRUM
INVESTMENT GROUP HOLDING; a.k.a. SPECTRUM INVESTMENT
GROUP SAL HOLDING; a.k.a. SPECTRUM INVESTMENT HOLDING: aka.
"SPECTRUM HOLDING")

x. STAR TRADE GHANA LIMITED

Please provide the length of time and specific dates of employment and describe each
position, the duties in each position, the salaries and other benefits (such as stock shares)
received in each position, and the date and conditions of separation or retirement from
each entity. [f your client held a written employment contract, please provide a copy. If
your client had some other type of relationship with the aforementioned SDGT entities or
individuals, please provide an explanation of such relationship. If your clients ceased
employment and/or renounced financial interest(s), please provide official supporting
documentation.

4, Relationship with Financial Institutions. Please describe your client’s previous and current
affiliation and involvement with Middle East Africa Bank (MEAB) or any other financial
institution in Lebanon or abroad.

5. Relationship with other Entities and Investments. Please provide details of any other entity you
own or control in Lebanon, Iraq, or elsewhere. Please also provide any similar details for any
entities you may invest in, directly or indirectly, in Lebanon, Iraq, or elsewhere. Please provide
the name, address, and type of activity(ies) for cach entity, as well as details concerning your
position/role in each entity.

6. U.S. Accounts and Assets. Please detail any interest you currently hold in any financial accounts
or real property in the United States, including names and addresses of financial institutions,
types of accounts, and account numbers.

7. Legal Proceedings. Have you ever been, or are you currently the subject of any legal
proceedings (including out not limited to civil and criminal investigations, indictments, arrests,
warrants for arrests, or convictions) in any jurisdiction worldwide, including the United States?
If so, please describe these legal proceedings and/or provide any supporting official
documentation.

You may provide any additional information you deem appropriate that could assist OFAC in the review
of your request for reconsideration.

Lad

Hejeij 0031
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 32 of 184
Exhibit 4

If OFAC does not receive a response within 90 days from the date of this letter, OFAC will
assume thai you do not wish to proceed with your requests for reconsideration and the cases will
be administratively closed. If you need an extension of time to respond to this letter, please
notify OFAC, in writing, requesting how much additional time you will need,

Any false or misleading information provided may result in the delay and/or denial of the final
determination of your requests for reconsideration. Further, knowingly and willfully making
materially false, fictitious, or fraudulent statements or concealing a material fact in response to
this letter may result in criminal penalties. See 18 U.S.C. § 1001.

Please note that OFAC may pose additional questions and documentary requests. For
expediency purposes, please direct all questions and correspondence to OFAC via the following
email: OFAC Reconsideration d:treasury.gov. You may also call (202) 622-2420, fax (202) 622-
3390 or write OFAC at the following:

U.S. Department of the Treasury

Office of Foreign Assets Control!

ATTN: Office of Global Targeting

1500 Pennsylvania Avenue, N.W. (Freedman’s Bank Building)
Washington, DC 20220

Sincerely,

fou oy . ?
LPs \ VY

Nikole Thomas

Assistant Director
Counterterrorism, Human Rights, and Corruption Division
Office of Foreign Assets Control

Hejeij 0032
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 33 of 184

Exhibit 5
1455 Pennsylvania Ave., NW

. Suite 400
) Ferrari & Associates, PC. Washington, D.C. 20004
Tel. 202-280-6370
Fax. 877-448-4885

 

June 8, 2018

SENT VIA EMAIL AND FEDERAL EXPRESS: # 8126 0280 7799

Nikole Thomas

Assistant Director

Counterterrorism, Human Rights, and Corruption Division
Office of Global Targeting

United States Department of the Treasury

Office of Foreign Assets Control

1500 Pennsylvania Avenue, N.W.

Freedman’s Bank Building

Washington, D.C. 20220

Re: Response to OFAC’s March 12, 2018 Ouestionnaire!
SDGT-12284—Kassem Hejeij

Dear Ms. Thomas:

On June 10, 2015, the United States Department of the Treasury designated Kassem
Hejeij (“Respondent”) as a Specially Designated Global Terrorist (“SDGT”) pursuant to
Executive Order 13224 (“E.O. 13224”)? Respondent was designated for allegedly having ties to
Hizballah organizational elements and providing support and services to Hizballah2 On October
2, 2017, Respondent filed a formal request for reconsideration of his designation.’

On March 12, 2018, OFAC sent undersigned counsel a questionnaire seeking information
and/or documents responsive to a series of questions relevant to OFAC’s review of Respondent’s
reconsideration request. Below are responses to those inquiries, as well as a factual and legal
analysis underlining why Respondent’s designation should be rescinded. Respondent

 

' Because this response contains business information and/or other information of a sensitive nature, undersigned
counsel respectfully requests that OFAC treat this correspondence confidentially. If OFAC believes that it is
required to release this document or any of the information contained herein to the public pursuant to the Freedom of
Information Act (“FOIA”) or any other federal law, please notify undersigned counsel as soon as possible.
Undersigned counsel intends to provide additional information in support of this request for confidentiality.

* PRESS RELEASE, Treasury Sanctions Hizballah Front Companies and Facilitators in Lebanon and Iraq, U.S. Dep’t
of Treasury, June 10, 2015, available at https://www. treasury. gov/press-center/press-releases/Pages/j10069.aspx.

4 Id.

* Respondent’s reconsideration case has been assigned Case ID SDGT-12284.

Hejeij 0033
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 34 of 184

Exhibit 5

respectfully reserves the right to supplement this initial response to OFAC’s questionnaire with
additional information and documents responsive to OFAC’s queries become available.

I. Response to Questionnaire

1. Personal Identification.

a. Please provide or confirm the following for your client, if applicable:

Hejeij 0034

(1) Alternate name(s) or alias(es)

RESPONSE: There are two alternate spellings to Respondent’s name: (1) Hojeij,
Kassem; and (2) Hajaig, Kassim. Respondent does not have any alternate names or
aliases,

(11) Date and place of birth

RESPONSE: [gy 1953, Lagos Island, Nigeria.

(iii)Mailing address(es)

RESPONSE: Roche Street, Bahari Building, Block 1, 16th Floor, Beirut, Lebanon.
(iv)Phone number(s)

RESPONSE: Respondent’s phone number is +9613064064. Please note that there
are other phone numbers that may be associated with his name, and for which he pays
the bills. Those phone numbers are those of his family members whom he supports.
(v) Email address

RESPONSE: kassemhejeij@gmail.com.

(vi) All passport number(s), country(ies)/date(s) of issue, and expiration

RESPONSE: (1) LR0038000, Republic of Lebanon, Issuance: Sept. 22, 2017,
Expiration: Sept. 22, 2022;

(2) GA194955, Canada, Issuance Date: Jan. 28, 2014, Expiration Date: Jan. 28, 2024;
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 35 of 184
Exhibit 5

(3) 513183279, United Kingdom of Great Britain and Northern Ireland, Issuance
Date: April 17, 2015, Expiration Date: May 17, 2025; and

(4) 15GA73696, Republic of Gabon, Issuance Date: July 13, 2016, Expiration Date:
July 13, 2021.

(vi) All personal identification number(s), country(ies)/date of issue, and expiration .

RESPONSE: 0000 11818742, Republic of Lebanon, Issuance Date: July 5, 1998,
Expiration Date: N/A.

(viii) U.S. visa number(s), type, place/date of issue, and expiration
RESPONSE: There is no information responsive to this request.
(ix) U.S. resident alien number(s) or asylum document number(s)
RESPONSE: There is no information responsive to this request.
(x) Occupation

RESPONSE: Until recently, Respondent was the Mayor of Deir Antar, Lebanon. He
does not currently have any other occupation.

2. Relationship with HIZBALLAH. Please describe the type of relationship(s) your client
currently has, or previously had, with HIZBALLAH, an organizational entity designated
pursuant to E.O. 13224. Please be specific to the nature of the relationship, including, but
not limited to, details of any official or unofficial roles or titles held within the
organization, the names and locations of any organizational elements which your client
dealt with in either a limited capacity or on a reoccurring basis, and specific examples of
services provided to the organization.

RESPONSE: Respondent does not have and has never knowingly had a relationship with
Hizballah. In fact, Respondent believes that Hizballah has been behind efforts to attack
him and his family in southern Lebanon, including by alleging that Respondent is
working in some manner with Israel. Further, Respondent believes that real estate which
he owns has been occupied by entities affiliated with Hizballah and that such occupation
has occurred in order to intimidate Respondent and his family.

Hejeij 0035
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 36 of 184

Exhibit 5

3. Relationship with other Specially Designated Nationals and Blocked Persons: Please
describe the type of relationship(s), including, but not limited to, financial or business
relationship(s), your client currently has, or previously had, with the following
individuals and entities. With respect to entities, please describe the nature or title of
each position, financial interest, or any other relationship(s) your client currently holds or
previously held with any of the entities listed below, or any other entity owned or
controlled by, or affiliated with the aforementioned individuals, HIZBALLAH, or any
other entity or individual on the list of Specially Designated Nationals and Blocked
Persons (SDN List). A copy of the current SDN List can be found on OFAC’s website at
http://www. treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx. If your
client has ended his relationship(s) with any of the individuals or entities, please explain.

a. HUSAYN ALI FA’UR (A.K.A. HOUSEIN AL FAOUR)

Hejeij 0036

RESPONSE: Respondent does not knowingly have and has never knowingly had
any relationship, business or otherwise, with Husayn Ali Fa’ur. If OFAC has
information indicating that Respondent has or has had a relationship with such
person, Respondent respectfully requests that OFAC reveal this information so that he
can either rebut it or take steps to cease any such relationship that may have been
entered into unknowingly.

NABIL MAHMOUD ASSAF (A.K.A. NABIL ASSAF: A.K.A. NABIL
MUHAMMAD ASSAF)

RESPONSE: Respondent does not knowingly have and has never knowingly had
any relationship, business or otherwise, with Nabil Mahmoud Assaf. If OFAC has
information indicating that Respondent has or has had a relationship with such
person, Respondent respectfully requests that OFAC reveal this information so that he

can either rebut it or take steps to cease any such relationship that may have been
entered into unknowingly.

MUHAMMAD BADR-AL-DIN, (A.K.A. MOHAMED BADREDDINE; A.K.A.
MOHAMMED BADREDDINE)

RESPONSE: Respondent recalls meeting Muhammad Badr-al-Din on two (2) prior
occasions. First, Respondent met Muhammad Badr-al-Din while visiting his cousin,
Faraj Yasin, in Dubai over fifteen (15) years ago. Mr. Yasin introduced Mr. Badr-al-

-Din as a person working in the automotive oils trade in Dubai. This meeting lasted

no more than a few minutes.
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 37 of 184
Exhibit 5

Respondent met Mr. Badr-al-Din for a second time over ten (10) years ago in Beirut
during a funeral. Mr. Badr-al-Din introduced himself to Respondent and reminded
him of their previous meeting in Dubai five (5) years earlier. This conversation was
limited to the exchange of pleasantries. Since this time, Respondent does not recall
any other interactions with Mr. Badr-al-Din.

d. ALI YOUSSEF CHARARA (A.K.A. ALI YOUSSEF SHARARA; A.K.A, ‘ALI
YUSUF SHARARA)

RESPONSE: Respondent previously maintained an indirect business relationship
with Ali Youssef Charara, as he was formerly a customer at the Middle East Africa
Bank (“MEAB”) up until his designation by OFAC.5 Currently, however,
Respondent has no relationship with Mr. Charara and has not knowingly had any such
relationship since Respondent resigned from his position as MEAB’s Chairman in
June 2015.

Mr. Charara was an important customer of MEAB, as well as other Lebanese banks,
due to his extensive business holdings in Lebanon’s telecommunications sector. As a
result, Respondent is aware that MEAB opened and maintained accounts on behalf of
Mr. Charara during Respondent’s time as MEAB’s Chairman. Respondent was
involved in the initial communications with Mr. Charara regarding the opening of
these accounts. Mr. Charara, however, was ultimately referred to MEAB’s
Compliance Division in order to open the accounts through the bank’s standard
procedure.

As part of the bank’s account opening Know-Your-Customer (“KYC”) process, Mr.
Charara provided the required information and financial documents required to open
accounts at MEAB. Upon successfully satisfying the bank’s KYC and due diligence
processes, MEAB opened accounts on behalf of Mr. Charara, offered him bills of
collection, and provided him a line of credit. While Respondent was not involved in
any of the routine decisions to provide banking products to Mr. Charara, Respondent
may have signed documents related to the extension of such products to Mr. Charara.
That said, any authorizations provided by Respondent were carried out in the ordinary
course of business in his role of Chairman, and through MEAB’s normal internal
procedures. These signatures would have only been provided following review and
approval from the relevant bank committees.

 

° On January 7, 2016, Ali Youssef Charara was designated by OFAC pursuant to E.O. 13224. See RESOURCE
CENTER, Counter Terrorism Designations; Counter Narcotics Removals, U.S. Dep’t of Treasury, January 7, 2016,
available at https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/201 60107.aspx.

Hejeij 0037
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 38 of 184
Exhibit 5

e. HASAN JAMAL-AL-DIN (A.K.A. HASSAN JAMALEDDINE)

RESPONSE: Respondent does not knowingly have and has never knowingly had
any relationship, business or otherwise, with Hasan Jamal-al-Din. If OFAC has
information indicating that Respondent has or has had a relationship with such
person, Respondent respectfully requests that OFAC reveal this information so that he
can either rebut it or take steps to cease any such relationship that may have been
entered into unknowingly.

f. MUHAMMAD AL-MUKHTAR KALLAS (A.K.A. MOHAMED EL MOKHTAR
KALLAS; A.K.A. MOHAMED KALLAS)

RESPONSE: Respondent does not knowingly have and has never knowingly had a
relationship, business or otherwise, with Muhammad al-Mukhtar Kallas. If OFAC
has information indicating that Respondent has or has had a relationship with such
person, Respondent respectfully requests that OFAC reveal this information so that he
can either rebut it or take steps to cease any such relationship that may have been
entered into unknowingly.

g. ALI MUHAMMAD QANSU (A.K.A. ALI MOHAMED KANSO; A.K.A. ALI
MOHAMED KANSOU; A.K.A. ALI QANSU)

RESPONSE: Respondent does not knowingly have and has never knowingly had a
relationship, business or otherwise, with Ali Muhammad Qansu. If OFAC has
information indicating that Respondent has or has had a relationship with such
person, Respondent respectfully requests that OFAC reveal this information so that he

can either rebut it or take steps to cease any relationship that may have been entered
into unknowingly.

h. JIHAD MUHAMMAD QANSU (A.K.A. JEHAD KANSO,; A.K.A. MOHAMED
KANSO,; A.K.A. JIHAD KANSO; A.K.A. JIHAD KANSOU; A.K.A. JIHAD
MOHAMAD KANSOU; A.K.A. JEHAD KANSU: A.K.A. JEHAD QANSAWH,;
A.K.A. JEHAD QANSO; A.K.A. JIHAD QANSU)

RESPONSE: Respondent does not knowingly have and has never knowingly had a
relationship, business or otherwise, with Jihad Muhammad Qansu. If OFAC has
information indicating that Respondent has or has had a relationship with such
person, Respondent respectfully requests that OFAC reveal this information so that he
can either rebut it or take steps to cease any such relationship that may have been
entered into unknowingly.

Hejeij 0038
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 39 of 184
Exhibit 5

i. ADHAM HUSAYN TABAJA (A.K.A. ADHAM HUSSEIN TABAJA; A.K.A.
ADHAM TABAJAH)

RESPONSE: Respondent previously maintained an indirect business relationship
with Adham Tabaja, who was formerly a customer at MEAB up until his designation
by OFAC.® Currently, Respondent has no relationship with Mr. Tabaja and has not
knowingly had any such relationship since he resigned from his position as MEAB’s
Chairman in June 2015.

Mr. Tabaja was an important customer at MEAB, even before Respondent’s tenure as
MEAB’s Chairman.’ Mr. Tabaja and his companies were widely viewed as the most

“important contractors in southern Lebanon. They were also widely known to be
engaged in infrastructure projects in Iraq, including, for instance, the construction of a
residential project in Nasiriya and waste collection in Baghdad, Najaf, and Karbala.
These activities made Mr. Tabaja a significant customer both for MEAB, as well as a
number of other Lebanese banks. As a result, Mr. Tabaja and his companies held a
number of accounts at MEAB, and received services with respect to a number of
banking products prior to being off-boarded following his designation.

As noted above, Mr. Tabaja was a customer of MEAB prior to Respondent assuming
his former role as Chairman of MEAB. Nonetheless, Respondent developed a
relationship with Mr. Tabaja in order to facilitate and support the customer
relationship. While Respondent and Mr. Tabaja did not maintain a close personal
relationship, they would, on occasion, travel together to Iraq on Respondent’s private
jet.2 During that time Mr. Tabaja had several commercial projects underway in Iraq
that he sought to visit; however, Respondent’s visits were primarily for the purpose of
overseeing the opening of MEAB branches in both Baghdad and Basra.? During their

travels to Iraq, Respondent did not visit any of the project sites of Mr. Tabaja’s
business ventures. !°

 

® On June 10, 2015, Adham Tabaja was designated by OFAC pursuant to E.O. 13224 for maintaining direct ties to
senior Hizballah organizational elements, including Hizballah’s operational component-Islamic Jihad—and for
holding properties in Lebanon on behalf of the group, amongst other reasons. See PRESS RELEASE, Treasury
Sanctions Hizballah Front Companies and Facilitators in Lebanon and Iraq, U.S. Dep’t of Treasury, June 10, 2015,
available at https://www treasury. gov/press-center/press-releases/Pages/j10069.aspx.

7 Mr. Tabaja was a customer at MEAB for more than a decade prior to Respondent becoming the bank’s Chairman.
As such, Respondent did not have a role in the bank’s onboarding of Mr. Tabaja.

* Respondent does not recall the dates on which Mr. Tabaja flew on his private jet. Respondent sold the private
aircraft in July 2015 following his OFAC designation.

» Exhibit A--MEAB Baghdad and Basra Branch Opening Documents.

'° Project site visits of Mr. Tabaja’s properties in Iraq and Lebanon were conducted by the bank’s credit department
in order to confirm that the properties were being used for the purposes outlined in the credit applications.

Hejeij 0039
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 40 of 184

Hejeij 0040

Exhibit 5

Respondent no longer holds a position or financial interest in MEAB, and thus lacks
access to documents regarding what banking products Mr. Tabaja and his related
companies received from MEAB. This includes a lack of access to any accounts that
may have been provided to Mr. Tabaja during Respondent’s tenure as MEAB’s
Chairman.

Further, Respondent is aware that MEAB is pursuing legal claims against Mr. Tabaja
and his companies for debts owed to the bank. These claims arise from debts owed
by Mr. Tabaja related to the closing of his and his companies’ accounts following his
designation by OFAC. Despite the fact that Respondent no longer holds a position
nor any ownership interest in MEAB, Mr. Tabaja has threatened Respondent through
a mutual acquaintance, and engaged in the physical intimidation of Respondent’s
family at their home in southern Lebanon. Mr. Tabaja’s threats against Respondent
occurred as a result of MEAB’s legal actions against Mr. Tabaja, as described above.
Specifically, Mr. Tabaja’s lawyer told Respondent that there will be “consequences” for
Respondent if MEAB continues to pursue litigation against Mr. Tabaja.

ABDUL LATIF SAAD (A.K.A. ABD-AL-LATIF SAD)

RESPONSE: Abdul Latif Saad was the mayor of a village in southern Lebanon
called Aita Al-Jabal. Respondent—formerly the mayor of Deir Intar—met Abdul ;
Latif Saad in late 2010 during a meeting for the Union of Municipalities in the Al
Kala-Bent Jbeil District. Due to their positions as municipal leaders of districts in
southern Lebanon, Respondent and Mr. Saad engaged in several telephone
conversations to discuss municipal matters.

ISSAM AHMAD SAAD (A.K.A. ISAM AHMAD SAAD: A.K.A. ISAM AHMAD
SAD)

RESPONSE: Respondent believes that Issam Ahmad Saad is the brother of Abdul
Latif Saad. Respondent encountered Issam Ahmad Saad on two (2) occasions when

members of the Saad family had passed away and Mr. Saad was accepting
condolences.

AL-INMAA ENGINEERING AND CONTRACTING (a.k.a. AL-INMAA GROUP
FOR ENGINEERING AND CONTRACTING; aka. INMAA ‘AL’ FOR
ENGINEERING AND CONTRACTING SARL)

RESPONSE: Respondent does not knowingly have and has never knowingly had a
direct relationship with Al Inmaa Engineering and Contracting. Rather, during
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 41 of 184
Exhibit 5

Respondent’s tenure as the Chairman of MEAB, he was aware that the bank
maintained accounts on behalf of Al Inmaa Engineering and Contracting, and
provided banking products to the company.

Following Al Inmaa Engineering and Contracting’s designation by OFAC, MEAB
closed all accounts maintained on its behalf and referred the matter to Lebanon’s
Banking Control Commission for settlement of outstanding debts owed to the bank.!!

m. AL-INMAA FOR ENTERTAINMENT AND LEISURE PROJECTS (a.k.a. AL-
INMAA FOR ENTERTAINMENTS AND LEISURE PROJECTS; aka. AL-
INMAA GROUP FOR ENTERTAINMENT AND LEISURE PROJECTS)

RESPONSE: Respondent does not knowingly have and has never knowingly had a
direct relationship with such entity. If OFAC has information indicating that
Respondent has or has had a relationship with such, Respondent respectfully requests
that OFAC reveal this information so that he can either rebut it or take steps to cease
any such relationship that may have been entered into unknowingly.

n. AL-INMAA GROUP FOR TOURISM WORKS, LLC (a.k.a. AL-INMAA GROUP;
a.k.a. AL-INMAA GROUP FOR TOURISM WORK, LLC; aka. AL-INMAA
GROUP, LLC)

RESPONSE: Respondent does not knowingly have and has never knowingly had a
direct relationship with Al Inmaa Group for Tourism Works, LLC. If OFAC has
information indicating that Respondent has or has had a relationship with such an
entity, Respondent respectfully requests that OFAC reveal this information so that he

can either rebut it or take steps to cease any such relationship that may have been
entered into unknowingly.

o. BLUE LAGOON GROUP LTD. (a.k.a. BLUE LAGOON ALI KANSO GROUP
(S.L.) LIMITED; a.k.a. BLUE LAGOON ALI KANSO GROUP LTD.: a.k.a. BLUE
LAGOON GROUP)

RESPONSE: Respondent does not knowingly have and has never knowingly had
any relationship, business or otherwise, with Blue Lagoon Group Ltd. If OFAC has
information indicating that Respondent has or has had a relationship with such entity,
Respondent respectfully requests that OFAC reveal this information so that becan

 

'' Exhibit B—MEAB July 9, 2017 Letter to the Secretariat of the Special Investigation Committee, Banque du
Liban.

Hejeij 0041
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 42 of 184

Hejeij 0042

Exhibit 5

either rebut it or take steps to cease any such relationship that may have been entered
into unknowingly.

CAR CARE CENTER (a.k.a. CAR CARE CENTER CCC; a.k.a. CAR CARE
CENTER COMPANY; a.k.a. “CCC COMPANY”)

RESPONSE: Respondent does not knowingly have and has never knowingly had
any relationship, business or otherwise, with Car Care Center. If OFAC has
information indicating that Respondent has or has had a relationship with such entity,
Respondent respectfully requests that OFAC reveal this information so that
Respondent can either rebut it or take steps to cease any such relationship that may
have been entered into unknowingly.

DOLPHIN TRADING COMPANY LIMITED

RESPONSE: Respondent does not knowingly have and has never knowingly had
any relationship, business or otherwise, with Dolphin Trading Company Limited. If
OFAC has information indicating that Respondent has or has had a relationship with
such entity, Respondent respectfully requests that OFAC reveal this information so
that Respondent can either rebut it or take steps to cease any such relationship that
may have been entered into unknowingly.

GLOBAL CLEANERS S.A.R_L. (a.k.a. GLOBAL CLEANERS, INC.)

RESPONSE: Respondent is aware that Global Cleaners S.A.R.L. held accounts at
MEAB, which were closed following the identification and inclusion of Global
Cleaners S.A.R.L. on OFAC’s SDN List. Respondent is not aware as to the nature
of said accounts, and Respondent had no relationship with Global Cleaners S.A.R.L.
other than indirectly via his role as MEAB’s Chairman.

GOLDEN FISH LIBERIA LTD

RESPONSE: Respondent does not knowingly have and has never knowingly had
any relationship, business or otherwise, with Golden Fish Liberia Ltd. If OFAC has
information indicating that Respondent has or has had a relationship with such entity,
Respondent respectfully requests that OFAC reveal this information so that he can

either rebut it or take steps to cease any such relationship that may have been entered
into unknowingly.

10
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 43 of 184

Hejeij 0043

Exhibit 5

GOLDEN FISH S.A.L. (OFFSHORE)

RESPONSE: Respondent does not knowingly have and has never knowingly
had any relationship, business or otherwise, with Golden Fish S.A.L. If OFAC
has information indicating that Respondent has or has had a relationship with
Golden Fish S.A.L., Respondent respectfully requests that OFAC reveal this
information so that he can either rebut it or take steps to cease any such
relationship that may have been entered into unknowingly.

. KANSO FISHING AGENCY LIMITED

RESPONSE: Respondent does not knowingly have and has never knowingly
had any relationship, business or otherwise, with Kanso Fishing Agency Limited.
If OFAC has information indicating that Respondent has or has had a relationship
with Kanso Fishing Agency Limited, Respondent respectfully requests that OFAC
reveal this information so that he can either rebut it or take steps to cease any such
relationship that may have been entered into unknowingly.

SKY TRADE COMPANY

RESPONSE: Respondent does not knowingly have and has never knowingly
had any relationship, business or otherwise, with Sky Trade Company. If OFAC
has information indicating that Respondent has or has had a relationship with Sky
Trade Company, Respondent respectfully requests that OFAC reveal this
information so that he can either rebut it or take steps to cease any such
relationship that may have been entered into unknowingly.

- SPECTRUM INVESTMENT GROUP HOLDING SAL (a.k.a. SPECTRUM

INTERNATIONAL INVESTMENT HOLDING SAL; aka. SPECTRUM
INVESTMENT GROUP HOLDING; ak.a. SPECTRUM INVESTMENT
GROUP SAL HOLDING; a.k.a. SPECTRUM INVESTMENT HOLDING; a.k.a.
“SPECTRUM HOLDING”)

RESPONSE: Respondent does not knowingly have and has never knowingly
had any relationship, business or otherwise, with Spectrum Investment Group
Holding SAL. If OFAC has information indicating that Respondent has or has
had a relationship with Spectrum Investment Group Holding SAL, Respondent
respectfully requests that OFAC reveal this information so that he can either rebut
it or take steps to cease any such relationship that may have been entered into
unknowingly.

1]
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 44 of 184
Exhibit 5

x. STAR TRADE GHANA LIMITED

RESPONSE: Respondent does not knowingly have and has never knowingly had
any relationship, business or otherwise, with Star Trade Ghana Limited. If OFAC:
has information indicating that Respondent has or has had a relationship with Star
Trade Ghana Limited, Respondent respectfully requests that OFAC reveal this
information so that he can either rebut it or take steps to cease any such
relationship that may have been entered into unknowingly.

Please provide the length of time and specific dates of employment and describe each
position, the duties of each position, the salaries and other benefits (such as stock shares)
received in each position, and the date and conditions of separation or retirement from
each entity. If your client held a written employment contract, please provide a copy. If
your client had some other type of relationship with the aforementioned SDGT entities or
individuals, please provide an explanation of such relationship. If your clients ceased
employment and/or renounced financial interest(s), please provide official supporting
documentation.

4. Relationship with Financial Institutions. Please describe your client’s previous and
current affiliation and involvement with Middle East Africa Bank (MEAB) or any other
financial institution in Lebanon or abroad.

RESPONSE: Respondent does not maintain any current relationship with MEAB.
Following his designation, Respondent tendered his resignation as Chairman and
transferred all of his shares in the bank to Ali Hejeij. On June 15, 2015, MEAB’s Board
of Directors accepted Respondent’s resignation and the transfer of his shares.!2. On June

18, 2015, Banque du Liban also accepted Respondent’s transfer of his ownership interest
in MEAB.!3

Prior to his OFAC designation, Respondent served as MEAB’s Chairman and held an
ownership interest in the bank. Specifically, Respondent was elected as MEAB’s
Chairman on December 28, 2007.'4 In this capacity, he served as the primary
representative of the bank and acted on its behalf! Respondent was also one of the
founders of MEAB alongside his brother, Hassan Hejeij.!6 As such, Respondent

 

'? Exhibit C — Minutes of June 15, 2015 Meeting of MEAB’s Board of Directors,

'S Exhibit D — Banque du Liban June 19, 2015 Letter Accepting Respondent’s Resignation.

'4 Exhibit E — Minutes of December 28, 2007 Meeting of MEAB’s Board of Directors.

'S Exhibit F - MEAB’s Articles of Association. The specific authorities of the Chairman are enumerated in Article
34 of the MEAB’s Articles of Association.

'6 Exhibit G ~~ MEAB’s Articles of Incorporation.

12
Hejeij 0044
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 45 of 184
Exhibit 5

maintained an 33.33% ownership interest in MEAB at the time of its formation and up
until his brother’s resignation. Respondent did not hold a managerial or operation role at
MEAB until he was elected as the bank’s Chairman.

Upon his resignation and the transfer of his ownership interest in MEAB, Respondent
ceased his relationship with the bank. Currently, Respondent’s sole dealings with MEAB
takes place through the bank’s lawyers. These communications relate to Respondent’s
provision of information he acquired while MEAB Chairman which are relevant to legal
claims the bank has brought against certain customers or former customer.

5. Relationship with other Entities and Investments. Please provide details of any other
entity you own or control in Lebanon, Iraq, or elsewhere. Please also provide any similar
details for any entities you may invest in, directly or indirectly, in Lebanon, Iraq, or
elsewhere. Please provide the name, address, and type of activity(ies) for each entity, as
well as details concerning your position/role in each entity.

RESPONSE: Respondent does not maintain an interest in any entities in Lebanon, Iraq,
or elsewhere. Following his designation, Respondent transferred his financial interest in
all entities in which he held an ownership share. Moreover, Respondent abandoned any
position(s) held in these same entities after his OFAC designation.

Respondent formerly held an ownership interest in the following companies at the time of
his designation:

e Excillis Trading Co. S.A.L.
° 40% ownership interest
O Board Member

e Cote d’Azur Hotel S.A.L.
° 2% ownership interest
oO Vice Chairman

e Groupe Immobilier Pour Le Financement et L’ Investissement S.A.L. (GRIMFI)
° 50% ownership interest
oO Managing Director

e W.A.F. Commercial & Investment Co. S.A.R.L.
° 38% ownership interest
° Manager

13
Hejeij 0045
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 46 of 184

Hejeij 0046

W.A.F. Commercial & Investment Co. S.A.L.

° 36% ownership interest
° Vice Chairman

Brokerage Insurance Services S.A.R.L.

° 33% ownership interest
° Partner

Coco Beach Co. S.A.L.
° 50% ownership interest
O CEO/Director

Coral Beach Co. S.A.L.
o 50% ownership interest
o CEO/Director

Blue Tell Holdings S.A.L.
© 2% ownership interest
o CEO/Director

New Family Beach Co. S.A.L.
o 50% ownership interest
o Vice Chairman — General Manager

Hejeij Group Holding S.A.L.
o 49.3% ownership interest
o Vice Chairman — General Manager

Tyros-Lebanese Company for Development & Tourism S.A.L.

© 43.9% ownership interest
o Board Member — General Manager

BMEKEEN 244 S.A.L.
o 50% ownership interest
o Board Member — General Manager

K-R Investment Co. S.A.L.

o 70% ownership interest
o CEO/Director

14

Exhibit 5
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 47 of 184
Exhibit 5

e Emirate Lebanese Co. S.A.L.
o 46.7% ownership interest
o Vice Chairman ~ General Manager

As noted above, Respondent no longer maintains an ownership interest in any of these
companies and has resigned from all positions held therein.

6. U.S. Accounts and Assets. Please detail any interest you currently hold in any financial
accounts or real property in the United States, including names and addresses of financial
institutions, types of accounts, and account numbers.

RESPONSE: Respondent does not maintain an interest in any financial accounts or real
property in the United States. However, Respondent had provided a legal fees to his
prior legal counsel—Squire Patton Boggs. Respondent believes that those funds remain
on retainer for the provision of legal services authorized pursuant to general license.

On September 29, 2017, undersigned counsel requested specific license authorization
from OFAC to receive funds originating from within the United States to its U.S. bank
account for payment of legal fees and for reimbursement of incurred expenses related to
legal representation of Respondent. Under the proposed transaction, Squire Patton
Boggs, which holds legal fees for certain other authorized legal services provided to
Respondent, would transfer said funds to Ferrari Legal P.C. OFAC has not yet
substantively responded to this license request.

7. Legal Proceedings. Have you ever been, or are you currently the subject of any legal
proceedings (including but not limited to civil and criminal investigations, indictments,
arrests, warrants for arrests, or convictions) in any jurisdiction worldwide, including the
United States? If so, please describe these legal proceedings and/or provide any
supporting official documentation.

RESPONSE: Respondent has not been and is not currently the subject of any legal
proceedings in any jurisdiction worldwide, including in the United States.

8. Additional Information: You may provide any additional information you deem
appropriate that could assist OFAC in the review of your request for reconsideration.

RESPONSE: During Respondent’s time as the Middle East Africa Bank’s Chairman,
Respondent is not aware of the bank opening an account for any person directly affiliated
with Hizballah or any charitable institutions known to be otherwise connected to
Hizballah. Moreover, Respondent has not invested in any infrastructure projects in which

15
Hejeij 0047
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 48 of 184
Exhibit 5

he knew were led by or otherwise related to Hizballah or to entities or charitable
institutions known to be connected to Hizballah.

I. Legal Background

A. Statutory and Regulatory Framework
i. International Emergency Economic Powers Act

On October 28, 1977, the President signed into law the International Emergency
Economic Powers Act (“IEEPA”), 50 U.S.C. § 1701 et seg., which serves as the statutory basis
under which most, but not all, U.S. economic sanctions programs implemented and administered
by OFAC are promulgated!’ IEEPA was enacted to provide authority for the President to
impose economic sanctions “to deal with any unusual or extraordinary threat, which has its
source in whole or in substantial part outside the United States, to the national security, foreign
policy, or economy of the United States, if the President declares a national emergency with
respect to such threat.”'* Such authorities include, but are not limited to, the power to
“regulate,...prevent or prohibit,...any importation or exportation of, or dealing in,...transactions
involving, any property in which any foreign country or a national thereof has any interest by
any person, or with respect to any property, subject to the jurisdiction of the United States.””!°
The President is authorized to issue Executive orders to impose such sanctions and to promulgate
regulations to exercise the authorities contained in IEEPA.2°

il. United Nations Participation Act

-On December 20, 1945, the President signed into law the United Nations Participation
Act (“UNPA”), 22 U.S.C.S. § 287c. The UNPA authorized the President to impose certain
economic sanctions on foreign countries or foreign nationals “whenever the United States is
called upon by the Security Council to apply measures which said Council has decided.’2!
Further, the UNPA authorized the President to impose such measures “through any agency

which he may designate, and under such orders, rules, regulations as may be prescribed by
him, ..”?2

 

'7 TEEPA serves as the statutory basis, in part, of the Global Terrorism Sanctions Regulations (“GTSR”), 31 C.F.R.
Part 594, as well as Executive Order 13224 underlying those regulations.

'8 50 ULS.C. § 1701 (a).

' 50 U.S.C. § 1701 (a)(1)(B).

20 50 U.S.C. § 1704.

7122 U.S.C.S. § 287c(a).

2 Td.

16
Hejelj 0048
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 49 of 184
Exhibit 5

ili. Executive Order 13224 and the Global Terrorism Sanctions Regulations, 31
C.F.R. Part 594

On September 23, 2001, acting pursuant to IEEPA and the UNPA, the President issued
E.O. 13224, “Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism,” in order “to disrupt the financial support network
for terrorist and terrorist organizations by authorizing the U.S. government to designate and
block the assets of foreign individuals and entities that commit, or pose a significant risk of
committing, acts of terrorism.”??

E.O. 13224 blocks all property and interests in property that are in, or that otherwise
come within, the United States or the possession or control of a U.S. person,”4 wherever located,
of the following persons:

1) foreign persons listed in the Annex to E.O. 13224;

2) foreign persons determined by the Secretary of State “to have committed, or to pose a
significant risk of committing, acts of terrorism?’ that threaten the security of U.S.
nationals or the national security, foreign policy, or economy of the United States”;

3) Persons determined by the Secretary of the Treasury “to be owned or controlled by,
or to act for or on behalf of [the foregoing]”; and

4) Persons determined by the Secretary of the Treasury “to assist in, sponsor, or provide
financial, material, or technological support for, or financial or other services to or in
support of, such acts of terrorism of” those persons subject to the Order.?°

 

*3 PRESS RELEASE, Executive Order 13224, U.S. Dep’t of State, Sept. 23, 2001, available at
https://www.state.gov/j/ct/rls/other/des/122570.htm. The Office of Coordinator for Counterterrorism also noted that
E.O. 13224 “authorize[d] the U.S. government to block the assets of individuals and entities that provide support
services or assistance to, or otherwise associate with, terrorist and terrorist organizations designated under the Order,
as well as their subsidiaries, front organizations, agents, and associates.”

4 For purposes of E.O. 13224, U.S. persons are defined as any U.S. citizen, permanent resident alien, entity
organized under the laws of the United States (including foreign branches), or any person located in the United
States. See § 3(c) of E.O. 13224 (Sept. 23, 2001).

°° For purposes of E.O. 13224, “terrorism” is defined as “an activity that (i) involves a violent act or an act
dangerous to human life, property, or infrastructure; and (ii) appears to be intended — (A) to intimidate or coerce a
civilian population; (B) to influence the policy of a government by intimidation or coercion; or (C) to affect the

conduct of a government by mass destruction, assassination, kidnapping, or hostage-taking.” See § 3(d) of E.O.
13224.

6 § | of E.O. 13224 (Sept. 23, 2001).

17
Hejeij 0049
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 50 of 184
Exhibit 5

E.O. 13224 prohibits U.S. persons from engaging in any transaction or dealing in
property or interests in property blocked pursuant to the Order. This includes the making or

receiving of any contribution of funds, goods, or services to or for the benefit of persons subject
to the Order.

Section 7 of E.O. 13224 authorizes the Secretary of the Treasury “to take such action,
including the promulgation of rules and regulations, and to employ all powers granted by the
President by IEEPA and UNPA as may be necessary to carry out the purposes of th{e] order.”’
On June 6, 2003, OFAC, acting under a delegation of authority from the Secretary of the
Treasury, promulgated the Global Terrorism Sanctions Regulations (“GTSR”), 31 C.F.R. Part
594, to implement and codify the provisions of E.O. 13224.?8

Consistent with Executive Order 13224, the GTSR blocks the property and interests in
property of the following persons that are in or come within the United States or the possession
or control of a U.S. person, wherever located, of persons designated under the Order2? The
names of persons whose property and interests in property are blocked pursuant to § 594.201 are

incorporated into OFAC’s Specially Designated Nationals and Blocked Persons List (“SDN
List”) with the identifier “[SDGT].’?°

In addition, 31 C.F.R. § 594.204 prohibits U.S. persons from engaging in any transaction
or dealing in property or interests in property of persons whose property and interests in property
are blocked by 31 C.F.R. § 594.201(a). This includes the receipt, or contribution funds, goods,
or services from, or by, to, or for the benefit of any person whose property and interests in
property are blocked pursuant to § 594.201(a). This prohibition applies to services performed in
the U.S. or by U.S. persons: (1) on behalf of or for the benefit of a person blocked by §
594.201(a), or (2) with respect to property interests subject to § 594.201.3!

Iv. Delisting Procedures

Designated persons “may seek administrative reconsideration of his, her, or its
designation...or assert that the circumstances resulting in the designation no longer apply, and
thus seek to have the designation rescinded...’2? Specifically, blocked parties “may submit

 

*7 In addition, § 7 of E.O. 13224 permits the Secretary of the Treasury “to redelegate any of these functions to other
officers and agencies of the [U.S.] Government.”

*8 See Global Terrorism Sanctions Regulations, U.S. Dep’t of Treasury, 68 FED. REG. 34196 (June 6, 2003),
available at https://www.gpo.gov/fdsys/pkg/FR-2003-06-06/pdf/03-1425 1 pdf,

°° 31C.E.R. § 594.201 (a).

3° See NOTE 2 to 31 C.F.R. § 594.201 (a).

3131CER. § 594.406.

3231 C.F.R. § 501,807.

18
Hejeij 0050
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 51 of 184
Exhibit 5

arguments or evidence that the person believes establishes that insufficient basis exists for the
designation.”*? Blocked persons “may [also] propose remedial steps on the person’s
part...which the person believes would negate the basis for designation.”*4

OFAC has published Frequently Asked Questions (“FAQs”) regarding petitions for
removal from its SDN List, which provide additional guidance relating to arguments that can be
made by designated parties seeking rescission of their OFAC designation.> OFAC identifies
“examples of situations that may result in delisting” to include: “a positive change in behavior,
the death of an SDN, the basis for the designation no longer exists, or the designation was based
on mistaken identity.’°°

B. Legal Analysis
i. Basis and Criteria for Designation

Nearly three years ago, OFAC designated Respondent for his alleged provision of
support and services to Hizballah.*” OFAC’s press release announcing Respondent’s designation
alleged that Respondent:

1) Maintains direct ties to Hizballah organizational elements, including by his provision of
support to Adham Tabaja and affiliated companies in Iraq;38

2) Has helped open bank accounts for Hizballah in Lebanon and provided credit to
Hizballah procurement companies; and

3) Has invested in infrastructure that Hizballah uses in both Lebanon and Iraq.”??

Presumably, these specific allegations serve as the factual basis underlying OFAC’s
determination that Respondent meets the criteria for designation under E.O. 13224.

 

331 CER. § 501.807(a).
34 Iq.

*° Filing a Petition for Removal from an OFAC List, U.S. Dep’t of Treasury, May 2, 2017, available at
hitps://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/petitions.aspx.

36 Td.

37 PRESS RELEASE, Treasury Sanctions Hizballah Front Companies and Facilitators in Lebanon and lraq, US.

Dep't of Treasury, June 10, 2015, available at _ hittps://www.treasury.gov/press-center/press-
releases/Pages/j!0069.aspx.

38 Td.

39 Td,

19
Hejeij 0051
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 52 of 184
Exhibit 5

On April 19, 2018, OFAC provided Respondent with a copy of the unclassified version
of the administrative record underlying his designation pursuant to E.O. 13224. All substantive
portions of this administrative record are redacted in the version provided to Respondent and
thus remain inaccessible to him. This includes, for instance, the section of the record identifying
the factual and legal basis for Respondent’s designation (titled “Basis for Designation of Kassem
Hejeij”). Nevertheless, the unclassified version of the administrative record provides clarity as
to the legal provision under which OFAC designated Respondent. According to the evidentiary
memorandum contained within OFAC’s administrative record, Respondent was designated for
“provid[ing] financial, material, or technological support for, or other services to or in support of,
Hizballah, a person designated pursuant to E.O. 13224.”

uu. Sufficiency of the Evidence

Due to the significant redactions contained within OFAC’s unclassified version of the
administrative record disclosed to Respondent, Respondent is unable to provide any assessment
as to the sufficiency of the evidence before the agency. He is thus effectively foreclosed from
having a meaningful opportunity to respond to the evidence in the agency’s possession. For
example, OFAC has not identified those Hizballah organizational elements with which
Respondent is alleged to maintain ties nor the nature of any such ties. Further, outside of Mr.
Tabaja and Mr. Charara, OFAC has failed to provide the names of the persons or entities tied to
Hizballah for which Respondent allegedly opened bank accounts and provided credit. OFAC has
also failed to disclose the infrastructure projects in Lebanon and Iraq tied to Hizballah in which
Respondent is alleged to have invested. The absence of this information undermines
Respondent’s ability to meaningfully respond to OFAC’s allegations, instead leaving
Respondent speculating as to OFAC’s evidentiary basis for making these allegations.

Insofar as Respondent is forced to speculate as to the basis for OFAC’s designation
action, Respondent believes his designation may be based on MEAB’s prior relationship with
Mr. Tabaja and Mr. Charara. Due to his status as MEAB’s Chairman, Respondent’s signature
would be located on documents extending banking facilities and other bank products to
customers, including those extended to Mr. Tabaja and Mr. Charara. As such, and without a
proper understanding of MEAB’s operating procedures, it may appear that Respondent was
involved in the extension of financial services and credit to Mr. Tabaja and Mr. Charara, and
their companies.

However, Respondent did not have any direct involvement in extending financial services
to either of these individuals or their companies, and his apparent role in any such dealings were
mostly ceremonial. For instance, in order to extend banking facilities or credit to bank
customers, MEAB would send the proposed customer’s files to the bank’s credit committee to
determine the feasibility of the endeavor. If approved by MEAB’s credit committee, the matter

20
Hejeij 0052
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 53 of 184
. Exhibit 5

would then be submitted to the compliance department to determine compliance with local or
foreign laws prior to extending services to any particular customer. These compliance processes
included checking the name of the proposed client against a number of foreign sanctions lists. If
approved by the compliance department, the matter would then be referred to the Risk
Management Department to identify any risks arising from the extension of banking facilities or
credit to the customer. The matter would then be re-examined by the credit committee for final
approval regarding the proposed product extension. If the proposed extension of credit exceeded
the bank’s internal limits, it would be forwarded to the Chairman for final approval.

Given these procedures, it is entirely possible that Respondent’s signature was attached to
MEAB’s extension of banking facilities or credit to Mr. Tabaja and Mr. Sharara and related
companies. Respondent, however, would only sign in reliance upon the representations made by
other departments which had reviewed the proposed dealings. Thus, as Chairman, Respondent
would not, and could not, unilaterally provide for any such extensions of credit to any specific
customers, including Mr. Tabaja or Mr. Charara.

Further, Respondent tendered his resignation as Chairman of MEAB following his OFAC
designation. At that time he also relinquished his ownership interests in the bank. As such,
Respondent has ceased any and all relationships with MEAB since the time of his designation.
To the extent that Respondent’s designation is based on his prior role as Chairman and MEAB’s
prior servicing of accounts and extension of credit to Mr. Tabaja and Mr. Sharara, Respondent

respectfully contends that there has been a fundamental change in circumstances warranting the
rescission of his designation.

C. Change in Circumstances

“The power and integrity of OFAC’s sanctions derive not only from its ability to
designate and add persons to the [SDN List], but also from its willingness to remove persons
from the SDN List consistent with the law.“ As a result, OFAC has stated that “(t]he ultimate
goal of sanctions is not to punish, but to bring about a positive change in behavior.’™!
Evidencing this commitment to use sanctions to provoke a behavioral change in the targeted
person, OFAC noted that it has “remove[d] hundreds of individuals and entities from the SDN
List." OFAC’s removal of parties from its SDN List typically follows a petition for
reconsideration, wherein evidence is provided to show that the factual basis for the designation
was erroneous or that a fundamental change in circumstances has occurred .

 

“© Filing a Petition for Removal from an OFAC List, U.S. Dep’t of Treasury, May 2, 2017, available at
https://www. treasury. gov/resource-center/sanctions/SDN-List/Pages/petitions.aspx.

4 Id.

Id.

21
Hejeij 0053
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 54 of 184
Exhibit 5

Respondent respectfully contends that there is no lawful basis under which to maintain
Respondent’s designation under E.O. 13224. He is not engaged in the provision of financial,
material, or technological support for, or financial or other services to or in support of, Hizballah.
As evident from Respondent’s actions subsequent to his designation, he is deeply motivated to
remediate any conduct that may have served as the basis for his designation by OFAC.
Respondent hopes that OFAC pursues this reconsideration matter in recognition of the fact that
its policy objectives are achieved when designated parties either correct the factual record or
remediate their conduct so as to nullify the alleged harm to U.S. national security and foreign
policy and are thus removed from OFAC’s sanctions lists. Respondent has already shown a
clear change in circumstances—relinquishing his financial interests and positions—that would

negate his ability to participate in the type of conduct alleged in OFAC’s designation action
targeting Respondent.

IV. Conclusion

For the foregoing reasons, Respondent respectfully requests that OFAC review the
factual basis underlying Respondent’s designation, carefully consider the evidence presented
herein, and find that Respondent no longer meets the criteria for designation under E.O. 13224.
Accordingly, Respondent respectfully requests that OFAC rescind Respondent’s designation and
remove him from the SDN List.

If OFAC has any additional questions necessary to its review of this reconsideration
request, or relating to the evidence and arguments detailed herein, Respondent urges OFAC to
present such questions at the earliest possible time to resolve this matter expeditiously.

Please forward all correspondence relating to this matter to undersigned counsel’s
Washington, D.C. office:

Erich C. Ferrari, Esq.

Ferrari & Associates, P.C.
1455 Pennsylvania Ave., NW
Suite 400

Washington, D.C. 20004

Thank you for your consideration, and Respondent looks forward to reaching a mutually
satisfactory conclusion to this reconsideration matter.

22
Hejeij 0054
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 55 of 184
Exhibit 5

Sincerely,

Lo “

Erich C. Ferrari

23
Hejeij 0055
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 56 of 184
Exhibit 5

EXHIBIT
A

Hejelj 0056
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 57 of 184
Exhibit 5

ste
os

In the name of God, Most gracious, Most Merciful (L 5
a

LEASING CONTRACT

Serial Nb.: 24
Chapter Nb.: 71

This contract is signed by and between: Hachem Mohamad Jawad El Hayali, hereinafter
referred to as “The Lessor” and Middle East and Africa Bank S.A.L. (MEAB), hereinafter
referred to as “The Lessee”. The parties agree as follows:

First —- The Lessor leases to the Lessee, who verified the hall of 310 m2 surface located in
Karameh Charkiah, in 907 A 20 region, Building Nb. 71, for the duration of one year from
01/02/2013 until 30/01/2014, against rental fees amounting to sixty five thousand US
Dollars only.

Second — The Lessor leased the hall to the Lessor against rental fees amounting to sixty
five thousand US Dollars only to be paid in advance, taking into consideration that the
surface of the leased hall is of 310 m2.

Third ~ The Lessor is entitled to work at the premises throughout the duration of the
contract, which is one year, and at the expiry of the lease term, he shall be bound to
evacuate the premises and deliver it to the Lessor free of any occupancy. In case of any
delay, he shall be bound to pay the amount of ..............., Dinar for each delay day
without the need to any official warning.

Fourth ~ The property taxes shall be borne by the Lessor or the landlord and the water,
electricity, guarding and cleaning services fees shall be borne by the Lessee who shall pay
the same regularly at his own expenses in addition to the rental fees described above. He
shall also deliver the receipts thereof to the Lessor at the request of the latter and
maintain the same condition of electric spotlights, glass and other institutions provided
for in this document as received.

This contract is made in two copies, one for each party, on 01/02/2013.

Lessor Lessee Witness
(Signature) (Signature) (Signature)

 

Sworn translation delivered on 17/01/2018

Hejeij 0057
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 58 of 184
Exhibit 5

MEAB
A bank of your own
Capital: 122.000.000.000 L.P Fully Paid — C.R.B. No.: 58153 Baabda — List of Banks No.: 110

Minutes to appoint Branch Manager in Basra

We, Middle East and Africa Bank S.A.L., of Lebanese nationality, hereby appoint Mr.
Moussa Abdul Majid Madi, as the Branch Manager in Basra, to manage the Basra Branch
of MEAB and we entrusted him with the necessary powers to manage the said branch,
including the right to negotiate, give opinion, open current accounts and credits at Iraqi
banks, the Central Bank of Iraq and the Directorate General of accounts, sign all
correspondences pertaining to the bank, represent MEAB before the Iraqi courts, with the
right to mandate others to perform the same task and appoint lawyers, employees and
workers, jointly with Mr. Jihad Ezzeddine Ezzeddine / Operations Manager at Basra
Branch.

MEAB S.ALL.

Chairman / Director-general
Kassem Hijeij

(Signature and seal)

Nb. 3370/2014 — 12/03/2014

Verified by me to ratify the validity of signature of Mr. Kassem Mohamad Hijeij,
mother’s name Fatima, Lebanese, born in Lagos in 1953, Register Nb. 88/Deir Antar,
according to identity card holding his photo, enjoying legal and civil capacities, in his
quality as the Chairman/Director-general of MEAB by virtue of a commercial circular, a
copy of which is verified and kept at this office, signing before me and at my office, I,
Manal Mohamad Yahfoufi, the Notary Public of Ghobeiry, after public reading is made
and approval is voluntarily granted on Wednesday, 12/03/2014.

The Notary Public of Ghobeiry
Manal Mohamad Yahfoufi
(Signature and seal)

 

Sworn translation delivered on 17/01/2018

Hejeij 0058
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 59 of 184

Exhibit 5
Beirut, 28/02/2014
Bank of Lebanon
Central Council
146/CB/17

To the Chairman of
Middle East and Africa Bank S.A.L.

Subject: Opening of two branches
Reference: Your letter Nb. }.2.3/32/2013 of 13/11/2013

With reference to the subject and reference above, we hereby declare that the Central
Council convened on 22/02/2014, made the following decision Nb. 7/6/14:

“To grant “Middle east and Africa Bank S.A.L.” the approval to open two new
branches for the bank: the first in Ghazieh region and the second in Hamra region, and to
inform the Directorate of Legal Affairs at the Bank of Lebanon of the starting date of
operation of the branches intended to be opened”.

Please accept our deepest respect and consideration

Governor of Bank of Lebanon
Riad Toufic Salameh
(Signature)

Copy to:
Banking Control Commission

Directorate of Legal Affairs
Directorate of Banks
Directorate of Payment Systems

 

Sworn translation delivered on 17/01/2018

Hejeij 0059
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 60 of 184
_ Exhibit 5

In the name of God, Most gracious, Most Merciful
Republic of Iraq
Central Bank of Iraq - Directorate General of Banking and Credit Control
No.: 9/3/11704
Date: 07/08/2014

Together to support our armed forces to eradicate terrorism

To: Middle East and Africa Bank S.A.L.
Subject: Establishing two branches for a foreign bank in Iraq

With reference to your multiple letters, the last of which is your letter Nb. !.e.0/14/2014 of
26/06/2014,

Based on the decision of the Board of this bank in its session Nb. 1513 held on 13/07/2014,
It is hereby decided to:

1- Grant the final approval to open two branches for your bank in Baghdad and Basra
provided that you deliver us a letter of appointment of an Accredited External
Auditor.

2- Appoint each of:

- Mr. Kamal Fadel Saad as the Regional Manager of Branches in Iraq.
- Mr. Said Ahmad Hjeij as Baghdad Branch Manager.
- Mr. Moussa Abdul Majid Madi as Basra Branch Manager.

3- Release the operational capital of the two branches amounting to (14) million US
Dollars provided that the amount is registered in its equivalent in Iraqi Dinar
according to applicable instructions.

4- Inform us of the starting operation date of the branches to provide you with the
code number.

5- Settle the amount of (15) million dinar against authorizations and branches
opening fees in Iraq.

With all our consideration and respect,

Abed El Abbass Khalaf Sultan

Director-General by delegation — Date: 07/08/2014
(Signature)

Copy to:
- Ministry of Commerce - Company Registration Department ~ Foreign Section — Please
be informed. With all consideration and respect.

 

Sworn translation delivered on 17/01/2018

Hejeij 0060
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 61 of 184
Exhibit 5

EXHIBIT
B

Hejeij 0067
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 62 of 184
; Exhibit 5

MEAB

Beirut on 09/07/2017
Reference: 84/.4/2015

To the Secretariat of the Special Investigation Committee,
Banque du Liban/Beirut
Object: Accounts of Adham Tabaja and “Al-Inmaa Group”

Greetings,
With reference to the aforementioned object, we hereby inform you that the accounts
directly related to Mr. Adham Tabaja and Al-Inmaa Group at our bank are as follows:

Adham Hussein Tabaja

Al-Inmaa Engineering and Contracting Sarl

Commercial Development Co. Sarl

King Al Janoub For Industry & Trade of Building Materials Sarl
Attieh Mohamad Abbas

Zeinab Hussein Tabaja

Farah Tyr Sarl

New Land Sarl

Fantasy World Sarl

VV VY YY VY

It is to be noted that our bank decided to stop its transactions with the aforementioned
persons and companies immediately upon listing Mr. Adham Tabaja’s and Al-Inmaa
Group’s names on the OFAC’s American sanctions list.

Moreover, we inform you that our bank devised a plan to settle the Group’s due liabilities
and we notified the Banking Control Commission of the same.

 

Respectfully yours,
MEAB
(Seal)
www.meabank.com
Head Office: Hejeij Bidg, Adnan El-Hakim Str, ?.0.Box: 14-5958 Beirut 1105 2080 Lebanon ~ Tel: 961 1 826740 Fax: 961 1 841190 - Swift: BAMOLBBE ~ E-mail: rab pabeabcan

Noz.]_

Hejeij 0062
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 63 of 184
Exhibit 5

EXHIBIT
C

Hejeij 0063
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 64 of 184
Exhibit 5

Minutes of Meeting of the Board of Directors
Of Middle East and Africa Bank S.A.L
Held on 15/06/2015

At exactly 5:00 p.m. on Monday, 15/06/2015, the Board of Directors of Middle East and
Africa Bank S.A.L held a meeting at the Bank’s head office located in Jnah, Adnan Al
Hakim Street, in its building.

The meeting was attended by:

Kassem Hjeij.

Ali Hjeij.

Chabib Moukalled.

Chafic Kobeissy.

Michel Kordahi.

Nasri Malhami represented by Mr. Chafic Kobaissy.

Mrs. ltaf Mohti was appointed as Secretary.

Whereas all board members were present or represented, the quorum was established
and the meeting was considered to be duly held.

The meeting was chaired by Mr. Kassem Hjeij, and the following items of agenda were
studied:

1. To accept the resignation of the acting Chairman;
2. To elect a Chairman/Director General, and define his powers;
3, Other urgent matters.

First Decision

The Chairman stated that he is in the process of transferring all the shares he holds at
the Bank to the shareholder Ali Hjeij, according to which he shall submit his resignation
from his position of acting Chairman.

The Chairman then called upon the Board members to elect a replacing
Chairman/Director General.

- This decision was unanimously approved —

Vo- &

Hejeij 0064
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 65 of 184
Exhibit 5

Second Decision

The Board members thanked the Chairman for his efforts during his mandate as
Chairman of the Bank. The Board of Directors of Middle East and Africa Bank S.A.L
decided to elect Mr. Ali Hjeij as Chairman/Director General for the company for the
remainder of the acting Board’s mandate that would end at the Annual General
Meeting that would consider the 2014 financial year’s accounts.

The Chairman/Director General shall have all the powers conferred upon him by virtue
of law, as well as the powers provided for in Article 34 of the Statutes. He shall
individually sign on behalf of the company within the scope of his powers, and
represents the company towards third parties. The Chairman/Director General shall
execute the decisions of the Board and shall be entitled to give the right of signature to
the employees of the company in order to conduct its regular daily business.

Mr. Ali Hjeij approved his election as Chairman of the Board and thanked the Board
members for their trust.

- This decision was unanimously approved -

Third Decision

At the proposal of its elected Chairman Mr. Ali Hjeij, the Board of Directors decides to
renew the appointment, duration of mandate, and the powers granted at the Minutes of
the Board of Directors of the Bank held on 19/05/2014 of the Director General, Mr.
Adnan Youssef, Deputy General Directors, Mr. Abbas Hjeij and Ayman Hodroj, and
Deputy General Director, Mr. Ahmad Noun, appointed by virtue of the Minutes of the
Board Meeting of the Bank held on 16/02/2015, provided that each of them fulfill their
duties on the personal account and responsibility of the Chairman Mr. Ali Hyeij,
according to the provisions of Article 153 of the Code of Commerce.

~ This decision was unanimously approved -
Fourth Decision

The Board of Directors of Middle East and Africa Bank S.A.L delegates its lawyer and
legal advisor to register the present Minutes where needed, notify competent
departments thereof, draft a new Commercial Circular holding the signature of the new
Chairman, deposit it at the Secretariat of the Commercial Register in Baabda, and obtain
certified true copies thereof.

- This decision was unanimously approved -

Hejeij 0065
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 66 of 184
Exhibit 5

There being no further items to discuss, the meeting was closed, and the present
minutes was prepared and signed by all present members after public reading is made:

Members:

Chabib Moukalled (Signature)

Chafic Kobaissy (Signature)

Nasri Malhami represented by Mr. Chafic Kobeissy (Signature)
Michel Kordahi (Signature)

Kassem Hjeij (Signature)

Chairman:
Ali Hjeij (Signature)

Secretary:
Itaf Mohti (Signature)

Task accepted by:

Director General: Adnan Youssef (Signature)
Deputy General Director: Abbas Hjeij (Signature)
Deputy General Director: Ayman Hodroj (Signature)
Deputy General Director: Anmad Noun (Signature)

Certified True copy delivered on 17/06/2015

Head Clerk: Liliane Matta
(Signature and seal)

Hejeij 0066
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 67 of 184
Exhibit 5

Ve VOM {VO Fey JG 5a dae pore

Elaigl pes
Geen csk Ls ily baal gpd lis 8 a) Gulave
VedofN/so gy iy soeiall

 

Dod= sed Ge plc Quddall 48 ail sll Gaby! py jel ae Gye dull) de Lull ali ..4
Su. gf “leLaal Ge aecg Lida ily Jaui sl all sly shal Guilns cline! rie ¢ Velo 4uy
1 ASLes Sal GUE ELE clit) ch ISM oa I eli

> Balull Ge JS ¢ lta] pon

‘ee aul vw
a

ao

iy

- Gee git / {
BENG ‘
. i 4 \
» alae ads crn
‘N

es 2 th

+ gg alah lis
+ pull GLI ales ghee calhe sand) alg

Agi gill 3) puny "Iniede ¢ Leia I ite! ecytion J Carla elias! gran ol AK

 
  
   

2 cll lec 'yl gan WHY plist g ape auld saad) AED”

.: ya age Vit ..
& . A,
i

+ cglladl sto) Gals Gad Allaiul Js), mae i

  

Hejeij 0067
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 68 of 184
Exhibit 5

Tarofifro TKS 5) Cyne putas

» GA lb gd -¥
Yi) all
Aaland Capel) 6b dagad als Ge GG suey at BVI Gules cle Qatyll gaye
+ coll Gudnall Ltd) (ye Aili pay IAD Lag ¢ ape pple pbluull

. das ale Jide — Bll Gules Gud GLA cell BNSY Clare elie] asi_yll lea a

elev Jia jaa dai

 

DAG | Ch ymerall 3 ah Cinlann Auld) Aal'gi DLS Lelds gill ogg cole Gut yl dunce
BJO Gadadd Lat y qos gle anal GLAS) hah Lab yi y da VIG yll ely 3a Gules
Ayeeall aléstl aN 5 _¢%t ogi lal Guill Ay She Ge ii Ld AS al lef pa

YOY E AML Ail) bbs 3 slates (il) Ay gall dust Ane geal

lbs « Lisl al da ginal Ghat areny pla andl — 511 Glee Guy gic

Blbi (ye 3 ydiell aad st ASG ph gay ¢ oul) allaill Gye WE dale} (4 Abb galall

 
  

elbe| 4} aay BY) Guise alls aan, asirs uel oles 46 al ius clos al gee \

» Aza gall Asalell Udlic| yaad AS 3) ceil ge gall il so on

ole clac| Kiya Lgty asl gle gine gle ul dy”

my
pt h Dire
——_ rt

Hejeij 0068
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 69 of 184
Exhibit 5 .

TeVOPfVo fl 3 fal Gules plane

¢

—glealy oi) yall ide dag-

EN’) 1 ay
sete gine gle all Gavtiel deat) chil le ols ob lll) sy! dae Gf
Gass aiall Ca poall 3 Ja! Galas tans (gd Aa gieall GladLually 45 suey Cyuei

vibe Geel olall jaa! gly CGhurgs bite aul! alall yuaall Ge JS ¥-1£/0/14

1
Lf
Cilual dalgay pga US ary Gf ele Ve VO/Y/V¥ ey jy abet Co weal 31 (Sas

\ eek

Balad plSaY labial allds Areal Guna gle spall 331 Gules Gay db ypee fe
+ Byledll G sil Gs ler
— glayls Jil lia kag -
7 |
La lines AS p8ll colee cxasindracd Ling Jews! Gall ely sgl Gules gf
Bate Ay sled Achat palais ¢ aj Gee 425U15 Gay Cus juaaall Le Choad (1 pill

sgee le Slants lain ob gle Jaul) Ld elas apsell Gad ag Jans

plasty J) all ia daa

é
[ es

ve.

32 Cx alall gree Ge Qiyy puanall fe play Audall Cady Al 6 guage cy0 ah AP Lag

 

Hejeij 0069

 

 
 
  

\
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 70 of 184
Exhibit 5 ,

TeVePA/V0 JES al utes pane

Lett sl} plas]
GIP cele
(42 “
( fe ort
_yaall cyaal ea bat

 

Hejeij 0070
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 71 of 184
Exhibit 5

EXHIBIT
D

Hejeij 0071
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 72 of 184
nee Exhibit 5

“ay Rie. ae

  

MOUSSALLEM

Translation & Printing
kFurn Chebbak - main str, Near police record
Beirut-LEBANON- Telefax. 01 / 611470-9
Moussallem_translation@hotmail,com

oonee

 

Translation from Arabic into English language

Bank of Lebanon
Central council
492/m.m./17
Beirut on 19 June 2015

To the Chairman of the Board of Directors of
Bank of Middle East and Africa s.a.l. “MEAB” Esq.

Object : Discharge of shares
Reference: your letter : R.M. 23/2015 date : 17 June 2015

In reference to the object and reference mentioned above, we inform you that the central
council held on 17 June 2015 has taken the decision no.: 24/15/15 as follows:

“To approve to Bank “MEAB s.al.” the discharge of Mr. kassem Mohamad HOJEJ] to the
interest of Mr. Ali kassem HOJEIJ of /10.642.776/ shares of its capital, including the
guarantees shares discharged previously to his interest from Messrs. Wissam and Hassan
HOJEIJ, subject to the decision of the central council no.: 18/13/15 dated 28 May 2015.

To suspend the execution of the discharge of his guarantees shares and the guarantees
shares discharged for his interest from Mr. Wissan and Hassan HOJEY) which equal to /90/
shares till the issuance of a clearance to the interest of the chairman and the members of the
board of directors for the financial two years 2014-2015

Sincerely yours truly
The Governor of Bank of Lebanon
Riad Toufic Salameh
(Signature) ”

Ce
Committee of control of banks
Directorate of legal affairs
Reserve and clearance financial tools company in Lebanon and Middle East ( Midclear) s.a.1.
Directorate of payment systems.

 

 

Hejeij 0072
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 73 of 184
Exhibit 5

EXHIBIT
K

Hejeij 0073
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 74 of 184
Exhibit 5

Minutes of Meeting of the Board of Directors
Of Middle East and Africa Bank S.A.L
Held on 28/12/2007

At exactly 2:00 p.m. on Friday, 28/12/2007, the Board of Directors of Middle East and
Africa Bank S.A.L held a meeting at the Bank’s head office located in Jnah, Adnan Al
Hakim Street, in its building, at the personal invitation addressed by the Chairman to
the members.

The meeting was attended by:
- Mr. Hassan Hjeij
- Mr. Kassem Hjeij
- Mr. Wissam Hjeij

Whereas all board members were present, the meeting was considered to be duly held.

The meeting was chaired by Mr. Hassan Hjeij, and the following items of agenda were
studied:

1. To accept the resignation of the acting Chairman;

2. To elect a Chairman/Director General, and define his powers;

3. Other urgent matters.

Upon deliberation and discussion, the Board made the following decisions:

First Decision

The Chairman stated that he had to stay outside Lebanon from time to time, and would
therefore be unable to perform his tasks as Chairman of the Bank, thus he submits his
resignation from the Chairmanship while maintaining his membership at the Board.
The Chairman then called upon the Board members to elect a replacing
Chairman/Director General.

- This decision was unanimously approved —~

Second Decision

Upon deliberation, the Board members thanked the Chairman for his efforts made for
the development and progress of the bank. The Board of Directors of Middle East and
Africa Bank S.A.L decided to elect Mr. Kassem Hjeij as Chairman/Director General for

No +

Hejeij 0074
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 75 of 184
Exhibit 5

the company for the remainder of the acting Board’s mandate that would end at the
Annual General Meeting that would consider the 2008 financial year’s accounts.

The Chairman/Director General shall have all the powers conferred upon him by virtue
of law, as well as the powers provided for in Article 35 of the Statutes. He shall
individually sign on behalf of the company within the scope of his powers, and
represents the company towards third parties. The Chairman/Director General shall
execute the decisions of the Board and shall be entitled to give the right of signature to
the employees of the company in order to conduct its regular daily business.

Mr. Kassem Hjeij approved his election as Chairman of the Board and thanked the
Board members for their trust.

- This decision was unanimously approved -
Third Decision

The Board of Directors of Middle East and Africa Bank S.A.L delegates its lawyer and
legal advisor, Mr. Fouad Nohra, to register the present Minutes where needed, notify
competent departments thereof, draft anew Commercial Circular holding the signature
of the new Chairman, deposit it at the Secretariat of the Commercial Register in Baabda,
and obtain certified true copies thereof.

- This decision was unanimously approved —

There being no further items to discuss, the meeting was closed, and the present
minutes was prepared and signed by all present members after public reading is made:

Members:
Kassem Hjeij (Signature)
Wissam Hjeij (Signature)

Chairman:

Hassan Hjeij (Signature)

Certified True copy delivered on 14/01/2008
Head Clerk: Liliane Matta
(Signature and seal)

Hejelj 0075
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 76 of 184

Exhibit °

wees coh Lids pil'y Laur sVi gpl iy 6a! Galas
Vee V{VV/YA ag yls sential

ed ee Ygpdeally celal 48 all gl Aneall ag: ele aay Ge 4zilill dchull oli (6

gee Lay 5a) dae slinel sie oY Jat cy gilS
SA sat ph CLinl d CAASD pnt I idl 5S ye gb LoL
Tag Ba OY! onlee Us y JH Oe ten pall Saas 5 geal

Cate

oy le

 
 
  

ene
toe JS ¢ laa eae

CHAS Gass dull -

Gass ald ell

Gass plus yall
Agi gild By gues Badeie Auda! Go pticl «gy paola elect! area yls lily

gg NG! Jee YI) yaa Ure oegns Guam Cas dual duadall Gal
-ggllall ash Gale. vas AS atl cj 98 a)
Ada Die Qyaas 9 alc os Ade 3 lal cplae cuati) iiss .v

ig pal 45 Us gal YY
SAIN Cot yf yall Gada all A531 Asal y J laid ann

Shot sit
eos OY gobs ol Ct oe Ue elddll oi baal yloY! Ueles cle Unit cb
prety AMAT) oo peaall 5 sla} plas Gad S dalge Ae plas ate piety ltillyy plea

LB NSN Galas Ay guney abliial ae 5 Saal Galea! ol ge calla
sige ale yyte — stat alas Guy GI QS a yIoY! Glas elec! Gat ll leo of

 
   

~ ghestoill Ike gue 7 -

 

Hejeij 0076
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 77 of 184

  

teil) sh sll

wo gah g C3 pualls (ym gail Ugh (all Bagge le Gui! sacl 85 Sst dais

cnlaad Lay gana auld anal Gla dept Li ils daw gil Gall diy Bist Gules 5A
alastly Ny et cll (jell Uuloall BQY 9 Bae Gye phi Lal 4S yl) Lille Fyre 3 lay
Vee A Sgball Aid) Glibas (8 atin (cll Ay gisall Agolell Aye gard! Aprsall

Als golall wll y cli gild al da ginall Ciba eall ayers alall yaall — 5101 Gules Gat y cis
aSlsd we (GLb cyanea 2 pital aad gir AS BN 2 5L gg ccquslsl ellaill Gye YO salall (68
tN 8 Sty op ging wkll oles 4S y-All Lied (1 gins
Ase gly Alall yllact junadl 45 p20) ab 50 ol

 

47 agi (Je slacyl Seig Ualaall Lady lath cle gine auld anal cal

st si

coi gill Le ttaue 5 AS 4 sala ag dea ct La pil y dau I Beall Ely Bal Galas GI
Bas 4g led Acll arity ce Sb Gee 4E0U1y Gay Cus jan laa iaud | yg5 13 a
lgic Jaiuas

—p Lap} yall S83

 

 

 

 

 

Hejeij 0077
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 78 of 184

  

cluas'yl

  

 

Hejeij 0078
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 79 of 184
Exhibit 5

EXHIBIT
KF

Hejeij 0079
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 80 of 184
Exhibit 5

Middle East and Africa Bank §.A.L
Articles of Association

Chapter I
Incorporation and Object of the Company

Article 1 - Incorporation of the Company

A Lebanese joint-stock Company is constituted among the holders of the issued shares
and of the shares to be issued later, in accordance with the applicable laws in Lebanon,
particularly the code of Commerce, the Code of Money and Credit and their amendments
and subsequent laws along with the present Articles of Association.

Article 2 - Object of the Company

The Object of the Company is to perform — for its own account or for the account of third
parties in Lebanon and abroad - all kinds of banking operations, financing, loaning,
financial intermediation, and credit operations. And in general, with due regard to the
laws in force, notably the Code of Money and Credit, all kinds of operations directly or
indirectly associated to its banking and financial activity, in particular, operations
including but not limited to the following:

- To accept cash deposits of any type from the public.

~ To deduct any commercial bond, withdrawal bond, promissory note, deposit bills,
or values and bonds issued by the public treasury or by public or mixed
authorities.

- To grant any type of credit, with or without guarantee.

- To receive any type of shares, values, or funds, and to undertake the role of
mediator for the buying or selling of any type of shares or bonds.

- To accept and grant any type of insurance or other guarantees upon granting
advances or loan, sign all warranties or collaterals, and duly buy and sell any type
of movable and immovable property.

- To issue or contribute to the issuing of all private or public shares for companies or
other financial institutions in Lebanon or abroad, as well as to sell the said shares,
introduce them in the financial market, or contribute or trade with them. And to
insure the establishment of companies, and when necessary, shares in the capital
of the said company, within the limits specified by the Code of Money and Credit.

Article 31 — Obligations of the Board Members

As long as the Board members perform their job without fraud or violation to any of the
regulations, they shall not be bound by any personal obligation in anything pertaining to
the bank’s undertakings.

Mv 088 4
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 81 of 184
Exhibit 5

They shall be individually and jointly liable of the managerial errors, as well as the
performance of the tasks entrusted to them according to the terms provided for in Article
166 and the subsequent articles of the Code of Commerce.

Article 32 — Allocations of the Board Members

The Board members shall receive either attendance allowances or a percentage of the net
profit, which type and value shall be determined by the General Meeting, provided that
allocations are introduced in the general expenses account.

As for the Board members who perform managerial tasks, the Board of Directors shall
determine their wage.

Article 33 —- Minutes of the Meetings

1) The deliberations of the Board are kept in the form of minutes recorded in a
private register signed at least by the Chairman, two present members, and the
Secretary. The records can be handwritten, or typed. The Minutes are compiled in
a folder of a file.

2) The Minutes shall have an evidential value against any person.

3) The Chairman - and in his absence the Deputy Chairman or two Board members —
shall approve and sign copies extracted from the Minutes when required to be
submitted to Judicial authorities, general directorates, banks, or any other person.

Article 34 —~ Chairman

1) The Board of Directors elects from among its members its Chairman as well as one
Deputy Chairman or more if need be, for no later than three years. Their election
can be renewed consecutively. The Chairman has to be a Board member in his
personal capacity, and not as a representative of a moral person.

2) The Chairman serves as the Director General of the Company and he shall have
the right to propose to the Board of Directors the election of another Director
General, however, the latter performs his task for the account of the Chairman and
at his own responsibility.

3) In case the Chairman is temporarily unable to perform his tasks, he can mandate
one of the Board members for the entire or part of the duration of the mandate,
provided that the mandate lasts for a limited duration, yet is renewable and
subject to publishing at the Commercial Register.

4) Pursuant to the provisions of Article 153 of the Code of Commerce, the Chairman
or the delegated Board member or the Director General if need be, according to the

Hejeij 0081
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 82 of 184

)

Hejeij 0082

Exhibit 5

delegation and authorities accorded to him, shall represent the bank towards tiers,
enforce the decisions of the Board of Directors and conduct the daily activities of
the Company, under the control and surveillance of the Board of Directors. The
Company shall be bound by the acts of its above-mentioned representatives within
the scope of authorities entrusted to them.

The Chairman, or the delegated Board member or the Director General if need be,
according to the delegation and authorities accorded to him, shall have the
following authorities, including without limitation, unless the Board of Directors
decides otherwise according to the applicable laws:

To establish the rules of conduct of the Company business.

To set the personnel regulations.

To perform all necessary transactions in order to have the Company be
bound by the Laws of the Country where it can operate.

To collect all amounts due to the Company and settle its debts.

To grant all loans with or without in-kind or personal guarantees in the
form of current accounts, deductions, or warranties, pursuant to the
Employment Policy approved by the Board, and set their maturity dates,

_ interest rates and charges.

All decisions related to the loans and investments of the company’s ready
monetary funds and real estate investments, contributions and
participations, in addition to operation s conducted for its account on
composed or complex financial tools shall be subject to the previous consent
of the Specialized Committee established by the Board as provided for in
the present Articles of Association.

To sign all loan agreements by opening credits or otherwise, except for
those signed in the form of issuing debt bonds.

To withdraw, endorse and collect all commercial bonds.

To give all dependant and interdependent guarantees and pledges.

To withdraw, endorse and collect all checks, travel checks and credit books.
To accept all term and on demand deposits in current accounts and saving
accounts, etc... to determine the interest rates and charges due upon and to
the bank.

To accept all reference deposits, values and precious metals.

To lease safe boxes.

To open all proved and unproved documentary credits within the limits set
by the Board according to the bank’s internal policy.

To perform all transfers in Lebanon and abroad.

To accept checks for collection and circulation.

To accept, sign and terminate all leasing contracts.

To accept all in kind and personal guarantees, mortgages and movable and
immovable insurances and to accept their liberation and cancellation before
or after settlement.
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 83 of 184
Exhibit 5

- To file any claim and judicial reference as plaintiff or defendant and for this
purpose to appoint all agents and lawyers.

- To conduct all agreements, reconciliation, arbitration with the right of
submission, waiver, discharge, dismissal and approval to strike off the
signals, seizures, challenges and other rights before or after settlement.

- To acquire all rights and immovable funds as to collect consolidated or bad
debts and then to sell the same at the conditions deemed fit.

- To appoint, transfer and dismiss the company’s agents and employees,
determine their tasks, authorities and salaries and terminate their service
contract.

- To delegate some of his authorities in the form and conditions prescribed by
the law or the profession customs.

- And in general to perform all activities related to the company object not
provided for by the law or these Articles for the General Meeting or the
Board.

Article 35 — Signing on Behalf of the Company

The company shall be bound by the signature of the Chairman or the delegated member
individually, and bound by the signature of the Director General within the delegation
and authorities conferred upon him.

The Chairman or the delegated member, within their scope of authorities, shall be
entitled to give the right of signature to the company employees in general or particular
way, in order to conduct the ordinary or some renewed activities.

The company shall be bound by the acts performed by its representatives each within the
scope of his authorities.

Outside this scope, the company shall be bound only by the activities authorized or

approved by the Shareholders General Meeting or the Board of Directors each within the
scope of his authorities.

Hejeij 0083
 

Case 1:19-cv-01921-TFH Document 34-1

 

Page 84 of 184
Exhibit 5 +

Filed 04/27/20

 

é
a x
LANE ih
Jgtt gna
Wo page ASE pts
+, 4S pit plan { pabah
aeog
2 ety ark as ‘ £
1 23 Lt s : La we Sided! ages F Sho Vee? gis soa
od ast s ; a
i Fouts dt op ete “oe wets te
keg PS od sa HY es 3 anes adil ai. a8 es
« ? - “ ¢ , -
A the SAN) Lene AE LH Joted OLA
Pak 2p tig a1. al hg | gr Ayan5 y a LH
- af
“ ay . .
ASU) F ga ge 1 salah
oh h aS so» Jf hi ut & wait j {i Jj Yosh “5 ¥
CEA EUS eB otha) og Mac pit ot Spl ep ye 8
© oe feos. < a € ° - * ‘
Pd Z a te a * * » f 4 i a a3
Ao $ fae Cees say wlAsbendl ¢ shad Abhi Sy wba ub cul y Lt punall
fe ag Shoe Re . a a :
sis ptksn ablated ooh ot : $a 1d
gto jetaa Abeta Ub: { hie Mg aa pelt Lap Yas saa) at oyael ai ble bya se
*. We 24 SAB ALBAN tan sy .
oo my Tout fuck <. a { ; :
wie elt Fy Sah a} Sle? Len 5 fall, Spach ible 2 th. Peat

DSM Oe CHE Lt ail fh ed -
leg ad ru pias Cb gol 3 BY ake ry Roe th gf us ies the TK pus
. < a ® 7 ~
Zibs No doth WS
Adal ual si Aaa} OLN JS Ge gl 4stadl Lis js Hye 3 pte
= 4
: ‘
os . Aha a 4! to Sustct ost pis fe
cit SP AS 5 gicl Al bio yh se pla y As SAME shag ES 2 A
CHL gd agua /
oe . 0 «get .
éHes ippal yet 3 Ws fue Bs sy sal & ies gh cs Us giiec | # ij aA ~3

ghd lis ai ult my ad gual tye
yf date efi al ahell a pull

3 ous eA chy. go

ack Sat

Tee
ES pd ale

é aay aah Mey CAS

matt
weit yi

Ly ceos\ wes

+ .
OVW _ a

*

  

ME Cee teat Ba £088 AER AYE Bo,

wet Saat al &# Zs Jana yf

ais sl yk fel FAC Sy
i wast 3 pa \
34 ppoli a 7

  

o Sy day wait Jue yaceas

 

Hejeij 0084
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 85 of 184
Exhibi

 

 

BO ee fee oo “4
web gee Atk
bee me te bet :
4 eo > Be we eee ee oie cee
bts fois ve .
te. ee ee Pee, wenn “pen andl: pier To Samco °
a : . Fo been te ae
Berta ob Fo wee A LY ea oe AS at “ 4 bak
we : tO . = Le wee fenmme y Cart Spat Sah weg ae ae 4
. yes s , -
- ei i ots pel a a} i
b apt SA LBS pe op ieee aes 4538 uoall
a
~ 8 et
B pigcul
, SOND: yet Gat! oles but
ST) pyetna ¢ Clea TY bled
ae of wis “J} . 3 , * tos * woud 4
etd! EE bad sg: i 1 = ify ae ce ube’) «
aa c ° wes Ad Abu ik a Joe LI Yas La! ce pd 1 ppb clas! Qe
a i
wt ete ae . Ie ks %

S wk. ww ventana Sad jas of ott Fune condi fan ighad 5 ec BH Aa
ey
sugtadi

3 dsyt. cscs gk aad os $4, del. fete ued “a S dst i Le. iad
2 weotad at aot toad 4 dy Woe ss Sb lay! pein cluinct LL)

CHewks. i piling. FY Baal

.

JY pe oiy Saas loath
AYU gb alu ate JE fy

wip

()

    
  

(%
{v

ak si Js alt WG aj Laat” the
_agigk es tay i

OY) Cede Qk th oO
Mik Liey :

    

   
 

} 3
; “
Ge ode de oh ol ai tage Saale ee 485 52 Ua a.
Aad spur okey Catt ll al “iby ob SY OE of Yt “
, ee .
~~ <ytt Bence
a Lane 7 =
NO ae Pepe oy ™ ye
: 4
se

Be Berri EOE ETAT YTS Ges?

Hejeij 0085
  

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 86 of 184,
Exh

 

«-#
= Aad ye Sad Aga gd

Veet tt Sa Hole - *
vay Gland! Shall Suet yes eke ys y Shell

"ee! ose CLM ke ete nxt t ial A
Cee alll 4 pial} glace Yl tes aitiellt oa gh BY eles cud od oy (>

ySall ches ie in b3 yl s all <3fi a 4) — als Ball 3 vt
fel yay 4 - c Shee yal s Bs, bas Ike bog al es ues!
wt pel Reed yd s3 ads
x he 3 ant gf 5 -
yas Ji 53. U3 ~
Aes oy hi * . . $4 git eee y
A UA Cos SOR cyl 63 well plas 44 SU Datel aren el yal ~

bed Yl
beh gas elishy AS: pill dnl pial agen elit -
My

vida. fy. 4%
Gliese (Ko desk 3 HB lal oes Aico > ee ~

dl bb tt eB cll hadi 5
3 Ss

  
 
  
 

wilsaY sadlall CAE
cts Ladi, shed Lal jay rad sail 9
ull aay) wena bet beta! a jacll Ghbeatts,
lis 359 doe J ou LAST stl Abad Aisd oye Tin Ai ps /
puaill bs GE Gapele gt Ld a
aid il ali tae Le be yt yf baled I cil 4 ph Uns fil) ayaa ade -

Os lsie jlaool Jota .

Ag ill isha Gace elblly MUS. pa | 4g tans

Ailiite ye al Aidlinks aDusall : wy elie}

oles YI iS jl ty IS ge Bly yn
bliss A gl. souloa ost cptlball ath yf tha'S : EBs) ca, *
is peal! 45 ee

   

 
  
    

   
 

     

XN iy :

Femi MAP A Ta ORT FETE

Hejelj 0086
Document 34-1 Filed 04/27/20 Page 87 of 184

Case 1:19-cv-01921-TFH
Exhibit 5

 

iP ye * pe Ee FO jae PEO ence 9p ori:
Oh gee RE bees aires dies : ——
SUITE CIES IA ARP IE Ee Fy IF rene) apPR coat

we
sd, 4 ..
+ USE Perera 9] once
‘, ie ag ;
“See. a me ‘
:

   
 
    

Ce of x -
ee ESE PRC (Rap inary fet

oO eR Fence ene fi Pe,
Bre sy AEP Cra Rey ofS wand
POE EEE SRO RCS FRO RET peal fos OHCY AED yoni

    

    
 

Ph

1A0ICe Nee Ok
uM wm SOT IEEEO (FE orl rene freoery ipoF ery (6 pepo
- Pts oy pe Re? pi peop Poe D > F
ty resy pe?

. ea pees - OS FD ret? e :
gies. “ . . oy + re e ff Cte tet
feo! ECE Hh Fen? ee peep mes ee REE
a - CaN CSCH Cone Cree jos Froot
- . { re we Sy Foevir the Commerce hy
Meo ET remit oo eh A Cer hh ead ™
7 SEM SF pet TRAD eC ews ; AK fhe
ee py OE pO ox F
ATED REED S10 ey? (6 Fare! ne ~
f; 4
wg = a III APEC DC iR ot pene
- IRD Fperpe Crest DP oF) eer? 6 AC
mi) eo Hig Fee 8 CF 2 Heep Fyre js
BERR ra op fo ace
wo, CDR ith ieey a SC m Cot ep yee bee oS
- stn coe om pry Oyrrcety F O Sor t ; =
7 FED Sse Ce ee aS eer PW Sere iim eet
- rn IED FESO TT Sei

1 OY

 

re ade
-"t awe

. : oo oe .
ree Smtr est agen pF ao Fipar >

Perhaps ee

"4 : LATS TES eee eee oye

~~ ts ots . ay 7
ots foams oes wee, Of re

pe ICES PRT ER rece eee ee fe

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 88 of 184
Exhibit 5

EXHIBIT
G

Hejeij 0088
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 89 of 184

Q6ES-TZ9-COT *XCL
O@PE-779-ZOT ‘auoydoyo L

07207 OC “WoSuTYse Ay

(xouUYy) ‘AYN ‘onueAy BInBAyAsutag 00ST
BuNesM] [2QO[H JO 994FO ‘NLLV
JONMOD slassy UBIdI0J JO aJO

Ainsvary, ay} Jo juaunredagq ‘sn

 

:BUIMOT[OT 3 1 DVAO XBJ JO ‘[yeo ‘oyLIM osye Kew No, “ADH AIMSBST QUO NBIOpISUOsSY" VAO
[rewo BULMOTIO] tf BIA DVAO 0} souepuodsartos pue suonsenb [je poaup osvoid
‘gsuiodsar yuorpodxa jsoul sy} Jo,f ‘aoueptodsasz09 []e Ul p8ZZI-LOCS CI 2sk9 0} Jajol osvey

“JaA09 oyeIedas Japun paprlaoid aq [[lM Yt ‘aTqRITBAR SUOD|q LONBULIOJUT a[qusea[oI OSIM19}0

Jo ‘pada iaid-uou ‘parfisse[oun FBUOYIppe P[oYsS “WOTEULIOU o[qusea[al-VOU asiMJONjO

10 ‘paBopratid ‘paryissejo wreyu0o piooer sateNsTUTMpe atp Jo suoniod paroepal oy], “woreusisap
jo Aep ay} uo ponsst osvojer ssord Amsvory, ayy fo juourredac] “S"7) ey) se [jam se ‘poseq SBM
WOTeUSIsap a1] Yor wodn proces sATBYSIUIWUpR payoEpar ay] SapNyour yor “1Z0000 ~ 100000
P8ZZ1 LOS sased padwrejs soyeq puy oseayd ‘pasopouy “UONeULIOIU! o[qusvalal-UOU astMTayO
pur ‘poSoztaud ‘porpissepa yo uoroojoid oy) Surpredas suotensor JUOWIUIDAOS *§"7] YIM Aydw10s
O11 DVAO Aq MotAar JeUTaIUT Jo speasy aydnynt pue satsuazxo sasinbar isanbar v yons Suissa001g

‘(, wasuoiey woddng Jo ‘yD 0} Ualeal]] “WUIMIOD OY A\ SUOSIOg

lim suonoesuery Suniqryoig pue Ayedorg SuLyooig,,) L1OZ “EZ raquiaidas JO pZZET TOpIo
satmnoexy 01 gensind (LHS) store] yeqoiyH pareusisag Ayeroeds v se UONLUSisap STY UIA
paleloosse pl0ded SATBNSTUNUpE s Jarl MOA “oy ssad0w PUL Jo amsoposip Suysonber (QVAOC)
JOMUOZD slassy USt19I0,J JO DIJO a 01 °L10T °Z 49901900 parep sana] mod 01 asuodsat uy st SIL

LWI9.J “IAL vod
fafayy ulasseyy (oy

FOO0T “O'C “uowanyse Ay

OOF OHS

AAN ‘onuaay BluealAsuueg oP]
“yd ‘soyeloossy 3 Lre1I2]
Melay “O Yong

aig? Gi dd¥ $8ZZI-LOAS CI 2se9

 

Vb Wa!xS

 

8E40 felaH
Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 90 of 184

VL Halyuxs

“OUS]
[ONUOD S}OSSY Usl2I0,J JO s9YIO
wondnio? pie ‘s}ysSTYy WeUMP] “WsLoLayaluN0D

JOPOIIC] JURISISSY
SPLOT], O[ONTN,

ve IMG Lay ie

‘AJRIQOUIS

‘oywiodoos INOd LO NOA UBT,

6E10 flay
ennennereriecnt

 

Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 91 of 184

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220,

Exhibit 14

(U) Case ID: SDGT-4039

(U) MEMORANDUM FOR JOHNE.sMITH C)d-cae of fis

ACTING DIRECTOR
OFFICE OF FOREIGN ASSETS CONTROL
(U) FROM: Arthur D, McGlynn Le sfrys

Deputy Assistant Secretary
Office of Intelligence and Analysis

(UHEOUOQ) SUBJECT: Designation Pursuant to E.O. 13224: KASSEM HEJELS*

(U) INTRODUCTION

(U) On September 23, 2001, President Bush declared a national emergency pursuant to the
International Emergency Economic Powers Act (“IEEPA”), and issued Executive Order 13224
(“E.O. 13224” or “the E.O.”) to address grave acts of terrorism and threats of terrorism committed
by foreign terrorists, including the September 11, 2001, terrorist attacks in New York, ,
Pennsylvania, and at the Pentagon. The E.O. imposes economic sanctions on persons who have
committed, pose a significant threat of committing, or support terrorism.”

(U) President Bush identified, in the Annex to E.O, 13224, 13 individuals and 16 entities as
subject to the economic sanctions.° As amended, the E.O. authorizes the Secretary of the Treasury,
in consultation with the Secretary of State, the Secretary of Homeland Security, and the Attorney
General, to designate persons determined:

1) to be owned or controlled by, or to act for or on behalf of, those persons listed in the Annex to
the E.O., or those persons determined to be subject to subsections 1(b), [(c), or 1(d)(i) of the

E.O.;

 

*(U) The name of the person proposed for designation in this evidentiary will appear in BOLD CAPITAL font.
Additionally, the names of persons previously designated as Specially Designated Global Terrorists (SDGTs)
pursuant to E.O. 13224 and Specially Designated Terrorists (SDTs) pursuant to E.O. 12947 will appear in Bold Title
lower case font. .

» (U) The E.O. blocks all property and interests in property in the United States or within the possession or control of
a U.S. person of any persons designated under its authority. In addition, it prohibits transactions or dealings by U.S.
persons or within the United States in blocked property, including but not limited to the making or receiving of any
contribution of funds, goods, or services to or for the benefit of designated persons.

* (U) Twelve individuals and fifteen entities were originally named by the President on September 23, 2001.
Executive Order 13268 of July 2, 2002 amended the Annex by adding one individual and one entity.

 

Hejelj 0140 SDGT-12284 000
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 92 of 184

Exhibit 14

2) to assist in, sponsor, or provide financial, material, or technological support for, or financial or
other services to or in support of, such acts of terrorism or those persons listed in the Annex to
E.O. 13224 or determined to be subject to the E.O.; or

3) to be otherwise associated with those persons listed in the Annex to the E.O., or those persons
determined to be subject to subsections 1(b), 1(c), or 1(d)(i) of the E.O.

(U) The term “financial, material or technological support” means any property, tangible or
intangible, including but not limited to currency, financial instruments, securities, or any other
transmission of value; weapons or related materiel; chemical or biological agents; explosives;
false documentation or identification; communications equipment; computers; electronic or other
devices or equipment; technologies; lodging; safe houses; facilities; vehicles or other means of
transportation; or goods. “Technologies” as used in this definition means specific information
necessary for the development, production, or use of a product, including related technical data
such as blueprints, plans, diagrams, models, formulae, tables, engineering designs and
specifications, manuals, or other recorded instructions.‘

(U) The term “to be otherwise associated with” means to own or control; or to attempt, or to
conspire with one or more persons, to act for or on behalf of or to provide financial, material, or
technological support, or financial or other services.”

(U) Evidence presented in this memorandum and related exhibits provide reason to believe that
the below person meets the criteria for designation as set forth in E.O. 13224.

(U) IDENTIFYING INFORMATION

    
 
  
 
  
    
   
 

(U) Individual: KASSEM HEJELJ! [Exhibit 1; p. 1]
(U) AKA: Qasim Muhammad Hujayj [Exhibit 17, p. 1] (See
Exhibit 21 - Declassification Approval)

asim Hajij [Exhibit 15, p.-1]
[Exhibit 3, para. 2]
xhibit 9, para. 2]
[Exhibit 9, para. 2]

(U) DOB: 1953 [Exhibit 17, p. 4] (See Exhibit 21 —
eclassification Approval)
(U) Nationality: Lebanon [Exhibit 17, p. 3] (See Exhibit 21 Ja
Declassification Approval)
(U) POB: Lagos (Nigeria)* [Exhibit 17, p. 3] (See Exhibit 21 —
Declassification Approval)
(U) Passport: RL0000432 (Lebanon) issued 31 Jan 2013, expires

31 Jan 2018 [Exhibit 17, pp. 3-4] (See Exhibit 21 —
4 Declassification Approval)

 

4) 31 CER. § 594.317
*(U) 31 CFR. § 594.316
€ (U) This individual’s name, spelled as “KASSEM HEJEIJ”, is used throughout this evidentiary memorandum,

although some exhibits will usé alternative spellings or name variations, which are listed herein as AKAs.
MN ccs: located in Nigeria

Hejeij 0141 SDGT-12284 000.
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 93 of 184

Exhibit 14
aT
(U) Title: . Chairman, Middle East and Africa Bank S.A.L.
[Exhibit 1, p. 1]
(U) Gender: Male {Exhibit 1, p. 1]

(U) BACKGROUND

 

(U) BASIS FOR DESIGNATION OF KASSEM HEJELJ

(UFOLO) KASSEM HEJELJ provides financial, material, or technological support for, or
financial or other services to or in support of, Hizballah, a person designated pursuant to E.O.
13224.

 

» (U) This identifying title information will not be publicly published on OFAC’s SDN List and is for internal
reference only.

' (U) MEAB is more than 99 percent owned by the Hejeij family, according to Bankers’ Almanac. [Exhibit 2, p. 2]
KASSEM HEJEIJ serves as the bank’s Chairman and co-founder, according to MEAB’s website [Exhibit 1, p. 1],
and he holds a 46.664 percent ownership stake in the bank according to Bankers’ Almanac. [Exhibit 2, p. 2]

J (U) Hizballah was named an SDGT pursuant to E.O. 13224 on October 31, 2001, listed as an SDT in the Annex to
EO. 12947 on January 23, 1995, and designated on August 10, 2012 pursuant to E.O. 13582.

    

ES

xhibit 4, para. 6: Exhibit 5, para. 5

paras. 2-6; Exhibit 7,

[Exhibit 6, paras. 2-6]

Hejeij 0142 SDGT-12284 0002
Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 94 of 184

Exhibit 14

to

 

[Exhibit 11, paras. 2-3]

@
ni

[Exhibit 14, para. 3]

   

[Exhibit 3, paras. 2-3]

 

Hejeij 0143 SDGT-12284 0004
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 95 of 184

Exhibit 14

 

. 2; Exhibit 13, para. 1
xhibit 19, pp. 2, 5]

~ [Exhibit 3, paras. 2-3; Exhibit 12, paras, 2-3]

i [Exhibit 8, paras. 2-

Hejeij 0144 SDGT-12284 000!

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 96 of 184

Exhibit 14

(U) CONCLUSION

(U/2OU8) Based on the foregoing information, there is reason to bélieve that KASSEM
HEJEIJ meets the criteria for designation pursuant to E.O, 13224 for the following reason:

" KASSEM HEJELJ provides financial, material, or technological support for, or financial

or other services to or in support of, Hizballah, a person designated pursuant to E.O.
13224.

Hejeij 0145 SDGT-12284 0006
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 97 of 184

Exhibit 14
vor sien i

(U) EXHIBIT LIST

Exhibit J Middle East and Africa Bank Website, Board of Directors,
http://www.meabank.com/about/board-of-directors, retrieved
Bankers’ Almanac, MEAB SAL Report, retrieved

(U)

 

    

 

Exhibit 2
Exhibit 3
Exhibit 4
Exhibit 5
Exhibit 6
Exhibit 7
Exhibit 8
Exhibit 9
Exhibit 10
Exhibit 11
Exhibit 12
Exhibit 13
Exhibit 14
Exhibit 15 Arab Decision, Lebanon/Commercial Banks/Middle East and Africa Bank S.A.L.
http://www.arabdecision.org/show func 3 4 19 1 3 9329.him, retrieved imal

Exhibit 16
Exhibit 17
Exhibit 18
Exhibit 19
Exhibit 20
Exhibit 21 Declassification Approval

Hejeij 0146 . SDGT-12284 0007
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 98 of 184

Exhibit 15
7 1455 Pennsylvania Ave., NW
. . , Suite 400
Ferrari & Associates, PC. Washington, D.C. 20004
Tel. 202-280-6370
+ Fax. 877-448-4885

June 11, 2018

SENT VIA EMAIL AND FEDERAL EXPRESS: #8126 0278 0435 ~~

ATTN: Nikole Thomas

Assistant Director

Counterterrorism, Human Rights, and Corruption Division
Office of Global Targeting

Office of Foreign Assets Control

United States Department of the Treasury

1500 Pennsylvania Avenue, N.W.

Freedman’s Bank Building

Washington, D.C. 20220

Re: Request for Non-Privileged and Unclassified Summary of Otherwise Privileged
information Contained in the Administrative Record!

Kassem Hejeij—SDGT-12284

Dear Ms. Thomas:

“On April 19, 2018, the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) provided Kassem Hejeij (“Petitioner”) with a copy of the unclassified
version of the administrative record underlying his designation pursuant to Executive Order
(“E.O.”) 13224. OFAC’s provision of the unclassified version of the administrative record was
in response to Petitioner’s request for disclosure of the administrative record. Petitioner had
requested such disclosure so as to obtain adequate notice as to the basis for his designation and to
ensure that he had a meaningful opportunity to respond to OFAC’s allegations.

The administrative record disclosed by OFAC fails to accord Petitioner sufficient notice
as to the basis of his designation. Specifically, this version of the administrative record is almost
completely redacted, with the exception of identifying information. Most notably, the redactions
include the entire portion of the record titled “Basis for Designation.” As a result, OFAC’s

 

' Because this response contains business information and/or other information of a sensitive nature, undersigned
counsel respectfully requests that OFAC treat this correspondence confidentially. If OFAC believes that it is
required to release this document or any of the information contained herein to the public in accordance with the
Freedom of Information Act (“FOIA”) or any other federal law, please notify undersigned counsel as soon as

possible. Undersigned counsel intends to provide additional information in support of this request for
confidentiality.

 

Hejeij 0161
 

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 99 of 184

Exhibit 15

2018 JUNTS. ANIO:18

TREASURY DEPARTMENT
FOREIGN ASSETS CONTROL

Hejeij 0162
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 100 of 184

Exhibit 15

disclosure of the administrative record provides no additional notice as to the reasons supporting
Petitioner’s designation, and is thus largely non-responsive to Petitioner’s request for disclosure
as to the factual basis of his designation.

Petitioner intends to address OFAC’s allegations concerning his business ties and
dealings. To do so, however, Petitioner requires adequate notice as to the basis of his
designation so that he can either rebut the factual findings underlying that basis or change the
circumstances supporting it. Such notice can be provided either through disclosure of the
redacted portions of the administrative record or by disclosure of a non-privileged and
unclassified summary of the classified and/or privileged information contained in the
administrative record. In uridersigned counsel’s experience, OFAC: has routinely provided
designated parties with such summaries in those cases where it is unable to disclose the full
administrative record.

For this reason, Petitioner respectfully requests that OFAC provide a non-privileged and
unclassified summary of otherwise privileged information contained within the administrative
record. Any such summary should provide Petitioner with the following factual information
described in the redacted portions of the administrative record:

1) The identity of the “Hizballah organizational elements” Petitioner allegedly maintains
“direct ties” to;

2) A description of the manner by which Petitioner allegedly maintains direct ties to
Hizballah organizational elements;

3) The approximate date(s) upon which Petitioner established such purported direct ties to
Hizballah organizational elements;

4) The name(s) of the bank(s) in Lebanon at which Petitioner has allegedly opened bank
accounts on behalf of Hizballah;

5) The approximate date(s) upon which Petitioner allegedly opened bank accounts on behalf
of Hizballah;

6) The identity of the Hizballah procurement companies for which Petitioner allegedly
provided credit;

7) The approximate date(s) upon which Petitioner allegedly provided credit for Hizballah
procurement companies; :

i)

Hejelj 0163
 

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 101 of 184

Exhibit 15

8) A description of the manner by which Petitioner allegedly provided credit for Hizballah

procurement companies (e.g., through private loans, commercial or personal loans
through a financial institution, etc.);

9) The identity of the particular infrastructure in Lebanon or Iraq used by Hizballah in
which Petitioner allegedly invested in;

10)The approximate date(s) upon which Petitioner invested in infrastructure used by
Hizballah;

11) The approximate date(s) upon which Hizballah began using the infrastructure that
Petitioner purportedly invested in;

12)A description of the manner of Petitioner’s alleged investment in infrastructure used by
Hizballah (e.g., direct cash investment, extensions of banking products, purchase of
equity, dealings in debt, etc.);

13) The identity of the oil ventures in Iraq in which Petitioner allegedly worked on with Ali
Youseff Charara;

14) A description of the manner by which Petitioner allegedly worked on oil ventures in Iraq
with Ali Youseff Charara;

15) The approximate date(s) upon which Petitioner allegedly began working on oil ventures
in Iraq with Ali Youseff Charara; and

16) The identification of whether Petitioner is believed to have carried out any of the alleged

activities supporting his designations in his personal capacity or in his prior capacity as
the Chairman of the Middle East Africa Bank.

Due to the ongoing and substantial harms visited on Petitioner as a result of his continued
designation, Petitioner requests that OFAC furnish a copy of a non-privileged and unclassified
summary within thirty (30) days from the date of this letter. Absent disclosure of an unclassified
summary or OFAC’s identification as to when Petitioner can expect additional disclosures of the

administrative record, Petitioner intends to pursue any legal remedies available to him in the U.S.
District Court.

It is not Petitioner’s intent to burden the agency with litigation, however, Petitioner can
only successfully seek reconsideration of his designation if he has access to the factual and legal
basis for that designation. The disclosure requested through this letter would provide such

eee ee

 

Hejeij 0164
 

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 102 of 184

 

Exhibit 15

information and afford Petitioner a meaningful opportunity to seek reconsideration of his
_ designation.

Please forward all correspondence related to this matter to:
Erich C. Ferrari
Ferrari & Associates, P.C.
1455 Pennsylvania Ave., NW
Suite 400
Washington, D.C. 20004

~~” Thank you for your consideration, and we look forward to this response.

Sincerely,

, -

Erich C. Ferrari

Hejeij 0165

ip
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 103 of 184

Exhibit 16
1455 Pennsylvania Ave., NW

. . Suite 400
me Ferrari & Associates, PC. Washington, D.C. 20004

¢
4

Tel. 202-280-6370
Fax. 877-448-4885

June 11, 2018

SENT VIA EMAIL AND FEDERAL EXPRESS: #8126 0278 0435

ATTN: Nikole Thomas

Assistant Director

Counterterrorism, Human Rights, and Corruption Division
Office of Global Targeting

Office of Foreign Assets Control

United States Department of the Treasury

1500 Pennsylvania Avenue, N.W.

Freedman’s Bank Building

Washington, D.C. 20220

Re: Request to Enter into an Agreement for Removal from OFAC’s SDN List!
Kassem Hejeij—SDGT-12284

Dear Ms. Thomas,

On June 10, 2015, the United States Department of the Treasury’s Office of Foreign

Assets Control (“OFAC”) designated Kassem Hejeij (“Petitioner”) as a Specially Designated

Global Terrorist (“SDGT”) pursuant to Executive Order 13224 (“E.O. 13224”) for allegedly

" providing financial, material, or technological support for, or financial or other services to or in
support of, Hizballah—an entity designated pursuant to E.O. 132242

OFAC purportedly designated Petitioner for the following reasons:
1) Dealings with Adham Tabaja and his affiliated companies;

2) Opening bank accounts for Hizballah in Lebanon;
3) Providing credit to Hizballah procurement companies; and

 

' Because this response contains business information and/or other information of a sensitive nature, undersigned
counsel respectfully requests that OFAC treat this correspondence confidentially. If OFAC believes that it is
required to release this document or any of the information contained herein to the public pursuant to the Freedom of
Information Act (“FOIA”) or any other federal law, please notify undersigned counsel as soon as possible.
Undersigned counsel intends to provide additional information in support of this request for confidentiality.

? Press RELEASE, Treasury Sanctions Hizballah Front Companies and Facilitators in Lebanon and Iraq, U.S. Dep’t
of Treasury, June 10, 2015, available at https//www.treasury.gov/press-center/press-releases/Pages/jl0069.aspx.

Hejeij 0167
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 104 of 184

Exhibit 16

0
Nig

Hejejj 0168
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 105 of 184

Exhibit 16

4) Investing in infrastructure Hizballah uses in both Lebanon and Iraq?

On October 2, 2017, Petitioner filed a request for reconsideration of his designation in
accordance with OFAC’s delisting procedures.* On March 12, 2018, OFAC sent Petitioner a
questionnaire seeking information responsive a series of questions. While Petitioner is working
diligently towards preparing responses to those questions, Petitioner also requests to enter into a
Terms of Removal Agreement that would govern the réscission of Petitioner’s designation and
the removal of his name from OFAC’s Specially Designated Nationals and Blocked Persons List
(“SDN List”).

This proposed agreement would condition OFAC’s rescission of Petitioner’s designation
on any number of stipulations negotiated between the agency and Petitioner. Negotiating the
terms of such an agreement will obviate the need for the continuous back and forth of the
reconsideration process and directly drive to the heart of the matter by addressing changes in
behavior necessary to negate OFAC’s basis for designation. This would accomplish the
objectives underpinning the designation without burdening the agency with the administrative
processing of Petitioner’s request for reconsideration. Moreover, it would offer Petitioner a
more immediate path to relief.

For these reasons, Petitioner respectfully requests to enter into discussions regarding a
proposed Terms of Removal Agreement with OFAC.

I. Terms of Removal Agreements
A Terms of Removal Agreement governs the conduct of designated individuals and

entities upon their removal from OFAC’s SDN List. It is undersigned counsel’s understanding
that OFAC has adopted such Terms of Removal Agreements with designated parties in the past. 6

 

3 Undersigned counsel is aware that OFAC has also designated another person under E.O. 13224, Ali Youssef
Charara, for allegedly working on oil ventures in Iraq with Petitioner.

431 C.F.R. § 501.807.

* By proposing a Terms of Removal Agreement, Petitioner makes no representation regarding the validity of
OFAC’s factual basis for imposing Petitioner’s designation. Petitioner's proposal to enter into a Terms of Removal
Agreement is solely intended to help facilitate a mutually satisfactory resolution to this reconsideration matter,
including through verifiable assurances to OFAC that Petitioner is not engaged in conduct of concer to the U.S.
government.

* For instance, OFAC reportedly entered into a Terms of Removal Agreement with Deutsche Forfait—a German
firm designated pursuant to E.O. 13382. Under this agreement, Deutsch Forfait agreed to the following conditions
prior to its removal from OFAC’s SDN List: (1) to refrain from business relations or other connections with SDN-
listed parties; (2) to ensure that its shareholders do not maintain business relations or other connections with SDN-
listed parties and that none of its shareholders are themselves SDN-listed parties; and (3) to implement a rigorous
U.S. sanctions compliance program and to train its employees in the program’s effective use. See DF Deutsche

Hejeij 0169
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 106 of 184

Exhibit 16

“The power and integrity of [its] sanctions derive not only from its ability to designate
and add persons to the Specially Designated Nationals and Blocked Persons List (SDN List), but
also from its willingness to remove persons from the SDN List consistent with the taw.”?
According to OFAC, “[t]he ultimate goal of sanctions is not to punish, but to bring about a
positive change in behavior.”® Sanctions are thus designed to isolate bad actors from the U.S.
financial system and convince them that only a credible change in behavior will lead to the
lifting of sanctions.

A Terms of Removal Agreement constitutes a potent monitoring system by which OFAC
can ensure that a designee ceases their engagement in the conduct that led to their designation,
while conditioning the rescission of their designation on their verified compliance with the
conditions outlined in the proposed agreement. As such, a Terms of Removal Agreement is not
merely consistent with the aims and objectives of OFAC’s sanctions programs, but it may also
prove a unique and effective invention by which to achieve those same U.S. policy aims and
objectives.

UII. Request for Terms of Removal Agreement

' Petitioner proposes entering into a Terms of Removal Agreement with OFAC in order to
ensure that all parties involved in this reconsideration matter achieve a satisfactory outcome.
Specifically, the terms of removal agreement would provide OFAC with confidence that
Petitioner will not engage in activities deemed anathema to U.S. interests, and that Petitioner will
no longer be subject to U.S. sanctions and will be removed from the SDN List.

The terms of any such agreement would need to be negotiated between Petitioner and
OFAC. As such, Petitioner seeks to discuss with OFAC any proposed conditions that the agency
deems necessary, including, but not limited to, conditions limiting Petitioner’s engagement with
certain parties and terms requiring Petitioner to provide reports on his business activities. At the
outset, and in a gesture of good-faith, Petitioner offers the following terms for OFAC’s
consideration:

1) Severing, and refraining from ever again entering into, any dealings of any nature
whatsoever with Adham Tabaja and/or Ali Youssef Charara, or any entities under
their ownership or contral;

 

Forfait AG Removed from OFAC Sanctions List Without Having to Pay a Fine (Oct. 17, 2014),
http://www.dfag.de/en/df-deutsche-forfait-ag-removed-from-ofac-sanctions-list-without-having-to-pay-a-fine/.

7 Filing a Petition for Removal from an OFAC List, U.S. Dep’t of Treasury, May 2, 2017, available at
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/petitions.aspx.

8 id.

Hejeij 0170
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 107 of 184

Exhibit 16

2) To not return to, or be employed in, any operational, executive, or managerial
position in any financial institution for a five (5) year period; and

3) To not extend lines of credit, whether in a personal or professional capacity, to any
companies for a five (5) year period.

Petitioner offers the above and seeks to engage in further discussions regarding such an
agreement in order to provide the confidence necessary to warrant the rescission of his SDGT
designation and removal from OFAC’s SDN List.

TV. Conclusion

Petitioner respectfully requests to enter into a Terms of Removal Agreement with OFAC,
and to immediately being discussing the terms and scope of such agreement. If OFAC refuses to
enter into discussions regarding this proposed agreement, Petitioner requests that OFAC provide
a written, reasoned explanation for its refusal to do so.

As discussed above, Petitioner believes that a Terms of Removal Agreement would
satisfactorily resolve this reconsideration matter to the benefit of all parties and would serve to
achieve OFAC’s underlying policy objectives. By entering into a Terms of Removal Agreement,
OFAC could gain confidence that Petitioner has and will continue to conform his conduct
consistent with U.S. foreign policy objectives. Further, OFAC would save resources by not
having to process the reconsideration request of an SDN who has already expressed a desire to
accede to conditions necessary to negating the basis of his designation.

Please forward all correspondence relating to this request to:
Erich C. Ferrari, Esq.
Ferrari & Associates, P.C.
1455 Pennsylvania Ave., NW

Suite 400
Washington, D.C. 20004

Thank you for your consideration, and Petitioner looks forward to your response.

Sincerely,

L «

Hejeij 0171
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 108 of 184

Exhibit 16

Erich C. Ferrari

Hejeij 0172
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 109 of 184

Exhibit 20
From: OFAC. Reconsideration
To: “Erich Ferrari"
Ce: OFAC. Reconsideration
Subject: RE: SDGT-12284
Daie: Wednesday, October 17, 2018 11:08:00 AM
Attachments: Hejeij-Unclassified Summary of Administrative Record.pdf

 

SDGT-12284-Heijeii-Summary of Admin Record Cover Letter.odf

Mtr. Ferrari:

Please find the attached correspondence concerning your client, Kassem Hejeij, pursuant to
SDGT-12284.

Respectfully,

OFAC Reconsideration

Hejeij 0226
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 110 of 184

Exhibit 20

DEPARTMENT OF THE TREASURY
‘WASHINGTON, D.C. 20220

 

Case ID SDGT-12284

Ferrari & Associates, P.C.
1455 Pennsylvania Ave., N.W.
Suite 400

Washington, DC 20004

Re: Kassem Hejeij
Dear Mr. Ferrari:

As you are aware, on June 10, 2015, the Office of Foreign Assets Control (OFAC) designated
Kassem Hejeij as a Specially Designated Global Terrorist (SDGT) pursuant to Executive Order
13224, Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism.

On October 2, 2017, you filed a request seeking a copy of the administrative record of Mr.
Hejeij’s designation, On April 19, 2018, OFAC provided a copy of the redacted administrative
record of Mr. Hejeij’s designation, the redacted portions of which contained classified or
privileged information.

On June 11, 2018, you filed a request seeking a non-privileged and unclassified summary of the
information contained in the administrative record. Providing this information requires multiple
levels of internal review by OFAC and by our interagency partners in order to comply with
OFAC’s obligations to safeguard classified or privileged information, which delays the release of
such information.

Please find enclosed the non-privileged and unclassified summary of information regarding the
basis for Mr. Hejeij’s designation. Should additional releasable information become available, it
will be provided to you.

For the most ditect response, please submit any follow up questions and correspondence to
OFAC via the following e-mail address: OFAC.Reconsideration@treasury.gov.

 

You may also contact OFAC at the following mailing address:

U.S. Department of the Treasury
Office of Foreign Assets Control
ATTN: Office of Global Targeting
1500 Pennsylvania Ave, N.W. (Freedman’s Bank Building)
Washington, DC 20220

Hejeij 0227
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 111 of 184

Exhibit 20
Sincerely,
nell
Ni
Nikole Thomas

Assistant Director

Counterterrorism, Human Rights, and
Corruption Division

Office of Foreign Assets Control

Hejeij 0228
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 112 of 184

Exhibit 20

UNCLASSIFIED

(U) As of early, 2014, Kassem Hejeij and an individual whom OFAC has reason to believe is Adham
Tabaja, were responsible for transferring funds from Hizballah companies in Iraq to Hizballah.

(U) As of mid 2014, Kassem Hejeij was an owner of Global Cleaners which provided millions of dollars per
year to Hizballah. As OFAC noted in October 2016, Global Cleaners obtained lucrative contracts to
provide sanitation services in Baghdad, Iraq.

(U) As of 2014, Hizballah had previously held investments in Global Cleaners as part of Baghdad’s city
government's agreement to award 80 of municipal contracts to Hizballah-owned companies.

(U) As of late-2013, Kassem Hejeij was working on behalf of Hizballah to manage commercial ventures in
iraq for various Lebanese companies. These contracts included various energy-related ventures in Iraq
as well as certain business activities in Africa and South America used to finance Hizballah. The revenues
were then remitted to Hizballah using accounts at various banks, and Hejeij was working to open Middle
East Africa Bank (also known as MEAB) branches in Iraq for Hizballah.

(U} In mid-2014, Kassem Hejeij was working with the traqi Prime Minister's office to finalize paperwork
for MEAB to begin banking operations in Iraq.

(U) In mid-2013, a Hizballah finance official met with Kassem Hejeij, and Hejeij agreed to make changes
to bank accounts held by individuals, entities, or charitable institutions affiliated with Hizballah so as to
hide ties between money laundering and Hizballah. Specifically, Hejeij agreed to begin transferring
accounts at MEAB that were registered to Hizballah-affilated individuals or entities to new accounts
under different names.

UNCLASSIFIED
Hejeij 0229
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 113 of 184

Exhibit 21

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C, 20220

 

Case ID SDGT-12284

Ferrari & Associates, P.C.
1455 Pennsylvania Ave., N.W.
Suite 400

Washington, DC 20004

Re: Kassem Hejeij
Dear Mr. Ferrari:

As you are aware, on June 10, 2015, the Office of Foreign Assets Control (OFAC) designated
Kassem Hejeij as a Specially Designated Global Terrorist (SDGT) pursuant to Executive Order
13224, Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, and on October 2, 2017, you filed a request seeking a copy of the
administrative record of Mr. Hejeij’s designation.

In response to your request, on October 17, 2018, OFAC provided a non-privileged and
unclassified summary of the information contained in the administrative record regarding Mr.
Hejeij and stated that, should additional releasable information become available, it would be
provided to you.

As such, please find enclosed additional non-privileged and unclassified information regarding
the basis for Mr. Hejeij’s designation. This, coupled with our response dated October 17, 2018,
completes the releasable information contained in the administrative record.

For the most direct response, please submit any follow up questions and correspondence to
OFAC via the following e-mail address: OFAC. Reconsideration@treasury.gov.

You may also contact OFAC at the following mailing address:

U.S. Department of the Treasury
Office of Foreign Assets Control
ATIN: Office of Global Targeting
1500 Pennsylvania Ave, N.W. (Freedman’s Bank Building)
Washington, DC 20220

Hejeij 0230
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 114 of 184

Exhibit 21
Sincerely,
Vy) ty [own
Nikole Thomas

Assistant Director

Counterterrorism, Human Rights, and
Corruption Division

Office of Foreign Assets Control

Hejeij 0231
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 115 of 184
Exhibit 21

UNCLASSIFIED

(U) Kassem Hejelj has maintained direct ties with senior elements in Hezbollah, Hezbollah elements in
Iraq, among others. He has provided support to Hezbollah for a number of years through Middle East
and Africa Bank, Including by investing in civilian infrastructure that Hezbollah uses in Lebanon and
braq.

UNCLASSIFIED

Hejeij 0232
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20

From: OFAC.Raeconsideration

To: “Erich Ferrari"

Ce: OFAC. Reconsideration

Subject: SDGT-12284

Date: Wednesday, November 28, 2018 11:39:51 AM
Attachments: 12284 Additional Information.odf

Mr. Ferrari:

Please find attached correspondence concerning case ID SDGT-12284.

Respectfully,

OFAC Reconsideration

Hejeij 0233

Page 116 of 184

Exhibit 21
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 117 of 184

Exhibit 27
1455 Pennsylvania Ave., NW

. : Suite 400
Ferrari & Associates, P.C. Washington, D.C. 20004
Tel. 202-280-6370

Fax. 877-448-4885

   

February 22, 2019
SENT VIA EMAIL AND FEDERAL EXPRESS: # 8132 1871 7427

Nikole Thomas

Assistant Director

Counterterrorism, Human Rights, and Corruption Division
United States Department of the Treasury

Office of Foreign Assets Control

ATTN: Office of Global Targeting

1500 Pennsylvania Avenue, N.W. (Freedman’s Bank Building)
Washington, D.C. 20220

Re: Supplemental Response to OFAC’s March 12, 2018 Questionnaire!
Kassem Hejeij—SDGT- 12284

Dear Ms. Thomas:

On June 10, 2015, the United States Department of the Treasury designated Kassem
Hejeij as a Specially Designated Global Terrorist (*“SDGT”) pursuant to Executive Order 13224
(“E.O. 13224”).* That designation was based on allegations that Mr. Hejeij had ties to Hizballah
organizational elements and provided support and services to that organization.2 On October 2,
2017, Mr. Hejeij filed a request for reconsideration of his designation in accordance with
OFAC’s Procedures Governing Delisting from the Specially Designated Nationals and Blocked
Persons List. OFAC assigned Mr. Hejeij’s reconsideration matter Case ID SDGT-12284.

On March 12, 2018, OFAC issued a questionnaire (“Questionnaire”) seeking information
and/or documents responsive to a series of questions relevant to OFAC’s consideration of Mr.
Hejeij’s reconsideration request. On June 8, 2018, Mr. Hejeij provided initial responses to
OFAC’s questionnaire and detailed arguments as to why his designation should be rescinded.
On October 18, 2018, OFAC issued a non-privileged and unclassified summary of information

 

' Because this response contains business information and/or other information of a sensitive nature, undersigned
counsel respectfully requests that OFAC treat this correspondence confidentially. If OFAC believes that it is
required to release this document or any of the information contained herein to the public pursuant to the Freedom of
Information Act (“FOIA”) or any other federal law, please notify undersigned counsel as soon as possible.
Undersigned counsel intends to provide additional information in support of this request for confidentiality.

* PRESS RELEASE, Treasury Sanctions Hizballah Front Companies and Facilitators in Lebanon and lraq, U.S. Dep't

of Treasury, June 10, 2015, available at https://www.treasury.gov/press-center/press-releases/Pages/j10069.aspx.
3 Id.

431 CER. § 501.807.

Hejeij 0256
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 118 of 184

Exhibit 27

regarding the basis for Mr. Hejeij’s designation. On November 28, 2018, OFAC supplemented
this summary with additional information regarding the basis for the designation.

In light of these disclosures, Mr. Hejeij is supplementing his initial responses to OFAC’s
questionnaire with additional information and documents relevant to the reconsideration of his
designation.

I. Supplemental Response to Questionnaire

3. Relationship with other Specially Designated Nationals and Blocked Persons: Please
describe the type of relationship(s), including, but not limited to, financial or business
relationship(s), your client currently has, or previously had, with the following
individuals and entities. With respect to entities, please describe the nature or title of
each position, financial interest, or any other relationship(s) your client currently holds or
previously held with any of the entities listed below, or any other entity owned or
controlled by, or affiliated with the aforementioned individuals, HIZBALLAH, or any
other entity or individual on the list of Specially Designated Nationals and Blocked
Persons (SDN List). A copy of the current SDN List can be found on OFAC’s website at
http://www treasury .gov/resource-center/sanctions/SDN-List/Pages/default.aspx. If your
client has ended his relationship(s) with any of the individuals or entities, please explain.

b. NABIL MAHMOUD ASSAF (A.K.A. NABIL ASSAF; A.K.A. NABIL

Hejeij 0257

MUHAMMAD ASSAF)

RESPONSE: Following further investigation, it was discovered that Nabil Mahmoud
Assaf obtained loans from MEAB’s Credit Committee during Mr. Hejeij’s tenure as
MEAB Chairman. Mr. Hejeij understands that Nabil Mahmoud Assaf submitted
request(s) for loans from MEAB during his tenure as Chairman which were approved
by MEAB’s Credit Committee following a determination that Nabil Mahmoud Assaf
met the criteria for obtaining those banking facilities.

It is Mr. Hejeij’s understanding that those facilities were terminated upon Nabil
Mahmoud Assaf’s OFAC designation in February 2018 and that MEAB’s provision
of those loan(s) was not sanctionable at the time that they were extended to Nabil
Mahmoud Assaf.

MUHAMMAD BADR-AL-DIN (A.K.A. MOHAMED BADREDDINE; A.K.A.
MOHAMMED BADREDDINE)

RESPONSE: Following further investigation, it was discovered that Badr-al-Din
obtained loans from MEAB’s Credit Committee during Mr. Hejeij’s tenure as MEAB
Chairman. Mr. Hejeij understands that Badr-al-Din submitted request(s) for loans
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 119 of 184

h.

Hejeij 0258

Exhibit 27

from MEAB during his tenure as Chairman which were approved by MEAB’s Credit
Committee following a determination that Badr-al-Din met the criteria for obtaining
those banking facilities.

It is Mr. Hejeij’s understanding that those facilities were terminated upon Badr-al-
Din’s OFAC designation in February 2018 and that MEAB’s provision of the loan(s)
was not sanctionable at the time that they were extended to Badr-al-Din.

ALI MUHAMMAD QANSU (A.K.A. ALI MOHAMED KANSO; A.K.A. ALI
MOHAMED KANSOU; A.K.A. ALI QANSU)

RESPONSE: Following further investigation, it was discovered that Qansu obtained
loans from MEAB’s Credit Committee during Mr. Hejeij’s tenure as MEAB
Chairman. Mr. Hejeij understands that Qansu submitted request(s) for loans from
MEAB during his tenure as Chairman which were approved by MEAB’s Credit
Committee following a determination that Qansu met the criteria for obtaining those
banking facilities.

It is Mr. Hejeij’s understanding that those facilities were terminated upon Qansu’s
OFAC designation in February 2018 and that MEAB’s provision of those loan(s) was
not sanctionable at the time that they were extended to Qansu.

JIHAD MUHAMMAD QANSU (A.K.A. JEHAD KANSO; A.K.A. MOHAMED
KANSO; A.K.A. JIHAD KANSO; A.K.A. JIHAD KANSOU; A.K.A. JIHAD
MOHAMAD KANSOU; A.K.A. JEHAD KANSU; A.K.A. JEHAD QANSAWH;
A.K.A. JEHAD QANSO; A.K.A. JIHAD QANSU)

RESPONSE: Following further investigation, it was discovered that Qansu obtained
loans from MEAB’s Credit Committee during Mr. Hejeij’s tenure as MEAB
Chairman. Mr. Hejeij understands that Qansu submitted request(s) for loans from
MEAB during his tenure as Chairman which were approved by MEAB’s Credit
Committee following a determination that Qansu met the criteria for obtaining those
banking facilities.

It is Mr. Hejeij’s understanding that those facilities were terminated upon Qansu’s
OFAC designation in February 2018 and that MEAB’s provision of those loan(s) was
not sanctionable at the time that they were extended to Qansu.

ABDUL LATIF SAAD (A.K.A. ABD-AL-LATIF SAD)

RESPONSE: Following further investigation, it was discovered that Saad obtained
loans from MEAB’s Credit Committee during Mr. Hejeij’s tenure as MEAB
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 120 of 184

Hejeij 0259

Exhibit 27

Chairman. Mr. Hejeij understands that Saad submitted request(s) for loans from
MEAB during his tenure as Chairman which were approved by MEAB’s Credit
Committee following a determination that Saad met the criteria for obtaining those
banking facilities.

It is Mr. Hejeij’s understanding that those facilities were terminated upon Saad’s
OFAC designation in February 2018 and that MEAB’s provision of those loan(s) was
not sanctionable at the time that they were extended to Saad.

ISSAM AHMAD SAAD (A.K.A. ISAM AHMAD SAAD; A.K.A. ISAM AHMAD
SAD)

RESPONSE: Following further investigation, it was discovered that Saad obtained

loans from MEAB’s Credit Committee during Mr. Hejeij’s tenure as MEAB
Chairman. Mr. Hejeij understands that Saad submitted request(s) for loans from
MEAB during his tenure as Chairman which were approved by MEAB’s Credit
Committee following a determination that Saad met the criteria for obtaining those
banking facilities.

It is Mr. Hejeij’s understanding that those facilities were terminated upon Saad’s
OFAC designation in February 2018 and that MEAB’s provision of those loan(s) was
not sanctionable at the time that they were extended to Saad.

GLOBAL CLEANERS S.A.R_L. (a.k.a. GLOBAL CLEANERS, INC.)

RESPONSE: Mr. Hejeij’s June 8, 2018 response to OFAC’s Questionnaire noted
that Middle East Africa Bank (“MEAB”) provided certain banking facilities to Global
Cleaners $.A.R.L. (“Global Cleaners”) during Mr. Hejeij’s tenure as Chairman but
that he otherwise had no relationship with Global Cleaners and was unaware of the
nature or use of Global Cleaners’ account(s) at MEAB.

OFAC’s recent disclosures have brought to Mr. Hejeij’s attention that OFAC believes
Mr. Hejeij was—as of mid-2014—an owner of Global Cleaners. In addition, OFAC
has leveraged this belief to support its decision to designate Mr. Hejeij, as evidenced
by OFAC’s provision of an unclassified summary of classified or privileged
information contained in the administrative record. OFAC’s belief, however, is
contradicted by the facts, and OFAC has offered no evidentiary support or reasoning
to establish why it believes Mr. Hejeij held an ownership interest in Global Cleaners.

To rebut OFAC’s belief in this respect, please find attached documents evidencing
the historical ownership of Global Cleaners—all of which are publicly available in
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 121 of 184

Exhibit 27

the Commercial Register in the District of Mount Lebanon.» These documents
include a Comprehensive Statement of the Company’s Current Status, which
identifies all persons that have maintained an ownership share in, or a formal position
with, Global Cleaners.® In addition, they include the Minutes of an Extraordinary
General Meeting of Global Cleaners, dated August 20, 2013, which identifies Global
Cleaners’ shareholders as of August 2013.7

Mr. Hejeij’s name does not appear in either document, evidencing that Mr. Hejeij was
not a shareholder in Global Cleaners and that OFAC’s allegation is thus contradicted
by the facts. Moreover, none of the persons identified in either document acted as
agent or nominee for Mr. Hejeij.

To the extent OFAC possesses information or documents showing otherwise—i.c.,
that Mr. Hejeij currently holds or previously held an ownership interest in, or formal
position with, Global Cleaners—Mr. Hejeij respectfully requests that OFAC share the
information or documents with him so that he has an opportunity to rebut or
otherwise challenge the legitimacy of that information.

II. Legal and Policy Considerations
A. Basis and Criteria for Designation

Mr. Hejeij was designated by OFAC for allegedly providing financial, material, or
technological support for, or financial or other services to or in support of, Hizballah, a person
designated under E.O. 13224.8 OFAC’s press release further alleged that Mr. Hejeij maintains
direct ties to Hizballah organizational elements, including through two specific means: 1)
providing support to Adham Tabaja and his affiliated companies in Iraq; and 2) by facilitating
the opening of bank accounts for Hizballah in Lebanon and/or extending credit to that
organizations’ procurement companies.’ Further, OFAC also alleged that Mr. Hejeij invested in
infrastructure used by Hizballah in both Lebanon and Iraq.!°

OFAC also disclosed an unclassified version of the administrative record underlying Mr.
Hejeij’s SDGT designation. However, the entire substantive portion of the administrative record

 

° Exhibit A—Global Cleaners S.A.R.L. Commercial Register Information.

6 Id.

” Exhibit B—Global Cleaners S.A.R.L. Minutes of August 20, 2013 Extraordinary General Meeting.

8 ALR. at 0003. See also PRESS RELEASE, Treasury Sanctions Hizballah Front Companies and Facilitators in

Lebanon and Iraq, U.S. Dep’t of Treasury, June 10, 2015, available at https://www.treasury.gov/press-center/press-
releases/Pages/j10069.aspx.
9 Id.

10 Ta.

Hejeij 0260
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 122 of 184

Exhibit 27

titled “Basis for Designation” was redacted in that disclosure. Thus, OFAC’s disclosure
provided no additional detail as to the basis for Mr. Hejeij’s designation.

Following Mr. Hejeij’s filing of a civil lawsuit seeking additional disclosures regarding
the basis for his designation, OFAC released a non-privileged and unclassified summary of
information relied upon to support the designation. This summary identifies additional factual
allegations underlying OFAC’s decision to designate Mr. Hejeij as a SDGT. These allegations
consist of the following:

" As of early 2014, Hejeij and an individual whom OFAC has reason to believe is
Adham Tabaja were responsible for transferring funds from Hizballah companies
in Iraq to Hizballah.

= As of mid-2014, Hejeij was an owner of Global Cleaners, which provided
millions of dollars per year to Hizballah. Moreover, as of 2014, Hizballah had
previously held investments in Global Cleaners as part of Baghdad’s agreement to
award 80 municipal contracts to Hizballah-owned companies.

= As of late 2013, Hejeij was working on behalf of Hizballah to manage
commercial ventures in Iraq for various Lebanese companies. These contracts
included various energy-related ventures in Irag, as well as certain business
activities in Africa and South America used to finance Hizballah. The revenues
were then remitted to Hizballah using accounts at various banks, and Hejeij was
working to open Middle East Africa Bank branches in Iraq for Hizballah.

» In mid-2013, a Hizballah finance official met with Hejiej, and Hejeij agreed to
make changes to bank accounts held by individuals, entities, or charitable
institutions affiliated with Hizballah so as to hide ties between money laundering
and Hizballah. Hejeij agreed to begin transferring accounts at Middle East Africa
Bank that were registered to Hizballah-affiliated individuals or entities to new
accounts under different names.

On November 28, 2018, OFAC issued supplemental information to its non-privileged and
unclassified summary, which provided an additional basis for Respondent’s designation:

" Hejeij has maintained direct ties with senior elements of Hezbollah, Hezbollah
elements in Iraq, among others. Respondent has provided support to Hezbollah
for a number of years through Middle East and Africa Bank, including by
investing in civilian infrastructure that Hezbollah uses in Lebanon and Iraq.!!

 

'| The distinct spellings of “Hizballah” or “Hezbollah” reflect those found in OFAC’s unclassified summaries.

Hejeij 0261
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 123 of 184

Exhibit 27

The allegations contained in OFAC’s non-privileged and unclassified summaries constitute the
sum of the disclosed material underlying Mr. Hejeij’s designation. If these allegations do not
constitute the full and complete allegations, conclusions, and/or bases underlying the
designation, Mr. Hejeij respectfully requests OFAC provide a full and complete list of the bases

for his designation so as to provide him a meaningful opportunity to rebut the allegations
underlying those bases.

B. Sufficiency of the Evidence

OFAC’s disclosures fail to provide evidentiary support for its allegations. As Mr. Hejeij
has provided evidence contradicting OFAC’s allegations, it appears that those allegations may be
in error or may otherwise fail to support a lawful basis for designation. Second, even assuming
arguendo that OFAC’s allegations were at one time true, there has been a fundamental change in
circumstances negating the basis for his designation, as Mr. Hejeij is no longer MEAB’s
Chairman; does not hold an interest in MEAB; and is not working through MEAB to provide
support to U.S.-designated parties.

i. OQFAC’s allegations are contradicted by the arguments and evidence submitted by
Mr. Hejeij

Mr. Hejeij contends that OFAC has failed to provide evidence supporting its allegations,
nor has it proffered adequate reasoning to support how it has a reason to believe that Mr. Hejeij
is engaged in conduct made sanctionable by E.O. 13224. Below, Mr. Hejeij responds to each of
allegations as described in OFAC’s summaries:

(a) As of early 2014, Hejeij and an individual whom OFAC has reason to
believe is Adham Tabaja were responsible for transferring funds from
Hizballah companies in Iraq to Hizballah.

It was solely through Mr. Hejeij’s role as MEAB’s Chairman that he dealt with Adham
Tabaja. In that role, Mr. Hejeij was tasked with facilitating a customer relationship with Tabaja
on behalf of MEAB, as Tabaja was an important customer for the bank and the bank sought to
maintain and strengthen that relationship at that time. Tabaja’s importance stemmed from his
personal wealth, as well as his ownership of a number of major Lebanese companies. Mr. Hejeij
understood that Tabaja and his companies maintained accounts at several Lebanese financial

institutions so MEAB was not alone in seeking to nurture and strengthen a customer relationship
with him.

While MEAB provided Tabaja and certain of his companies with banking facilities prior
to Tabaja’s designation, the opening and maintenance of accounts held by or on his or his
companies’ behalf would have been performed consistent with MEAB’s internal procedures.
This would have included, for instance, subjecting those accounts to the policies and procedures

Hejeij 0262
Case 1:19-cv-01921-TFH Document 34-1 . Filed 04/27/20 Page 124 of 184

Exhibit 27

found in MEAB’s Anti-Money Laundering/Counter Terrorist Financing (AML/CFT)
Compliance Manual and Procedures for Transfers Issued by MEAB Branches.'? Thus, any
banking facilities provided to Tabaja or his companies would have been provided under the same
internal rules which applied to all MEAB customers.

As Chairman, Mr. Hejeij was not involved in the intimate details regarding customers’
use of their MEAB accounts. His knowledge was limited to the fact that MEAB maintained
banking accounts for or on behalf of Tabaja and certain of his companies, and Mr. Hejeij’s own
conduct was strictly limited to strengthening the customer relationship with Tabaja as he was an
important businessman in Lebanon.

(b) As of mid-2014, Hejeij was an owner of Global Cleaners. which
provided millions of dollars per year to Hizballah. Moreover, as of
2014, Hizballah had previously held investments in Global Cleaners as
part of Baghdad’s agreement to award 80 municipal contracts to
Hizballah-owned companies.

As noted above, Mr. Hejeij is not listed on any of the documents identifying the past and
current owners of Global Cleaners. It is thus unclear how OFAC is supporting this allegation.
The disclosures made to Mr. Hejeij offer no evidence to support that allegation and have not
outlined the agency’s reasoning for drawing that conclusion.

(c) As of late 2013, Hejeij was working on behalf of Hizballah to manage
commercial ventures in Iraq for various Lebanese companies. These
contracts included various energy-related ventures in Iraq, as well as
certain business activities in Africa and South America used to finance
Hizballah. The revenues were then remitted to Hizballah using
accounts at various banks, and Hejeij was working to open Middle
East Africa Bank branches in Iraq for Hizballah.

During the relevant time period, Mr. Hejeij traveled to Iraq for the purpose of overseeing
and effectuating the opening of two MEAB branches in Baghdad and Basra. During his travels
to Iraq, he visited religious sites in Najaf on certain occasions.

MEAB sought to open those branches to serve a burgeoning market, as Iraq was coming
out of a decade of war and its financial sector held opportunities for the bank. MEAB was one of
many foreign banks during this time seeking to open branches in Iraq in order to serve an
expanding customer base there. MEAB’s purpose in opening up the two branches in Irag—and
Mr. Hejeij’s role in facilitating this—was to increase profits by serving a new customer base and

 

'* See Exhibit C—Anti-Money Laundering/Counter Terrorist Financing (AML/CFT) Compliance Manual and
Exhibit D—Procedures for Transfers Issued by MEAB Branches.

Hejelj 0263
Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 125 of 184

Exhibit 27

facilitating foreign investment in Iraq. This is the same calculation that drove Standard
Chartered Bank to open up at least three offices in Iraq at the same time.!3 Moreover, Lebanese
banks were particularly well-placed to help facilitate domestic and foreign investment in Iraq, as
a result of the significant cultural ties between the two countries.

To the extent that OFAC has reason to believe Mr. Hejeij’s travel to Iraq or MEAB’s
opening branches in Iraq was for some other purpose, Mr. Hejeij respectfully requests that the
agency provide him with its reasoning as to why it has concluded so, including the provision of
any evidence supporting that conclusion.

(d) In mid-2013, a Hizballah finance official met with Hejeij, and Hejeij
agreed to make changes to bank accounts held by individuals, entities,
or charitable institutions affiliated with Hizballah so as to hide ties
between money laundering and Hizballah. Hejeij agreed to begin
transferring accounts at Middle East Africa Bank that were registered
to_Hizballah-affiliated individuals or entities to new accounts under
different names.

Given OFAC’s lack of specificity and the significant passage of time since the purported
meeting, Mr. Hejeij is unaware of what particular meeting involving “a Hizballah finance
official” OFAC is referring to. Mr. Hejeij does not recall any interactions with any person
holding themselves out to be an official representative of Hizballah, so if OFAC can be more
specific as to the identity of the individual, the location of the meeting, or the timeframe in which
it occurred, Mr. Hejeij may be able to directly respond to OFAC’s allegation.

Despite the vagueness and historic nature of this allegation, Mr. Hejeij is aware that
MEAB has performed internal and external audits since his resignation. This includes a financial
audit undertaken by PricewaterhouseCoopers and Grant Thornton, neither of which have
indicated—as far as Mr. Hejeij is aware—that Mr. Hejeij nor any other individual at MEAB
engaged in the conduct alleged by OFAC.'4

(e) Hejeij has maintained direct ties with senior elements of Hezbollah,
Hezbollah elements in Irag. among others. Hejeij has provided
support to Hezbollah for a number of years through Middle East and
Africa Bank, including by investing in civilian infrastructure that
Hezbollah uses in Lebanon and Iraq.

 

'? See Sara Hamdan, Despite Challenges, Banks Look to Set Up Branches in Irag, NEW YORK TIMES, April 3, 2013,

available at _https://www.nytimes.com/201 3/04/04/world/middleeast/despite-challenges-banks-look-to-set-up-
branches-in-iraq.html.

'4 See Exhibit E—PWC and Grant Thornton External Audit.

Hejeij 0264
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 126 of 184

Exhibit 27

In response to the Questionnaire, Mr. Hejeij noted that MEAB maintained banking
facilities and accounts for Adham Tabaja and certain of his companies, including al-Inmaa
Engineering and Contracting; Ali Youssef Charara; and Global Cleaners—all of whom were
later designated for their relationship(s) to Hizballah. However, MEAB provided services to
these parties at a time when they were considered legitimate business people and companies in
Lebanon and with the understanding that their use of MEAB banking facilities or accounts were
strictly for legitimate business operations.

OFAC has not identified the senior elements of Hizballah nor the elements of Hizballah
in Iraq with which Mr. Hejeij purportedly maintains direct ties. If the alleged Hezbollah
facilitators that Mr. Hejeij has been accused of having links to—Tabaja, al-Inmaa Engineering
and Contracting, Charara, and Global Cleaners—are those elements OFAC is alluding to, then
Mr. Hejeij’s ties to them arose out of his role as Chairman at MEAB and the bank’s provision of
services to those parties. OFAC has not identified any evidence nor offered any sufficient reason
as to why it believes Hejeij has direct ties to any other purported senior elements of Hizballah.

ii. Mr. Hejeijy’s departure and divestment_from MEAB constitutes a change in
circumstances negating the basis of his designation

There has also been a change in circumstances negating the basis of designated Mr.
Hejeij’s designation—i.e., he is no longer MEAB’s Chairman and does not maintain an interest
in MEAB. Specifically, Mr. Hejeij resigned from his position as MEAB’s Chairman on June 15,
2015 and transferred all of his shares in the bank on June 18, 2015. Those decisions were
ratified by MEAB’s Board of Directors and the Banque du Liban, respectively, and occurred
more than three years ago. Since that time, Mr. Hejeij has had no relationship with MEAB.

Further, Mr. Hejeij is aware that MEAB has ceased: its relationships with OFAC-
designated parties, including Adham Tabaja and Al-Inmaa Engineering and Contracting, by
closing his and his companies accounts and seeking repayment of debts owed by Mr. Tabaja.
Thus, any relationship between OFAC-designated parties and MEAB that Mr. Hejeij may have
facilitated during his time as Chairman of MEAB have been terminated for at least three years.
There has thus been a fundamental change in circumstances negating the basis for Mr. Hejeij’s
designation.

In addition, Hejeij notes that OFAC’s non-privileged and unclassified summaries detail
allegations that are more than four (4) years old. Indeed, the latest-in-time alleged conduct
OFAC relied upon for Mr. Hejeij’s designation arise from his efforts to finalize paperwork for
MEAB to begin banking operations in Iraq in mid-2014—more than four (4) years ago. Even
assuming arguendo that OFAC’s allegations are true, OFAC has not provided evidence or
reasoning to show that Mr. Hejeij provides financial, material, or technological support for, or
financial or other services to or in support of, Hizballah on an ongoing basis.

10
Hejeij 0265
Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 127 of 184
Exhibit 27

Iii. Conclusion

For the reasons explained above, Mr. Hejeij does not meet the legal criteria for
designation under E.O, 13224, as—at the very minimum—there has been a change in
circumstances negating the basis of Mr. Hejeij’s designation. Accordingly, Mr. Hejeij
respectfully requests OFAC take immediate steps to rescind his designation and remove his
name from OFAC’s SDN List. If OFAC requires additional information and documentation
necessary for its consideration of this matter, please inform undersigned counsel as soon as
possible.

Please forward all correspondence relating to this submission to:

Erich C. Ferrari

Ferrari & Associates, P.C.
1455 Pennsylvania Ave., NW
Suite 400

Washington, D.C. 20004

Thank you for your consideration, and we look forward to your response.

Sincerely,
{)
Lo st

Erich C. Fertari

11
Hejeij 0266
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 128 of 184

Exhibit 27

EXHIBIT
A

Hejeij 0267
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 129 of 184

sr2000 TST TL 196 +

WC bay
mrs: ESE ESZ T T96+ s AMS NZS

a pie is,

  
  

8920 fefay

OPO LSE TZ 196 + -qoyy
eSe €S2 LT 196+ -xXVjayay

 

 

 

snjejs justin s, Aurduro ay} Jo Juawajeys aarsuayarduroz

Li a8eg

“TIEV'S 7ULOJ [e3a]

_ Tey SunsIXy ‘Aueduros ayy jo snjzejg
[erauasy add], raystBaxy
sread 66 :Aueduio> ay} jo uoQeing

001 ‘sareys

ddI 000'000°S eydes

(£)) Uourga’y UNO OLYSIP JUALIN

(5) wouega’y juMOW, {JOTSIp JUAUTYSTTqe}sy

LLOZ/Z0/1Z ‘ayep UOT eIysIsay

LLOZ/ZO0/81 -o}eP USUTYsT|qeysy

OUuOZ puLy] YBANTD JO GSPS/OT Old — 1O0fY pug — Jo]UIED euUEzNoy, — YedTYD — epqreg ‘ssalppy

"TYv'S SUENVATID TVEO1D *OUIVU [PUODIPpY

“TYV'S SUANVAID TVEO1D ‘oUIeEN

LO0VZOZ “N woHersTsay

toreULtosUy [eIattes)

 

TZZELLOO0Z “GN Teas
SLOZ/OT/Fe P1eG

(>) uouege’y JUNE Jo JOMISIC,

TasiBoy [eIOIOUNIOT

 

L90FE0¢/LLOT/[eIEUED/(D) Wouega’] jUMOY|
ROLE RES Fn i
were oO re (Crety Pipe ym

SC g werpy rE [pemge FP ey

CPs go) reso)

 

Le HWaluxs

jnusg - ¢9 ~ Bplg epg — gg wusgary — ee

ap TaUliassy soLyoN ply,
1oyL[suRI, NpqQng payuyswwyD
IMYL(] LULZ
Case 1:19-cv-01921-TFH -Document 34-1. Filed 04/27/20 Page 130 of 184

6920 flefeH

S00 TST TL E96 + AGS ONES OPO LST LZ 196 + :qoyAl
mr: ESE ES4 T T9G+ fs eee te ESE ESL L L9G+ 2XEJalay,

 

Liz ased

 

 

 

sypn4j pue ‘sapryaa ‘seunpeur ‘yusuidimbe je aseypind pue yodwy -

"pauoyuell Usaq JOU aAKY JEL] 10}Das sly 0} payeper ApOaITpul IO ATJaITp saotasas pur

spolord wiaojrad ‘stayiom ustar0j pure [eso] Jo JusutAo[duue ‘sqof Sumueapp uo prorqe

pue uouege’] ul sanreduios ‘sjenprarput ‘sarrjstupu yjiM Supoesyuoo ‘sSuppeyepum pure syueutesiZe ayeatg
s]e.1]U03 jo sadéy TR apnpouo7y—-

"aAOge aly OP 0} saytAyjoe parmbaz Te waojiad pure ‘sues aseqre3 aovrdura ‘speoi

oygnd pur ajeaud Suquwayp ‘spa}oy ’sor10,0¥y ‘sor orqnd pue sanreduros ayeard ‘sSurpyng peyueuruaA08
qo oyqnd ‘ayeatid jo aouevayureur [eule}xe pue [euTayuT ‘sadtaras pue syiom Summa jo sadAy ye wuo0yrag -
OULUJUIEU pue ssuLjejepun pue syxioMm Surueay-y
ssuoTengar
pue smey afquordde unpim ‘syrauntiaa08 Jo ‘satueduiod ‘syuswysyqeysa ‘s1auSte10j 10 asauega’] ‘sioyas a1yqnd
Jo ayeatid ayy woy ‘suosrad yea] Io jemyeu atom Aayy JayayM ‘Sioy Jo PMO" aL} IOJ 10 PMI" UMO Ss} 10]

peoige pur uouega’] Ul saypuedg SIT Jo Te Ut sy1om pur ‘sqol ‘santayor BuLMoT[os ayy [je surzojzed Aueduiop ayy sanLanoy

 

 

 

TECETLOO0? *4N TeHas , (5) uouege’] JuMOP Jo PINsSIC]
SLOZ/OT/Fre ‘aed Z90PZ02/LL0Z/jereuasy/() uouega’y juno Ja\sisay Telorawruu07)
Toe ER RD seer erate mba dS Tapa Bed NS PET — PETG
PoE oD [Te yeC (Crete Pygeay (e dajuaurassy aN pw,
FCG wepyy OF pense ge, LOPLSULLY ITTQU payiwysar
Cimy OCS? ore , LMYeC “y eulaz

Zé Halyxs
iF:000 TST TL 196 + 10 YNISS

      

amr: ESE ESL T T96+ chan ae

CO eeshy BEES ®\
Pan Ae ee .

   

0220 afey

OPO TST TL 196 + -OJA

ESE ESL L LOGt -XUSOlIL

Lg adeg

 

“‘peoiqe
pure uouega’] ut spalqo nary aaarupe way} djay 10 saytayoe Iemus waoysed yeyy sdnox3 ym ayeradooy = -
sliqap odsuey pue ajqqni aaouray—-
‘j aAordua pue uoTntod woy yUauUOTTAUD ary ~ajord 0} saotaras Buta Jo sadAq Je wIOJIag «-
“peoiqe pue uowega’] ul saryred ye 0} spiq pue s8uppeyiapum Sutueay jo saddj ye andaxq-
"‘peomqe pue uouege’y
Ul dues 31] JO dsN ayxeur pure ‘B[qqni pure sajseM UoTN suo jo Surssavoid ayy aseuew pue ayndaxq = -
“peoige pur uouega’] ut sjoafoid pres ayy
no Arzeo pure ‘sZupeyepun pue spiq ul ayedroyzed ‘uosnm ut 410M 0} aynm pure a8sour ‘araype ‘satueduroo
pue s}jusurysl[qeisa Uslaroy pue [edo] Joy s}oafoid aoueuayuTeU pue BuTuvap UL saAuT pue aseuRp -
"IOPS SIU OF payepar

soHtanoy 70 ed&r

ito ijeua0; apeeses 5

 

 

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 131 of 184

LeCETLOO0S AN Tees () uouege’] yUMOYW Jo PLYsSIq
_ SLOZ/OT/Pe Ie LZ90PZ07/LL0Z/[etauey (>) uouega’y] juMOpy laystBayy [RIOIOUTUIOT)
WAG IS WRT = Py ACR Cee BO MAD ~ 1D ~ Splg "plod — 4G UST y ~ ETL

Pomrgre HD [Pe yeC yt, Pipe im

Ja]USULIASSY adLUpNpeLy,

Sg metry PF [pose gp? ip ery, LopesurLy WGN Pay wad

Cry B09) ere

Zé HalyxS

TMU ‘Ff Cure?
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20. Page 132 of 184

syF Ov TST TL 196 +
mp: €Se SZ T T96+

 

+220 flelaH

OFD LST LL 196 + “QI
GSE SSL £ 196+ XPJOAT

Lfp aBeg

 

 

woHeUMO yy Teroues)

 

L@celloood “dN TeM3eg
SlOZ/OT/Pe Ie
inne IS (PAC ee ~ ey AR = Pe ED
PEED D [peP [eC ip erety Cypra p
FAs eeppy et jpregsy g? ie ery
Cry OC crete

Zé Halyxs

£90F200/LL02/TerUeD/(D) uouRgay] uno]

(5) uouega’] yun] Jo PLASTIC
laystaxy Te IauMUI07)
mag - J - SPlg Kad ~ "4G eLsopy — ELE
BOJUDUAISSY DUP eELL
LOPLSURLL jYNY payy4s3a
IMYLC] “I VULOZ
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 133 of 184

2220 flafey

 

     

 

 

 

 

 

 

  

HF? 040 TST TL 196 + JE YN gS ~ Ob0 LSE LZ £96 + *qony
sms: ESE E54 T T96+ Lan griinns Ne EGE ESL L L9Gt ‘XLJA[aT,
§ ie
NS
Ligadeg
Aqyeaaaas pue Aquiof
€102Z/60/81. 0 0 0 A1oyeusis pazyoyyny
€10Z/60/81 0 8h 0 Teployareys
L10Z/Z0/1z 0 0 0 Japuno,y
€L0C/60/8T 0 0 0 laBeuryy tbeay 1pAez Ty plegqD ussyo;, usesdepy
€10¢/60/81 0 €P 0 Tappoyereys asaurge’] vfeqey, weypy peueyoyy
€102/60/81. 0 0 0 laBeueyy
€10Z/60/81 0 S 0 doppoyareys
Aypeseaas pue Aqutol
€L02/60/81 0 0 0 Aloyeusis paznouny asaurga’} pees pewyy uss]
€102/60/81. 0 F 0 Jappoyereys asoueqa’y] TUBIeYIMEY PNowyep] ueupy
TL02/Z0/1Z 0 0 0 Japuno,y tbezy lury noqy Jaye], pruepy pary
€10¢/60/81 0 0 0 Aauroyy asauRga’] nowy peweyoyy uessepy
TLOZ/ZO0/Tz 0 0 0 4apuno,y ibeay issnojieg yseurys peme[ peunpy
ajJep suUTNTsagG ssejueoef sareyjg syoojs aiystogeyay AVTEUOHEN Sie NVGN
TEceT LOO? “AN [ees (>) uouRga’] yUNOPy Jo PISIG,
BLOC/OT/¥E aye] L906202/ LLO¢/feteuas/(5) uouegey] yunopy ioys}8ay [PPIUNUOD
IPH NS PSC Ny RS = (Cer? = ED MIs - FH — Spyg_ epeg ~— “Wg wusory — eppEA
renee wD Ee Corts Pipe tm agjuatiiassy aoToNpvsy
Ce rr re mise Pipe, LOWISURL] SIqQNg palyyaa
Chomp go C08? oreo? IMYUG “J PulazF

Ze Walyxs
Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 134 of 184

€220 flefeH

 

sv P2000 TST TZ 196 + RON UNIZS

ee NE OF0 ISL LZ 196 + :q01N
ayisrO: €S€ €S4 T T96+ fs eels

EG¢ G4 L 196+ Xejofay

    

aout - Leba,)

a

ae

L/9 aB8eq

“

‘SLUTeD JO aUINTOA ay} 0} aNp
[eraued ur spy Aueduiod ay} [Te Ur paprozai usaq jou aavy yey) s[eusis aoueUL jo AnstuTu oy) SuTprear UOTAAasAl UILM, $8}

 

SPEIPUOT ONT

 

‘Ayred
puoosas ay} uodn Ayred ys1y ayy woy requmu ¥ rapun apy ay} ut pepnpout ‘Aueduros avy um vleqey, weypy
peureyoyy IP] eeurejap Aq paumo sareys ay] JO 810Z/90/1Z JO UoIsIVap ernzies Areuoynesaid ayy jo Adoo any
pated 8 YIM “OD pue TV'S CIYOM ASVLNVA ‘pamoexe aq 0} st amnzres aug yor ysureSe Aurediuo>

‘(aVa)
yueg eoLyy pue jseq e[ppyl queoydde ‘aimzjas Areuonneoeid ayy uapeoiq 0} Supsenbax ‘Z10Z/08LL ‘GN
Jepun yjag jo neaing satndaxy ayy WOT adQJO Ino ye paraysisar seM aouarayal SuUMUODUT Ue ’ETO%/ZO/ETUO-

 

 

 

T?ZETLOOOS GN TeTag (2) uowega] yun] jo JOIWISICT
______ SLOZ/OT/FE OHA L90PC0U/LLOT/TeIUIaD/(H) UouRgay yuo] IaysiBayy PeDseuna0>)
EES TEE a ES TEE AT aS Ta
POMEED OO (TEC Corey Fle aayuaUNassY sEpUpeEIL
Hg eee, EP pee ery LOTLISULL YT, WPqNg paynse
Cire C2) cred? TMYLC] 7 eUlEZ

Zé Halyxa
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 135 of 184

$220 fale}

      
   

sp Ob0 TST TZ T96 + AIT INTE OFO LSL LZ L96 + SGOT
apr: EGE €S/ T 196+ OS geet tue

“tes

EGE €S4 T 196+ -xvpola

 

SLOZ/OL/9Z UE pasanyap UOYwISUL, UL0AIS ,,

L/é ase

 

(jeg pue emjeudis)

eye oUeTT]
wourge’] JUNO ~ Upqeeg jo 1ajsisay [LIIVUIUIOT at} Jo AIIID JeryD

8LOZ/OL/bz Uo parsayjap Adoz anay, parynieD

‘SLOZ/O1/Pe UO aseqeyep (|) UOURga’] HMO] Jo Jajstsay [epsaUNUOD ayy LIM eouLpsOoDR UT paraaTap sem JUsUIE}E}s Juasad ayy,

 

 

TeceLLoood “aN Teles (5) uourge’] yuNOYy Jo PLySIC]
SLOZ/OT/be *272q L90FZOZ/TLLOZ/Tetauay/(D) uoueqey] juno TaysT8ay [eOTaUIUIOD)
IC mS I A Ro ee : —  ymaisg - 79 ~ Spyg epag — WS ensayy — een
momeyy et? pre yee {Crrty Fyn im SdUPULIOSSY SNM pL
SCE wep EE pres FP Ey oyLsuery oPqng payn4zaD
Ci CP oreh $7 IMYLC] *f VUIS7

Ze Halyxa
Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 136 of 184

Exkibitee?

 

 

TAP efTata eu sphrdt dood 2 .
Teeevsyryy glvledll dyn VeVEAv/Te dV atol(e) clit dis (ou fer Wve
gpllall aaagl ge GUUS fy
dade Claghas
Veht Ws Spratt 3,
frees JIGIS Sag Ags : ally

GLOBAL CLEANERS SARL ,
AABN CY OLA 6 puaill gAIN GHULN = ihe hae = PUI laey
TOV TAs gael dull

Tes sferpey 3 cepa Gutt .
{e) cid dig ugutitl UBliau

(g) cide: Ayan deta

 

 

 

 

   

 

ayia iy! Bieeaeee ¢ | Quthunl
tea ed
dia 445 As, 5a
oe Spa Get |
Sug gy ey
peek gislin dey
t COMPANY_FILE vir nu
Report Nome
8
VAVefTedA dey hath
Teeederery pled yt VoVEW/T VV folef(c) GUS dan
Tule: Claghes '
yy oe ’
WAS olgae iM calaad gh patil! land gLilly OMY yb Yd quan ob AM LEVY cally CALL gy JS Ahay Att li Hal ef
St Gath yalidt -
F Mea Lea cally BD agin a lige ss gy laaade « ytal gh Cute pall § gol BUN Ge Gupsnn Ts
CHER chapel Sua! ee
. j wt
Sy Lala iS BNy « Aaa gta St Aatally Zactans tual Aya lathy 4510 Apally de gtiall BRM flacly ols Tats, pin ~
+ SD Sat dye AGU QUE Greny « CAML ibe siann aatsay 4 Aadally Aolall o§ aN Ay « Sally « GHuaally ¢ Labeda .
agladl gap gly! ~ ‘
PhAlly calaNly Curtaads Glaald Ciisty GABHN Glo gle daly CAE GF CAG Ey Aly lied ae Matty Leal clagacly cabling, 3
5 jaa! Le,
« VySS CHEN cgilly BUH Nin oth Rultga ab gl Byles Gygicay Cad (ST) Lay 3
Cad ofl CAEL CLpally CN y Citag aa AMS phidy alyjiad —
a

o i

£
&

http://srvba.ba.cr.moj/reports/rwservlet/getjobid97267 ?server=rep_srvBA_FRHomel* YevAayy A

" Hejeij 0275
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 137 of 184

 

 

FENVefTAVA fey fat

Teas eerys gluabadlll ab sh VOTE AV/TO VA folel(e) chit dip

 

 

 

 

 

 

 

oa
af
a « EUBID tha Mt dha, BLAM pat
ASshiha Alacray Lage heal anytlly placalvly « Ayutaty Ayla Gig yty cheseapad Ltd Lally CHB ashe jletiady fh) ~ ,
+ Aaly Olid il gull ols ity cay chuallich A abatyly Lo
Apa BAAYLy ApLesyh LM Aqtias By Sti — wt
Sy (Lan - e
~ Aayldy QM Mla Wye albiaty GOULYy CAM) LL aganily fl Glacl Ais me
Qeg) ARM Cabacitiny clageat piyh Ais Syn olin —
Aasliy city Jala clad
ASN coe ipods Aig Along HEIN laids flocks pig ANS 85 ~
SAUL kiya Mags gue Sy jin -
+ Gd EAA gf OBI Gabel ibs A tasetad G2 gh Yih yd Vlas! dubs a8 hg as gag
i
<sothen COMPANY_FILE viv - take
TEV {TEVA eh
Tes teeT Ts ghabadll ly Ve TEoW/ve ts falef(e) old die
Las chy
LUM psi
wy
ie
http://srvba.ba.cr.moj/reports/rwservlet/getjobid97267?server=rep_stvBA_F RHomel ; VeVAa/ et

Hejeij 0276
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 138 of 184

Exhibitee#

&

 

 

 

 

 

 

 

 

 

vit Inks
ioe
VAVATONA deta . siete! (A
Teeeveryys cplecualll yh VetEoAv/To VA fale/(e) ol die $0) 1) Jee Tele ! i
Chpeedlacall
4jal ku yall quant pedi Abin py Ayala eal] Anh Tuli eg
hyd
TAVVfet/Td eyes ’ yaaa ails gptaplaylll QRS sty saat
VoAr/e4fsa ogee ‘ . tyttne al BU dane fe
Tovfegfey yee ‘ aap ele gp gf galh sper ait,
VaNHfefVA ayes t . yy is ADS Spas gle Logs
TANT AJA ayes . ‘ Ghai Lash rs] tus deol phar aa
. AN say , x3!
TAT JeAftrA ayes ° Ay
TOAVP ALVA vyee .
ye "
TeaTPaA ee ee at a fata anne 1H!
t *
TOAT/APVA agen ‘ eh ile : Al ape gues ala
Tovaferfey yee forecy]
VAATJeS[VA  syes tA
yy . .
VONTPeGfVA vane : ‘ GAS tyke ed
ANY anil an
ats
: COMPANY_FILE vio Inte
Repost Namo
FANT AVA dy Sat : ee ,
Teco threes griebaill abn VoVesW/Te VN /ato/(e) Gli dip Md Din
Aylatl ga Aydt yaaa aba Yall eg Apaigll eel {SD Lola gy
valli
Re
we 4
ALdly ales
Ay Jaa alt hUENN Saad Gola gees all Te VV/N Ae aby ceases Slit Bolla Goa ang Used das TYPO V/A geal — -
Why bugil gb ptall + 1m
SPD OU TASTY Gu GbE Ge Gholi iyo gs Ylthy FANTASY WORLD SARL 45,2 Ugagy Joall qihall “
Ballall jaraal ok: {bli} . g

 

ce BN te dy cab! ga poy Anse Ce jobs ALAM caeaa ASyAt GA Agtib pasl sane vasce J spall Ughjole

iat
As uit ile Beles ALS ade 4) ad ¥ -
an)

http://srvba.ba.cr.moj/reports/rwservlet/getjobid97267?server=rep_srvBA_FRHomel ° YeVA/Vs KK é

Hejeij 0277
Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 139 of 184

 

 

 

  

 

dyiadi
asic 4 sagt Y .
eieathal
Githn Ais! HEI Lagas cg atl lide haae oof Uplagad oy al all AGL 355 cublay Ryall Hing an
COMPANY FILE Vs tnbe
Repert Name
x
oA
etek fest vied bn had
Tees vires ghelactt dyn Ved esv {ts fate f(g) UL! hoo. (qptit de tilow Tee
» #
eH davai ob Fa pasall ob Sacth aly TY Sa cube
VATE Gud (@) Odds
r Seat
iz ae
toe . ae sf
eons wf
Ss = = wt
ae eo <=
: COMPANY _FILE viy ede
Report Name . =

 

  

AS
*~

a

http://srvba.ba.cr.moj/reports/rwservlet/getjobid97267?server=rep_srvBA_FRHomel YovAyya/ve

Hejeij 0278 :
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20. Page 140 of 184

Exhibit 27

EXHIBIT
B

Hejeij 0279
Case 1:19-cv-01921-TFH Document 34-1 .Filed 04/27/20 Page 141 of 184

Zeina F. Dahwi
Certified Public Translator
Traductrice Assermentée
Malla - Algeria Str. - Perla Bldg. ~ GF - Beirut

6 SExbibt27
Ava fil B aSlaa) gal Adlas 5d

- Col Mbaoll g Azane SM ot gall cps Cbs
az Pine erre “eas. tal Yon GY vila Ele — an

Set pean

gore
arenes

   

an
on ey ake
Sy

Minutes of the Extraordinary General Meeting
of Global Cleaners S.A.R.L
Held on 20/08/2013

At exactly nine o’clock in the morming on Tuesday the 20" of August 2013, the
Extraordinary General Meeting of Global Cleaners S.A.R.L. registered at the Commercial
Register of Baabda under Nb. /2024067/ was convened at the head office of the Company.

After drafting and verifying the attendance list, quorum was present with the attendance
of all shareholders representing the total capital of the company as follows:

~ Maysam Mohsen Obeid Al Zaydi - /48/ out of /100 / shares
~ Mohamad Adham Tabaja - /43/ out of /100/ shares
- Issam Ahmad Saad ~ /5/ out of /100/ shares,
- Adnan Mahmoud Kawtharani - /A/ out of /100/ shares.

The session was presided over by Mr. Maysam Mohsen Obeid Al Zaydi, the authorized
signatory of the Company, who declared that the agenda shall be as follows:
1- Approve the transfer Contract.

2- Determine the shares of each shareholder.

3- Amend the Articles of Association of the Company.

4- Appoint Mr. Maysam Mohsen Obeid Al Zaydi and Mr. Issam Ahmad Saad as the
authorized Managers to sign on behalf of the Company, severally and jointly, and
approve the request of shareholder Mr. Adnan Mahmoud Kawtharani to be released
from his responsibility as Manager of the Company.

Clause 1: The General Meeting decided to ratify the Transfer Contract registered at the
office of the Notary Public of Ghobeiry, Manal Yahfoufi, under Nb. /10132/2013 on
15/07/2013, after shareholder Mr. Maysam Mohsen Obeid Al Zaydi sold his shares
amounting to /44/ shares, and shareholder Mr. Hussein Abdel Wahed Sayer Al Taei of all
his shares amounting to /4/ shares to Mr. Mohamad Adham Tabaja and Mr. Issam Ahmad
Saad.

The decision was unanimously approved with the raise of hands

Clause 2: The Company shares became as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shareholder Share/100 Amount in LBP
Maysam Mohsen Obeid Al Zaydi 48 2,400,000
Mohamad Adham Tabaja 43 2,150,000
Issam Ahmad Saad 5 250,000
Adnan Mahmoud Kawtharani 4 200,000
Total 1Q0-———_ 5,000,000
The decision was unanimously approved with the raise of hands
muetsss seta tes seas tit oe eee gee “= — ae aa pans gate sits en : a
Telefax: +961 1753 353 [ a ‘ * +961 1753 353 2sSlAl

  

Mob: + 961 71 151 040 + 961.74 151 040115 513

Hejeij 0280
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 142 of 184

VV.

Zeina F. Dahwi gga xhipAt.2 f
Certified Public Translator Aaa al ob Slo al) tl ddlas 3d
Traductrice Assermentée sal lulls Apa gM oN gM Cee td
Malla ~ Algeria Str. - Perla Bldg. ~ GF - Beirut Sage = gay) = Soe Aub ~ il jell gL — daly

 

Clause 3: The General Meeting decided to ratify the decision of appointing Mr. Maysam
Mohsen Obeid Al Zaydi and Mr. Issam Ahmad Saad as the Authorized Managers to sign
on behalf of the Company severally and jointly, and to approve the request of Mr. Adnan
Mahmoud Kawtharani to be released from his responsibility as Manager of the Company.
The decision was unanimously approved with the raise of hands

There being no further items to discuss, the session was closed at the date set above in the
introduction and the participants signed the minutes of meeting and asked the Company
Lawyer, Mr. Hassan Faour, to register the same at the commercial register of the company.

Chairman/Shareholder Shareholder

Maysam Mohsen Obeid Al Zaydi Mohamad Adham Tabaja
(Signature) (Signature)

Shareholder . Shareholder

Adnan Mahmoud Kawtharani Issam Ahmad Saad
(Signature) (Signature)

 

Sworn translation delivered on 25/10/2018

+961 1 753 353 2 ysSlili
+ 96171 151 040:¢.935

Telefax: +961 1753 353
Mob: + 961 71 151 040

 

Hejeij 0281
 

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 143 of 184

Ayo pill tuageall Aaa yaaa og 9 SEP DE

Hejeij 0282

“ me
“ 7 Ry a

Exhibit 27

 

pace Jpuls Sly ge 4s ti ft SE * St
VAAN /A/N + Fes iy abe iall ihe in YE
sf at Bettas?

. . 2 . . sage . ey ht i
Juste ill ua gerll Aueanll Casi TAY T/AIY soi QSL AD ays clue Maalill Sebald Uta"
cgi lS pA LoL fT TE WY ys lass od gute Saullo Ulgaedlly ap.ch jobls dugle 5a

gent NAS 3
cpl lS pall gan yyeoy UaliSs Qi gill) hail ol Ogi dg S80lly yyon Gali abi a2;
era g AS pill Saul 1 45 Sail, peront

Awan /Vo8/ chal cy droa/tA/ - SUB ae Cys pins -

Asan fYeef chal cya duas/fT/- Jalib prsluaa -

Avan [Vee] Gaal (ys dan /O/ . duu deal pliec -

Aum fbee/ chal (ye dian /i/- sili gS ayers ylre -
ue! gta GY Zuery 4S pill ge a sly ya gill cgarjll ane Guune plas aul dy ll Audall yal
philly

Fall ake (gle Ail gall 1

AS_pall Garon. aad .Y

AS pill sli hand -Y

4S pAll Ge gt Ly Cyan glall Gp yall teas deal glare 5.63 jl auc Cuune ple Gartnall Gud -£

AS 305 Jal yo cya Ald (iI SiS a yan (ise anal chs ll Cilla (J 589 col gig alas

Lench JZ \ Sse AS (53) pull & sill Sie Ke ctl dengan Lael Dy § ash al
Sua GeSa pall gop any oY VL Dea 5 TO WEA GANCY 25: daually eho Sa
poeua deal place y Talila pral sea Salull cyo /£/ AeTLall

wg UM) aby sey Blea 1 JN Va cfauca

rg) JSuaII Lay Cine AS pl jaen hz itil aiull

 

 

 

 

 

 

 

 

 

 

 

vd Aled T\+ +] Qual gya ducal By yal
Vikeeees £A osu awe Cyan elie
VjVGe ene tv dali anal done
YOu ces 5 eur deal aloes
Voajeas € esl B98 aga, pyle
watt ttt Joe £ penal
“GaN Gy oy Eloy JAI Ga *

places csarjtl ane (pune his Quiuall cued 18 cele Gucilll due yorll Geol cy of CoUay GE

Gis all AGN ol phy SIO aL 4S 8 ge Ql Cueagal cy pall aa ay
AS 4ill Bylal Ya Ali! 5S Tye
og) aby oy Elan SIH Ns jue 1 SE

Gg cl anny GLain I Ante (oh Cy gral Ge Sil y GG Udall Cand) gio) yyal ya elds any al Ll
Sted Uaadl of Ahad pyclé Guan HRY AS A pale ye Ip y Plain! pmo (le Cg palo

    
 

AS pl (pala
“al ~ chy yall ae Ay yh raked ¢ yuti
a awe oe ee
dese daa} alicc Sui Saye ote dalsb paral aap op ane pune glia
Oe fas

     
  
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 144 of 184

Exhibit 27

EXHIBIT
C

Hejeij 0283
Case 1:19-cv-01921-TFH Document 34-1. Filed 04/27/20 Page 145 of 184

Exhibit 27

MEAB S.A.L.
Middle East & Africa Bank S.A.L.

Anti-Money Laundering/Counter Terrorist Financing (AML/CFT) Compliance Manual:

Approval of the Board of Directors:

Addendum to the Minutes of the Board’s Meeting held on 24/10/2013

Hejeij 0284
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20... Page 146 of 184

Exhibit 27

The staff involved with the implementation of the transaction should identify the customer,
regardless of the value of the transaction, in case he notices that many transactions are
performed against amounts that are less than the minimum required, or reach or exceed
the total of 10.000$ or its equivalent, in its account or in several accounts pertaining to the
same person, or if in doubt regarding the attempt of a customer to proceed to money
laundering and terrorism financing.

When due diligence procedures are not appropriately performed towards customers and
real beneficiaries, the account should not be opened and the transaction should not be
processed. The matter should also be referred to the “Special Investigation Commission”
established by virtue of Law Nb. 318 of 20/04/2001.

The bank should continuously apply due diligence measures for its customers including
the holders of accounts opened before the enactment of Law Nb. 318 of 20/04/2001, in terms
of modifying or adding information to the KYC Form, which may incur changes to the
customer’s position, particularly in case of doubt regarding the accuracy or truthiness of
the previously declared information or in case subsequent changes occur to the customer
or the economic right holder’s identity.

Transactions Monitoring Duty

1- The Middle East and Africa Bank should inquire about the money source and
destination, the transaction object, the beneficiary’s and economic right holder’s

identity, from the customer, when the intended transaction includes the following
characteristics:

a- When the transaction is performed in unusual complicated circumstances, the
bank should evaluate such circumstances not only with regards to the
transaction’s type and nature only, but to its apparent objective.

b- When the transaction seems to not have an economic justification or a project’s
objective, especially in case of difference between the transaction and the
professional activity of the customer, or even between the transaction and the
customer’s habits and personality.

c- When one of the transaction’s parties is a citizen or a resident in countries that
do not apply the FATF recommendations or insufficiently implement the same.

2- The Middle East and Africa Bank S.A.L. should immediately notify the Governor of
Bank of Lebanon in his capacity as the President of the Special Investigation
Commission, in case it had affirmations or doubts that the financial transaction
performed or attempted to be performed is related to money laundering, terrorism
financing, terrorist acts or terrorist organizations, particularly when:

Hejeij 0285
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20. Page 147 of 184

Exhibit 27

- It has doubts that cannot be detached regarding the truthiness of the written
declaration submitted by the customer on the economic right holder’s identity
or when he gives untrue or inaccurate information concerning this identity.

- It appears to that bank that it was misled during the identification of the
customer’s or economic right holder’s identity and such doubts remain to exist
concerning the information submitted by the customer.

- The transfers or checks are returned either directly or based upon the request of
the concerned parties, namely the corresponding banks, due to falsification or
doubts on suspicious transactions.

The Middle East and Africa Bank should take into consideration, without limitation, the
following indications to money laundering.

j-

2-
3.

6-

7-

8-

9

10-

11-

12-

13-

Hejel 0286

Exchange of great quantities of small coins against larger ones of the same currencies
or in different currencies.

Large or recurring currency exchange transactions (Cambio) from cash monies.
Activation the customer’s into deposits of large amounts of money or recurring
deposits of amounts which total reaches a certain limit or a great unjustified volume
with proportion to the apparent activities.

Activation of account principally to transfer large amounts of money to foreign
countries or receipt of large transfers therefrom while the staff in charge sees that
the customer's activity does not justify such transactions.

Considerable or recurring transactions related to the activity of a foreign offshore
client which the staff considers to be not proportional to the volume of activities.
Exchanging large amounts of money with electronic transfer requests or bank
checks,

Change in the pattern of deposit transactions for a customer who is exempt from
filling the CTS Form.

Performing considerable monetary transactions by the customer, including deposits
and withdrawals without sufficient personal identification.

Receipt or disbursement of checks payable to the holder issued in a foreign country
or withdrawn to the order of a person and endorsed by persons preceding the
depositor, or checks with different amounts not related to commercial transactions
or alleged to be profits of gains from gambling.

Existence of cash deposits and/or bank transfers followed by direct and diverse
withdrawals.

Existence of many accounts for one of the customers whose nature of activities does
not justify the same, or performing many monetary transfers between and through
these accounts.

Existence of monetary deposits and/or bank transfers in periods during which the
customer’s activity does not produce such amount of money.

Deposit of bank or touristic checks in an account in the name of a company or
institution which nature of work does not justify the same.
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 148 of 184

Exhibit 27

14-Existence of monetary deposits and/or bank transfers which seem to be unusual
with regards to the branch’s location.

15- Unusual E-Banking transactions.

16-Transfers between an exchange company and other accounts mainly those
pertaining to one of their owners, partners, shareholders, managers, authorized
signatories or family members (descendants and ascendants) especially of this is
followed by withdrawal operations.

Dealing with exchange companies

When accepting a check withdrawn from any exchange company, or when executing any
bank operation at the request of any exchange company in favor of any of its customers,
whether directly or indirectly, and in case the check’s or operation’s value exceeds 10.000$
or its equivalent, the bank should make the following procedures:

1- Make sure that it received the notice provided for in article nine of the applied
regulation of the Law on regulating the exchange profession attached to the Basic
Decision Nb. 7933 of 27/06/2001, related to the required information about the
operation included in the check or the banking operation, particularly in terms that
it states that it is issued to inform about whether the exchange company received
cash money or not, the source and destination of the money and the identity of the
beneficiary and the economic right holder.

2- Keep the said notice for five years.

Hejeij 0287
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 149 of 184

Exhibit 27

EXHIBIT
D

Hejeij 0288
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 150 of 184

Exhibit 27

MEAB S.A.L.
Middle East and Africa Bank S.A.L.

Transfers Issued by MEAB Branches

Work Procedures:

Branch Specific:

Hejelj 0289

The branch employee receives the application to perform a transfer either by the
presence of the client at the branch, or by email or fax, and in the last two cases, the
bank contacts the client for confirmation.

The said employee performs due diligence of the transfer requested to be carried
out, and makes sure its source is not suspicious.

The Head Officer of transfers shall:

oO

Make sure the address of the source of the transfer (client) is listed on the
transfer notice clearly and in full, and verify the said address to avoid the
mention of a few details or names that might seem suspicious and consider
the terms Abroad or N/A as unsatisfactory.

List the address of the beneficiary of the transfer clearly and in detail, and
make sure it does not contain suspicious names, which contradicts Anti-
Money Laundering and Counter-Terrorism bank policies, and governmental
circulars and laws.

Clarify the object of the issued transfer (the commercial relation the transfer
stems from) on the transfer application and data system, and document it
with the required paperwork (bill, contract,...) proving the authenticity of the
relation the transfer stems from, specifying the transfer number, the type of
items which fees are to be settled by virtue of the transfer in case it was a
commercial transfer (e.g.: purchase of food products, purchase of shoes, ...),
in accordance with the volume and nature of the client’s commercial activity,
and consider the use of expressions such as (to finance an account or settle
dues...) as unsatisfactory, unless in cases that require so, such as the client is
transferring an amount from his account to another one of his accounts at
another bank,...

Limit the issued transfers between the client and the beneficiary, and abstain
from issuing transfers requested by tiers (otherwise the verification
department shall investigate the case). Forbid the issuance of transfers upon
the request of tiers without mentioning their names.

Verify the name of the beneficiary on the black list kept at the bank, and verify
the names of the persons whose names might be listed on the grid of transfer
object, the beneficiary’s bank, as well as the name of the ordering institution.
Abide by the transfer application form the bank adopts, and have it signed
by the branch verification officer to guarantee the authenticity of the adopted
formalities.
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 151 of 184

Exhibit 27

e Register the transfers via the data system on the client’s account as follows:
TRANSFERS + OUTWARD TRANSFERS

e The employee inserts the account number of the client requesting a transfer from

his/her account, the amount, the target country, and all the above-mentioned
information required from the client

 

 

 

 

 

 

 

 

 

eS : oh ’ FSB
November 28, 2013 koa rr et [ABECHARA Program Par Action “a ae
Main | Beneficiary sel Scanned Documents | ae - S ee
Branch /H.O. for — Pee _ Operation Date . . riper oe ee
Customer Acct. a oT — ie CLAccout = foot [ wos
: Gitomer 60: a Ordering Institution: 2 Bee i .
Name | |
[| | -
J
| ae ne ce
switt — [ Domestic [swith f DomD {
Transfer Curr? Amnt po ae ~~ Customer Value Date a : oe
car rency. Rate Zz ~ — i u Deal Number : eee ~ a
DBCust. Account fo fe EquivintRScur, fT

 

* The employee shall contact the treasury department to cease the currency

conversion if need be.

e The above terms and conditions shall be respected.
° The vice-director shall verify the transfers and perform the validation. The following

is thus registered:

Concerning the Approval of Procedures

 

 

 

 

Date Approval
08/01/2014 The commercial financing department verified and approved the
procedures
04/03/2014 Approval of the Board of Directors

 

 

 

Hejeij 0290
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 152 of 184

Exhibit 27

EXHIBIT
K

Hejeij 0291
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 153 of 184

Hejeij 0292

 

/ Exhibit 27
(®. GrantThornton

 

pwe

INDEPENDENT AUDITORS! REPORT
TO THE SHAREHOLDERS OF MEAB S.A.L.

REPORT ON THE FINANCIAL STATEMENTS

We have oudited the accompanying financial sialements of MEAB S.ALL. (‘the Bank}
which comprise the balance sheet cs at 3] December 7015 und the statemenis of corn-
prehensive income, changes in equity and cash flows for the year fhen ended, and a
summary of significant accounting policies and other explanatory notes.

MANAGEMENT'S RESPONSIBILITY FOR THE FINANCIAL STATEMENTS

Management is responsible for the preparation and fair presentation of these financial
slatements in accordance with the International Financial Reporting Standards UFRSsi.
and for such internal control as management determines is necessary fo enable the
preparation of financial statements that are free from material misstotement, whether
due to fraud or error.

AUDITORS! RESPONSIBILITY

Our responsibility is to express an opinion on these financial statements based on our
oudit. We conducted our audil in accordance with infernational Standards on Auditiag.
Those standards require that we comply with ethical requirements and plan and pertormn
she audit to obtain reasonable assurance about whether the financial stulements ore
free from material misstatemen'.

An audit involves performing procedures lo obtain audit evidence about the ame@unis
and disclosures in the financial statements. The procedures selected depend on the
auditors! judgment, including the assessment of the risks of material misstatement of the
nancial statements, whether due to fraud or error, in making those risk assessments,
we consider internal control relevant to the entity's preparation and fair presentation of
the financial statements in order to design audit procedures that are appropriate In the
circumstances, bu? not for the purpose of expressing an opinion on the effectiveness
of the entity's internal control. An audit also includes evaluating the appropriateness
of accounting policies used and the reasonableness of accounting astimates made by
managemeni, as well as evaluaiing the overall presentation of the financial sialements.

* che a . to ae . ge oo. Lot . The aos a he
We believe thal ihe qudit evidence we have obrainad is sutticiest « do gpprosricns oo
provide u bass Tor our audit opinion.

OPINION
In our opinion, the accompanyin financial statements present fairly, in all material
respects, the financial position of the Bank as of 3] December 2015, and its inincis!

 
 

performance and Hs cash flows for the year then ended in accordance wis ints
Financial Reporting Standards (FF R5s).

~~,

( Ont hhe,
ha abd an San Meet OME
PricewaterhouseCoopers Grant Thornton

Beirut, Lebanon
26 August 2016
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 154 of 184

Exhibit 28
1455 Pennsylvania Ave., NW

: . Suite 400
Ferrari & Associates, P.-C. Washington, D.C. 20004
Tel. 202-280-6370
Fax. 877-448-4885

 

March 13, 2019
SENT VIA EMAIL AND FEDERAL EXPRESS: # 8132 1871 7276

Nikole Thomas

Assistant Director

Counterterrorism, Human Rights, and Corruption Division
United States Department of the Treasury

Office of Foreign Assets Control

ATTN: Office of Global Targeting

1500 Pennsylvania Ave, N.W. (Freedman’s Bank Building)
Washington, D.C. 20220

Email: OFAC.Reconsideration@treasury.gov

Re: Supplemental Letter Regarding OFAC’s November 28, 2018 Disclosure of
Additional Information Regarding the Basis of Designation
Kassem Hejeij—SDGT-12284

Dear Ms. Thomas,

On November 28, 2018, the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) disclosed additional releasable information regarding the basis
for Kassem Hejeij’s designation under Executive Order (“E.0.”) 13224. This information
supplemented OFAC’s prior disclosure of a non-privileged and unclassified summary of
information contained in the administrative record. Specifically, OFAC’s additional information
alleges that Mr. Hejeij maintained direct ties with senior elements in Hezbollah and Hezbollah
elements in Iraq and provided support to Hezbollah for a number of years through Middle East
and Africa Bank (“MEAB”), including by “investing in civilian infrastructure that Hezbollah
uses in Lebanon and Iraq.”

Mr. Hejeij has reviewed this disclosure and now requests OFAC provide clarification as
to the information contained in that disclosure so as to ensure that Mr. Hejeij understands the
bases and conclusions for his designation to which the disclosure correlates and has a meaningful
opportunity to respond to it.

I. Request for Clarification
First, OFAC’s November 2018 disclosure does not describe the nature of Mr. Hejeiy’s

alleged direct ties with senior elements in Hezbollah nor how those “direct ties” correlate or
support the designation criteria of E.O. 13224 for which Mr. Hejeij is designated.

Hejeij 0293
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 155 of 184

Exhibit 28

Second, OFAC has provided only a single example ‘as to the nature of Mr. Hejeij’s
support to Hezbollah—i.e., that Mr. Hejeij, acting through MEAB, invested in civilian
infrastructure that Hezbollah uses in Lebanon and Iraq. OFAC’s disclosure, however, does not
explain how those investments were or are in support of Hezbollah nor how the allegation itself
could support a conclusion that Mr. Hejeij provides support to Hezbollah. For example, it is
unclear whether OFAC is alleging that Hezbollah simply uses infrastructure in which
purportedly Mr. Hejeij invested in the same manner as the general public or if OFAC has
evidence demonstrating that Mr. Hejeij invested in the infrastructure specifically for Hezbollah’s
exclusive use. Further, it is unclear what, if anything, Mr. Hejeij could do to prevent Hezbollah
from using infrastructure that Mr. Hejeij previously invested in via MEAB.

Given the numerous questions that OFAC’s recent disclosure raise, Mr. Hejeij seeks
clarification as to the following:

1. Does OFAC allege that Mr. Hejeij provided “direct ties to senior elements of
Hezbollah” via his former position as Chairman of MEAB? Were Mr.
Hejeij’s alleged ties to “senior elements of Hezbollah” ties made in their
official capacities or in their personal capacities?

2. To which “senior elements of Hezbollah” did Mr. Hejeij maintain direct ties
in Lebanon and Iraq? What does OFAC consider to be a “senior element of
Hezbollah?” When did Mr. Hejeij maintain these ties? Does OFAC believe
that Mr. Hejeij maintains these ties on an ongoing basis?

3. Does OFAC allege that Mr. Hejeij—acting through MEAB—specifically
targeted investments in civilian infrastructure with the knowledge that such
infrastructure would be used by Hezbollah?

4. What was the nature of the civilian infrastructure—e.g., roads, bridges,
housing projects, etc.? How many infrastructure projects used by Hezbollah
does OFAC allege Mr. Hejeij invested in?

5. Does OFAC regard all investment in Lebanese or Iraqi civilian infrastructure
that Hezbollah may use as sanctionable under E.O. 13224? Or does OFAC
adopt the view that investment in civilian infrastructure in areas under the
control of Hezbollah is sanctionable? Does OFAC view investment in civilian
infrastructure with knowledge that the infrastructure will be used exclusively
or primarily by Hezbollah as sanctionable conduct?

Hejeij 0294
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 156 of 184

Exhibit 28

OFAC’s response to these questions or its reissuance of a non-privileged and unclassified
summary to include information responsive to these inquiries will allow Mr. Hejeij to understand
the allegations underlying his designation so that he can meaningfully respond to them.

As courts examining OFAC designations have routinely explained, “constitutionally
sufficient” notice should allow a designee to understand the allegations against it so they can
meaningfully respond to those allegations.’ That notice must ensure that the designated party
knows the conduct for which the designation was undertaken so that it can explain its conduct or
respond to the allegations.” This obligation includes providing reasonable access to the evidence
that the government is-using against the designated party?

In cases where OFAC provides unclassified summaries to ensure that their sources and/or
national security are not compromised, the United States Court of Appeals for the District of
Columbia has found that those disclosures should provide designees with the ‘who,’ ‘what,’
‘when’ and ‘where’ of the allegations OFAC has made against them.* Failure to do so—t1.e.,
basing a designation on redacted evidence—limits the designee’s opportunity to prove or cross-
cxamine on that evidence, thereby creating an especially high risk of erroncous deprivation.>

OFAC’s allegation that Mr. Hejeij—while acting in his role as MEAB’s Chairman—
maintained direct ties to senior elements of Hezbollah and provided support to Hezbollah for a
number of years does not provide sufficient detail as to the ‘who,’ ‘what,’ ‘when’ and where’ of
the allegations. Thus, OFAC’s disclosure fails to provide Mr. Hejeij a meaningful opportunity to
respond to OFAC’s allegations. Accordingly, Mr. Hejeij respectfully requests that OFAC
respond to the questions above or reissue its non-privileged and unclassified summary with
information responsive to those questions.

Thank you for your consideration, and we look forward to your response. If you have
any questions or require clarification as to this request, please contact undersigned counsel to
your convenience.

Sincerely,

L a

 

' Kindhearts for Charitable Humanitarian Dev., Inc. v. Geithner, 647 F. Supp. 2d 857, 901 (N.D. Ohio 2009)
(quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314-15 (1950)).

2 Id.

31d.

* Fares v. Smith, No. 17-5075 at 15 (D.C. Cir. Aug. 18, 2018) (quoting Kiareldeen y. Ashcroft, 273 F.3d 542, 548
(3d Cir. 2001)) (citing Al Haramain Islamic Found. y. U.S. Dep’t of Treasury, 686 F.3d 965, 982-83 (9th Cir.
2011)).

5 Id. at 14 (citing Nat’) Council of Resistance of Iran v. Dep't of State, 251 F.3d 192, 196-97 (D.C. Cir. 2001); A?
Haramain, 686 F.3d at 980; Am.-Arab Anti-Discrimination Comm. y. Reno, 70 F.3d 1045, 1069 (9th Cir. 1995)).

Hejeij 0295
 

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 157 of 184

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C, 20220.

Exhibit 32

(U) Case ID: SDGT-4039

(U) MEMORANDUM FOR JOHN E. SMITH dae © [s / is”
ACTING DIRECTOR
OFFICE OF FOREIGN ASSETS CONTROL
(U) FROM: Arthur D, McGlynn srs
Deputy Assistant Secretary
Office of Intelligence and Analysis

(U/EFOUQ) SUBJECT: Designation Pursuant to E.O. 13224: KASSEM HEJELS

(U) INTRODUCTION

(U) On September 23, 2001, President Bush declared a national emergency pursuant to the
International Emergency Economic Powers Act (“IEEPA”), and issued Executive Order 13224
(“E.O, 13224” or “the E.O.”) to address grave acts of terrorism and threats of terrorism committed
by foreign terrorists, including the September 11, 2001, terrorist attacks in New York, —
Pennsylvania, and at the Pentagon. The E.O. imposes economic sanctions on persons who have
committed, pose a significant threat of committing, or support terrorism.

(U) President Bush identified, in the Annex to E.O. 13224, 13 individuals and 16 entities as
subject to the economic sanctions.° As amended, the E.O. authorizes the Secretary of the Treasury,
in consultation with the Secretary of State, the Secretary of Homeland Security, and the Attorney

General, to designate persons determined:

1) to be owned or controlled by, or to act for or on behalf of, those persons listed in the Annex to
the E.O., or those persons determined to be subject to subsections 1(b), I(c), or 1(d)(i) of the
E.O.;

 

*(U) The name of the person proposed for designation in this evidentiary will appear in BOLD CAPITAL font.
Additionally, the names of persons previously designated as Specially Designated Global Terrorists (SDGTs)
pursuant to E.O. 13224 and Specially Designated Terrorists (SDTs) pursuant to E,O. 12947 will appear in Bold Title
lower case font,

® (U) The E.0, blocks all property and interests in property in the United States or within the possession or contro! of
a U.S. person of any persons designated under its authority. In addition, it prohibits transactions or dealings by U.S.
persons or within the United States in blocked property, including but not limited to the making or receiving of any
contribution of funds, goods, or services to or for the benefit of designated persons.

* (U) Twelve individuals and fifteen entities were originally named by the President on September 23, 2001.
Executive Order 13268 of July 2, 2002 amended the Annex by adding one individual and one entity.

 

Hejeij 0309
(U)

Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 158 of 184

Exhibit 32

a

2) to assist in, sponsor, or provide financial, material, or technological support for, or financial or
other services to or in support of, such acts of terrorism or those persons listed in the Annex to
E.O. 13224 or determined to be subject to the E.O.; or

3) to be otherwise associated with those persons listed in the Annex to the E.O., or those persons
determined to be’ subject to subsections 1(b), 1(c), or 1(d)G) of the E.O.

(U) The term “financial, material or technological support” means any property, tangible or
intangible, including but not limited to currency, financial instruments, securities, or any other
transmission of value; weapons or related materiel; chemical or biclogical agents; explosives;
false documentation or identification; communications equipment; computers; electronic or other
devices or equipment; technologies; lodging; safe houses; facilities; vehicles or other means of
transportation; or goods. “Technologies” as used in this definition means specific information
necessary for the development, production, or use of a product, including related technical data
such as blueprints, plans, diagrams, models, formulae, tables, engineering designs and
specifications, manuals, or other recorded instructions.“

(U) The term “to be otherwise associated with” means to own or control; or to attempt, or to
conspire with one or more persons, to act for or on behalf of or to provide financial, material, or
technological support, or financial or other services.°

(U) Evidence presented in this memorandum and related exhibits provide reason to believe that
the below person meets the criteria for designation asset forth in E.O. 13224.

(U) IDENTIFYING INFORMATION

 

   
 
 
 
 
 
 
 
  
  

(U) Individual: KASSEM HEJELS! [Exhibit 1, p. 1]
(U) AKA: Qasim Muhammad Hujayj [Exhibit 17, p. 1] Gee
Exhibit 21 - Declassification Approval)

asim Haji [Exhibit 15, p..1]

[Exhibit 3, para. 2]

xhibit 9, para. 2]

[Exhibit 9, para. 2]

1953 [Exhibit 17, p. 4] (See Exhibit 21 —
eclassification Approval)

(U) Nationality: Lebanon [Exhibit 17, p. 3] (See Exhibit 21 -J@
Declassification Approval)
(U) POB: _ Lagos (Nigeria)® [Exhibit 17, p. 3] (See Exhibit 21 —
Declassification Approval)
(U) Passport: RL0000432 (Lebanon) issued 31 Jan 2013, expires

31 Jan 2018 [Exhibit 17, pp. 3-4] (See Exhibit 21 —
Declassification Approval)

 

4(U) 31 CER. § 594.317
*(U) 31 CFR. § 594.316
'(U) This individual’s name, spelled as “KASSEM HEJELD’, is used throughout this evidentiary memorandum,

although some exhibits will use alternative spellings or name variations, which are listed herein as AK As.
g Lagos is located in Nigeria.
ic ie

Hejeij 0310
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 159 of 184

Exhibit 32
i
(U) Title: - Chairman, Middle East and Africa Bank S.A.L.
[Exhibit 1, p. 1]
(U) Gender: Male [Exhibit 1, p. 1]
(U) BACKGROUND

 

(U) BASIS FOR DESIGNATION OF KASSEM HEJELS

(Us}FOUO) KASSEM HEJELT provides financial, material, or technological support for, or
financial or other services to or in_support of Hizballah, a person designated pursuant to E.O.
13224,

 

 

a (U) This identifying title information will not be publicly published on OFAC’s SDN List and is for internal
reference only.

‘ (U) MEAB is more than 99 percent owned by the Hejeij family, according to Bankers’ Almanac. [Exhibit 2, p. 2]
KASSEM HEJEIJ serves as the bank’s Chairman and co-founder, according to MEAB’s website [Exhibit 1, p. 1],
and he holds a 46.664 percent ownership stake in the bank according to Bankers’ Almanac. [Exhibit 2, p. 2]

3 (U) Hizballah was named an SDGT pursuant to E.O. 13224 on October 31, 2001, listed as an SDT in the Annex to
E. .O. 12947 on January 23, 1995, and designated on August 10, 2012 pursuant to E.O. 13582.

xhibit 4, para. 6: Exhibit 5, para. 5

 

Hejelj 0341
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 160 of 184

Exhibit 32

<<<

 

[Exhibit 11, paras. 2-3]

  
   

 

[Exhibit 14, para. 3]

[Exhibit 3, paras. 2-3]

 

Hejeij 0312
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 161 of 184

Exhibit 32

 

. 2; Exhibit 13, para. 1

~ [Exhibit 3, paras, 2-3; Exhibit 12, paras. 2-3]

ie [Exhibit 8, paras. 2-

Hejeij 0313

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 162 of 184

Exhibit 32

 

[Exhibit 18, paras. 16, 18-19]
(U) CONCLUSION

(U/FOUO) Based on the foregoing information, there is reason to believe that KASSEM
HEJEIJ meets the criteria for designation pursuant to E.O. 13224 for the following reason:

: KASSEM HEJEWJ provides financial, material, or technological support for, or financial

or other services to or in support of, Hizballah, a person designated pursuant to E.O.
13224.

Hejeij 0314
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 163 of 184

Fr 2 A ORCA

(U) EXHIBIT LIST

Exhibit 32

Exhibit 1 Middle East and Africa Bank Website, Board of Directors,
http://www.meabank.com/about/board-of-directors, retrieved
Bankers’ Almanac, MEAB SAL Report, retrieved

(U)

    
 

 

Exhibit 2
Exhibit 3
Exhibit 4
Exhibit 5
Exhibit 6
Exhibit 7
Exhibit 8
Exhibit 9
Exhibit 10
Exhibit 11
Exhibit 12
Exhibit 13
Exhibit 14
Exhibit 15 Arab Decision, Lebanon/Commercial Banks/Middle East and Africa Bank S.A.L.
http://www.arabdecision.org/show func 3 4 19 1 3 9329.htm, retrieved mma

Exhibit 16
Exhibit 17
Exhibit 18
Exhibit 19
Exhibit 20
Exhibit 21 Declassification Approval

Hejelj 0315
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 164 of 184

jonuO? slessy uB1eI0.7 Jo 20050
woistaiq: uondn075

pue ‘s]yBry uewnypy ‘usoMeaNeD
JOA Weysissy Zunoy

yaurg uesepy

 

‘kTarsours

O@Z0% Det ‘uoyuryse
SuIp[ing yorg s,ueipeary) ‘A\'N ‘ory wluBayAsuuay QOST
Supase], EqOpD Jo sayJO ‘NLLV
JORUOD sjassy UsIII04 JO s1YJO
Amnseary, ayy JO Juswredaq “sp,

‘SSaIppe BUIPIEUL SUIMOT[OJ 94) IZ DYAO Joe osfe ABI NOA

 

‘AOS RISES @ UONCISPISUOONY DVAO ‘SSUppe preu-o Surmojjoy
al) BIA JWHO 0] souspucdsauioo dn moypoj Aue jruqns aseayd ‘esuodsar joarp jsou ay) Jog

“(610% ‘7z Areniga,y porep) 610% ‘Z1 yore UO Nod &q papraosd vopeuOsW PeUONIppE
atj Buspisuo0s si OYAO puv ‘mataal Jopun sureulal uoNLIepsuodel 10} ysanba s, frofapy “A

“pioga1

OATVIISIUILUPE otf] UT PeUTeJUOD UONVUIIOJUT a[qusesfal at} sazozdutoo ‘gl OZ ‘LI 4eqOIND payep
asuodsal ino yas papdnos ‘rena yey ul papraoid uoneunoyur Areyuauayddns ayy ‘asuodsal 91 0Z
‘97 JAQUIOAONY INO UT pajou sy “uoNeUsisap s fralapy aiassey “Al 10j soseq ayy SuIpsesa Bl OZ
‘QZ IOQUIDAON PUe BIZ ‘LT 48q0390 Uo NOK 0} paptaoid AYO Jey] UONBULIOJUI poyTssepoun pue
pagayrapd-uou oy) Jo uoneoyepa Suysanbel soya] 6107 “€] Yoel anod 0} spuodsaz Joyoy Sty T,

VIO] ‘IAT Je9C]

‘frafepy massey Jo uoTeUstsaqy Jo siseg oy} Sulpmesoy uoNeUOpUT
[BUOTIPpY JO AINSOPOSIC, BIOT ‘BZ FOQUIQAON S,OVAO Butpsesoy soo] pequourerddng :oy

P0007 OC ‘woWuryse yy

OOy s1TNg

‘AA'N “OA wlupalésuuag OCP]
“Ty d ‘Soreloossy 2 Leta

p8E7I-LOGS CI 8D

6107 ‘ST Gore

OZZ02 “D'd 'NOLONIHSYM
AYNSVESL FHL AO INSWLYvdad

Le Halyxs

 

gce0 [leleH
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 165 of 184

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

March 15, 2019
Case ID SDGT-12284

Ferrari & Associates, P.C.
1455 Pennsylvania Ave., N.W.
Suite 400

Washington, DC 20004

Re: Supplemental Letter Regarding OFAC’s November 28, 2018 Disclosure of Additional
Information Regarding the Basis of Designation of Kassem Hejeij.

Dear Mr. Ferrari:

This letter responds to your March 13, 2019 letter requesting clarification of the non-privileged
and unclassified information that OFAC provided to you on October 17, 2018 and November 28,
2018 regarding the bases for Mr. Kassem Hejeij’s designation. As noted in our November 28,
2018 response, the supplementary information provided in that letter, coupled with our response
dated October 17, 2018, completes the releasable information contained in the administrative
record.

Mr. Hejeij's request for reconsideration remains under review, and OFAC is considering the
additional information provided by you on March 12, 2019 (dated February 22, 2019).

For the most direct response, please submit any follow up correspondence to OFAC via the

following e-mail address: OFAC.Reconsideration @treasury.gov.

You may also contact OFAC at the following mailing address:

U.S. Department of the Treasury
Office of Foreign Assets Control
ATTN: Office of Global Targeting
1500 Pennsylvania Ave, N.W. (Freedman’s Bank Building)
Washington, DC 20220

Sincerely,

Hagan Barnett

Acting Assistant Director
Counterterrorism, Human Rights, and
Corruption Division

Office of Foreign Assets Control

Hejeij 0369
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 166 of 184

Hejeij 0370

 

1455 Pennsylvania Ave., NW
Suite 400

» Ferrari & Associates, P.C. Washington, D.C. 20004

Tel. 202-280-6370
Fax. 877-448-4885

March 13, 2019

SENT VIA EMAIL AND FEDERAL EXPRESS: # 8132 1871 727

 

Nikole Thomas inset
Assistant Director RS mS
Counterterrorism, Human Rights, and Corruption Division MA R 2

United States Department of the Treasury 0 ane
Office of Foreign Assets Control O FA Cc

ATTN: Office of Global Targeting

1500 Pennsylvania Ave, N.W. (Freedman’s Bank Building)
Washington, D.C. 20220

Email: OFAC.Reconsideration@treasury.gov

Re: Supplemental Letter Regarding OFAC’s November _ 28, 2018 Disclosure of

Additional Information Regarding the Basis of Designation
Kassem Hejeij-—SDGT-12284

Dear Ms. Thomas,

On November 28, 2018, the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) disclosed additional releasable information regarding the basis
for Kassem Hejeij’s designation under Executive Order (“E.O.”) 13224. This information
supplemented OFAC’s prior disclosure of a non-privileged and unclassified summary of
information contained in the administrative record. Specifically, OFAC’s additional information
alleges that Mr. Hejeij maintained direct ties with senior elements in Hezbollah and Hezbollah
elements in Iraq and provided support to Hezbollah for a number of years through Middle East
and Africa Bank (“MEAB”), including by “investing in civilian infrastructure that Hezbollah
uses in Lebanon and Iraq.”

Mr. Hejeij has reviewed this disclosure and now requests OFAC provide clarification as
to the information contained in that disclosure so as to ensure that Mr. Hejeij understands the
bases and conclusions for his designation to which the disclosure correlates and has a meaningful

opportunity to respond to it.

L Request for Clarification

Y
First, OFAC’s November 2018 disclosure does not describe the nature of Mr. Hejeij’s
alleged direct ties with senior elements in Hezbollah nor how those “direct ties” correlate or
support the designation criteria of E.O. 13224 for which Mr. Hejeij is designated.
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 167 of 184

Hejeij 0371

Second, OFAC has provided only a single example as to the nature of Mr. Hejeij’s
support to Hezbollah—i.e., that Mr. Hejeij, acting through MEAB, invested in civilian
infrastructure that Hezbollah uses in Lebanon and Iraq. OFAC’s disclosure, however, does not
explain how those investments were or are in support of Hezbollah nor how the allegation itself
could support a conclusion that Mr. Hejeij provides support to Hezbollah. For example, it is
unclear whether OFAC is alleging that Hezbollah simply uses infrastructure in which
purportedly Mr. Hejeij invested in the same manner as the general public or if OFAC has
evidence demonstrating that Mr. Hejeij invested in the infrastructure specifically for Hezbollah’s
exclusive use. Further, it is unclear what, if anything, Mr. Hejeij could do to prevent Hezbollah

from using infrastructure that Mr. Hejeij previously invested in via MEAB.

Given the numerous questions that OFAC’s recent disclosure raise, Mr. Hejeij seeks

clarification as to the following:

1.

Does OFAC allege that Mr. Hejeij provided “direct ties to senior elements of
Hezbollah” via his former position as Chairman of MEAB? Were Mr.
Hejeij’s alleged ties to “senior elements of Hezbollah” ties made in their
official capacities or in their personal capacities?

To which “senior elements of Hezbollah” did Mr. Hejeij maintain direct ties
in Lebanon and Iraq? What does OFAC consider to be a “senior element of
Hezbollah?” When did Mr. Hejeij maintain these ties? Does OFAC believe
that Mr. Hejeij maintains these ties on an ongoing basis?

Does OFAC allege that Mr. Hejeij—acting through MEAB—specifically
targeted investments in civilian infrastructure with the knowledge that such
infrastructure would be used by Hezbollah?

What was the nature of the civilian infrastructure—e.g., roads, bridges,
housing projects, etc.? How many infrastructure projects used by Hezbollah
does OFAC allege Mr. Hejeij invested in?

Does OFAC regard all investment in Lebanese or Iraqi civilian infrastructure
that Hezbollah may use as sanctionable under E.O. 13224? Or does OFAC
adopt the view that investment in civilian infrastructure in areas under the
control of Hezbollah is sanctionable? Does OFAC view investment in civilian
infrastructure with knowledge that the infrastructure will be used exclusively
or primarily by Hezbollah as sanctionable conduct?
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 168 of 184

Hejeij 0372

OFAC’s response to these questions or its reissuance of a non-privileged and unclassified
summary to include information responsive to these inquiries will allow Mr. Hejeij to understand
the allegations underlying his designation so that he can meaningfully respond to them.

As courts examining OFAC designations have routinely explained, “constitutionally
sufficient” notice should allow a designee to understand the allegations against it so they can
meaningfully respond to those allegations.' That notice must ensure that the designated party
knows the conduct for which the designation was undertaken so that it can explain its conduct or
respond to the allegations.” This obligation includes providing reasonable access to the evidence
that the government is using against the designated party.

In cases where OFAC provides unclassified summaries to ensure that their sources and/or
national security are not compromised, the United States Court of Appeals for the District of
Columbia has found that those disclosures should provide designees with the ‘who,’ ‘what,’
‘when’ and ‘where’ of the allegations OFAC has made against them.’ Failure to do so—i.e.,
basing a designation on redacted evidence—limits the designee’s opportunity to prove or cross-
examine on that evidence, thereby creating an especially high risk of erroneous deprivation.>

OFAC’s allegation that Mr. Hejeij—while acting in his role as MEAB’s Chairman—
maintained direct ties to senior elements of Hezbollah and provided support to Hezbollah for a
number of years does not provide sufficient detail as to the ‘who,’ ‘what,’ ‘when’ and where’ of
the allegations. Thus, OFAC’s disclosure fails to provide Mr. Hejeij a meaningful opportunity to
respond to OFAC’s allegations. Accordingly, Mr. Hejeij respectfully requests that OFAC
respond to the questions above or reissue its non-privileged and unclassified summary with
information responsive to those questions.

Thank you for your consideration, and we look forward to your response. If you have
any questions or require clarification as to this request, please contact undersigned counsel to
your convenience.

Sincerely,

' Kindhearts for Charitable Humanitarian Dev., Inc. v. Geithner, 647 F. Supp. 2d 857, 901 (N.D. Ohio 2009)
(quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314-15 (1950)).

2 Id.

4H.
4 Fares v. Smith, No. 17-5075 at 15 (D.C. Cir. Aug. 18, 2018) (quoting Kiareldeen v. Ashcroft, 273 F.3d 542, 548

(3d Cir. 2001)) (citing Al Haramain Islamic Found. v. U.S. Dep’t of Treasury, 686 F.3d 965, 982-83 (9th Cir.
2011)).

5 Jd. at 14 (citing Nat’! Council of Resistance of Iran v. Dep't of State, 251 F.3d 192, 196-97 (D.C. Cir. 2001); Al
Haramain, 686 F.3d at 980; Am.-Arab Anti-Discrimination Comm. v. Reno, 70 F.3d 1045, 1069 (9th Cir. 1995)).

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 169 of 184

‘

Erich C. Ferrari

Hejeij 0373
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 170 of 184

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

Case ID SDGT-12284

Ferrari & Associates, P.C.
1455 Pennsylvania Ave., N.W.
Suite 400

Washington, DC 20004

Re: Kassem Hejeij
Dear Mr. Ferrari:

As you are aware, on June 10, 2015, the Office of Foreign Assets Control (OFAC) designated
Kassem Hejeij as a Specially Designated Global Terrorist (SDGT) pursuant to Executive Order
13224, Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, and on October 2, 2017, you filed a request seeking a copy of the
administrative record of Mr. Hejeij’s designation.

In response to your request, on October 17, 2018, OFAC provided a non-privileged and
unclassified summary of the information contained in the administrative record regarding Mr.
Hejeij and stated that, should additional releasable information become available, it would be

provided to you.

As such, please find enclosed additional non-privileged and unclassified information regarding
the basis for Mr. Hejeij’s designation. This, coupled with our response dated October 17, 2018,
completes the releasable information contained in the administrative record.

For the most direct response, please submit any follow up questions and correspondence to

OFAC via the following e-mail address: OFAC. Reconsideration@treasury.gov.

You may also contact OFAC at the following mailing address:

U.S. Department of the Treasury
Office of Foreign Assets Control
ATTN: Office of Global Targeting
1500 Pennsylvania Ave, N.W. (Freedman’s Bank Building)
Washington, DC 20220

Hejeij 0374
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 171 of 184

Sincerely,

Nikole Thomas
Assistant Director
Counterterrorism, Human Rights, and
Corruption Division
_ Office of Foreign Assets Control

Hejeij 0375
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 172 of 184

UNCLASSIFIED

(U) Kassem Hejelj has maintained direct ties with senior elements In Hezbollah, Hezbollah elements in
Iraq, among others. He has provided support to Hezbollah for a number of years through Middle East
and Africa Bank, Including by investing in civilian infrastructure that Hezbollah uses In Lebanon and

Iraq.

UNCLASSIFIED

Hejeij 0376
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 173 of 184

DEPARTMENT OF THE TREASURY
‘WASHINGTON, D.C. 20220

 

Case ID SDGT-12284

Ferrari & Associates, P.C.
1455 Pennsylvania Ave., N.W.
Suite 400

Washington, DC 20004

Re: Kassem Hejeij
Dear Mr. Ferrari:

As you are aware, on June 10, 2015, the Office of Foreign Assets Control (OFAC) designated
Kassem Hejeij as a Specially Designated Global Terrorist (SDGT) pursuant to Executive Order
13224, Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism.

On October 2, 2017, you filed a request seeking a copy of the administrative record of Mr.
Hejeij’s designation. On April 19, 2018, OFAC provided a copy of the redacted administrative
record of Mr. Hejeij’s designation, the redacted portions of which contained classified or
privileged information.

On June 11, 2018, you filed a request seeking a non-privileged and unclassified summary of the
information contained in the administrative record. Providing this information requires multiple

levels of internal review by OFAC and by our interagency partners in order to comply with
OFAC’s obligations to safeguard classified or privileged information, which delays the release of

such information.

Please find enclosed the non-privileged and unclassified summary of information regarding the
basis for Mr. Hejeij’s designation. Should additional releasable information become available, it
will be provided to you.

For the most direct response, please submit any follow up questions and correspondence to

OFAC via the following e-mail address: OFAC.Reconsideration@treasury.gov.

You may also contact OFAC at the following mailing address:

U.S. Department of the Treasury
Office of Foreign Assets Control
ATTN: Office of Global Targeting
1500 Pennsylvania Ave, N.W. (Freedman’s Bank Building)
Washington, DC 20220

Hejeij 0377
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 174 of 184

Sincerely,

Niel Tone

Nikole Thomas

Assistant Director

Counterterrorism, Human Rights, and
Corruption Division

Office of Foreign Assets Control

Hejeij 0378
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 175 of 184
UNCLASSIFIED

(U) As of early, 2014, Kassem Hejeij and an individual whom OFAC has reason to believe is Adham
Tabaja, were responsible for transferring funds from Hizballah companies in Iraq to Hizballah.

(U) As of mid 2014, Kassem Hejeij was an owner of Global Cleaners which provided millions of dollars per
year to Hizballah. As OFAC noted in October 2016, Global Cleaners obtained lucrative contracts to
provide sanitation services in Baghdad, Iraq.

(U) As of 2014, Hizballah had previously held investments in Global Cleaners as part of Baghdad’s city
government's agreement to award 80 of municipal contracts to Hizballah-owned companies.

(U) As of late 2013, Kassem Hejeij was working on behalf of Hizballah to manage commercial ventures in
Iraq for various Lebanese companies. These contracts included various energy-related ventures in Iraq
as well as certain business activities in Africa and South America used to finance Hizballah. The revenues
were then remitted to Hizballah using accounts at various banks, and Hejeij was working to open Middle
East Africa Bank (also known as MEAB) branches in Iraq for Hizballah.

(U) In mid-2014, Kassem Hejeij was working with the Iraqi Prime Minister's office to finalize paperwork
for MEAB to begin banking operations in Iraq.

(U) In mid-2013, a Hizballah finance official met with Kassem Hejeij, and Hejeij agreed to make changes
to bank accounts held by individuals, entities, or charitable institutions affiliated with Hizballah so as to
hide ties between money laundering and Hizballah. Specifically, Hejeij agreed to begin transferring
accounts at MEAB that were registered to Hizballah-affilated individuals or entities to new accounts
under different names.

UNCLASSIFIED
Hejeij 0379
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 176 of 184

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

Case ID SDGT-12284 APR 19 2018

Erich C. Ferrari

Ferrari & Associates, P.C.

1455 Pennsylvania Avenue, NW
Suite 400

Washington, D.C. 20004

Re: Kassem Hejeij
Dear Mr. Ferrari:

This is in response to your letter dated October 2, 2017, to the Office of Foreign Assets Control
(OFAC) requesting disclosure of, and access to, your client’s administrative record associated
with his designation as a Specially Designated Global Terrorist (SDGT) pursuant to Executive
Order 13224 of September 23, 2011 (“Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism”).

Processing such a request requires extensive and multiple levels of internal review by OFAC to
comply with U.S. government regulations regarding the protection of classified, privileged, and
otherwise non-releasable information. Enclosed, please find bates stamped pages SDGT 12284
000001 — 000021, which includes the redacted administrative record upon which the designation
was based, as well as the U.S. Department of the Treasury press release issued on the day of
designation. The redacted portions of the administrative record contain classified, privileged, or
otherwise non-releasable information. Should additional unclassified, non-privileged, or
otherwise releasable information become available, it will be provided under separate cover.

Please refer to case ID SDGT-12284 in all correspondence. For the most expedient response,
please direct all questions and correspondence to OFAC via the following email:
OFAC.Reconsideration@treasury.gov. You may also write, call, or fax OFAC at the following:

U.S. Department of the Treasury

Office of Foreign Assets Control

ATIN: Office of Global Targeting

1500 Pennsylvania Avenue, N.W. (Annex)
Washington, DC 20220

Telephone: 202-622-2420
Fax: 202-622-5390

Hejeij 0387
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 177 of 184

Thank you for your cooperation.

Sincerely,

hell har?

Nikole Thomas
Assistant Director

Counterterrorism, Human Rights, and Corruption
Office of Foreign Assets Control

Enc.

Hejeij 0388
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 178 of 184

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220.

 

(U) Case ID: SDGT-4039

(U) MEMORANDUM FOR JOHNE. SMITH C/d~a fs |i
ACTING DIRECTOR
OFFICE OF FOREIGN ASSETS CONTROL
(U) FROM: Arthur D. McGlynn

s/f Sg
Deputy Assistant Secretary
Office of Intelligence and Analysis

   

(U/EOUOQ) SUBJECT: _ Designation Pursuant to E.O. 13224: KASSEM HEJEIS*

(U) INTRODUCTION

(U) On September 23, 2001, President Bush declared a national emergency pursuant to the
International Emergency Economic Powers Act (“IEEPA”), and issued Executive Order 13224
(“E.O. 13224” or “the E.O.”) to address grave-acts of terrorism and threats of terrorism committed
by foreign terrorists, including the September 11, 2001, terrorist attacks in New York,
Pennsylvania, and at the Pentagon. The E.O. imposes economic sanctions on persons who have
committed, pose a significant threat of committing, or support terrorism. ;

(U) President Bush identified, in the Annex to E.O. 13224, 13 individuals and 16 entities as
subject to the economic sanctions.° As amended, the E.O. authorizes the Secretary of the Treasury,
in consultation with the Secretary of State, the Secretary of Homeland Security, and the Attorney

General, to designate persons determined:

1) to be owned or controlled by, or to act for or on behalf of, those persons listed in the Annex to
the E.O., or those persons determined to be subject to subsections 1(b), 1(c), or 1(d)(i) of the

E.O.;

 

* (U) The name of the person proposed for designation in this evidentiary will appear in BOLD CAPITAL font.
Additionally, the names of persons previously designated as Specially Designated Global Terrorists (SDGTs)
pursuant to E.O. 13224 and Specially Designated Terrorists (SDTs) pursuant to E.O. 12947 will appear in Bold Title
lower case font,

® (U) The E.O. blocks all property and interests in property in the United States or within the possession or control of
a US. person of any persons designated under its authority. In addition, it prohibits transactions or dealings by U.S.
persons or within the United States in blocked property, including but not limited to the making or receiving of any

contribution of funds, goods, or services to or for the benefit of designated persons.
* (U) Twelve individuals and fifteen entities were originally named by the President on September 23, 2001.

Executive Order 13268 of July 2, 2002 amended the Annex by adding one individual and one entity.

 

Hejeij 0389
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 179 of 184

1 a

2) to assist in, sponsor, or provide financial, material, or technological support for, or financial or
other services to or in support of, such acts of terrorism or those persons listed in the Annex to
E.O. 13224 or determined to be subject to the E.O.; or

3) to be otherwise associated with those persons listed in the Annex to the E.O., or those persons
determined to be subject to subsections 1(b), 1(c), or 1(d)(i) of the E.O.

(U) The term “financial, material or technological support” means any property, tangible or
intangible, including but not limited to currency, financial instruments, securities, or any other
transmission of value; weapons or related materiel; chemical or biological agents; explosives;
false documentation or identification; communications equipment; computers; electronic or other
devices or equipment; technologies; lodging; safe houses; facilities; vehicles or other means of
transportation; or goods. “Technologies” as used in this definition means specific information
necessary for the development, production, or use of a product, including related technical data
such as blueprints, plans, diagrams, models, formulae, tables, engineering designs and
specifications, manuals, or other recorded instructions.*

(U) The term “to be otherwise associated with” means to own or control; or to attempt, or to
conspire with one or more persons, to act for or on behalf of or to provide financial, material, or
technological support, or financial or other services.°

(U) Evidence presented in this memorandum and related exhibits provide reason to believe that
the below person meets the criteria for designation as set forth in E.O. 13224.

(U) IDENTIFYING INFORMATION

  
 
 
 
 
  

 
   

(VU) Individual: KASSEM HEJEIJ' [Exhibit 1, p. 1]
(U) AKA: Qasim Muhammad Hujayj [Exhibit 17, p. 1] (See
Exhibit 21 - Declassification Approval)

xhibit 15, p.-1]
{Exhibit 3, para. 2]
xhibit 9, para. 2]
[Exhibit 9, para. 2]

AKA:

 
 
    
 

(U) DOB: 1953 [Exhibit 17, p. 4] (See Exhibit 21 -
Declassification Approval)
(U) Nationality: Lebanon [Exhibit 17, p. 3] (See Exhibit 21 -Jj
Declassification Approval)
(U) POB: Lagos (Nigeria)® [Exhibit 17, p. 3] (See Exhibit 21 -
Declassification Approval)
(U) Passport: RL0000432 (Lebanon) issued 31 Jan 2013, expires

31 Jan 2018 [Exhibit 17, pp. 3-4] (See Exhibit 21 —
Za Declassification Approval)

 

4(U) 31 CFR. § 594.317
*(U) 31 CFR. § 594.316
* (U) This individual’s name, spelled as “KASSEM HEJEIJ’, is used throughout this evidentiary memorandum,

although some exhibits will use alternative spellings or name variations, which are listed herein as AKAs.
. Lagos is located in Nigeria.
oi

Hejeij 0390
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 180 of 184

(U) Title:® - Chairman, Middle East and Africa Bank S.A_L.
[Exhibit 1, p. 1]

(U) Gender: Male [Exhibit 1, p. 1]

(U) BACKGROUND

 

(U) BASIS FOR DESIGNATION OF KASSEM HEJEIJ

(UKFOUO) KASSEM HEJELJ provides financial, material, or technological support for, or
financial or other services to or in support of Hizballah, a person designated pursuant to E.O.

13224,

 

 

 

* (U) This identifying title information will not be publicly published on OFAC’s SDN List and is for internal

reference only.

i (U) MEAB is more than 99 percent owned by the Hejeij family, according to Bankers’ Almanac. [Exhibit 2, p. 2]

KASSEM HEJEIJ serves as the bank’s Chairman and co-founder, according to MEAB’s website [Exhibit 1, p. 1],

and he holds a 46.664 percent ownership stake in the bank according to Bankers’ Almanac. [Exhibit 2, p. 2]

i (U) Hizballah was named an SDGT pursuant to E.O. 13224 on October 31, 2001, listed as an SDT in the Annex to
p ignated on August 10, 2012 pursuant to E.O. 13582.

    

Hejeij 0391
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 181 of 184

it 16, para. 2]

[Exhibit 11, paras. 2-3]

 

[Exhibit 3, paras. 2-3]

Hejeij 0392

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 182 of 184

 

[Exhibit 3, paras. 2-3; Exhibit 12, paras. 2-3]

[Exhibit 8, paras. 2-

Hejeij 0393

 
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 183 of 184
[Exhibit 18, paras. 16, 18-19]

(U) CONCLUSION

(U//ZQUQ) Based on the foregoing information, there is reason to believe that KASSEM
HEJEIJ meets the criteria for designation pursuant to E.O. 13224 for the following reason:

« KASSEM HEJEIDJ provides financial, material, or technological support for, or financial

or other services to or in support of, Hizballah, a person designated pursuant to E.O.
13224.

Hejeij 0394
Case 1:19-cv-01921-TFH Document 34-1 Filed 04/27/20 Page 184 of 184

(U) EXHIBIT LIST

Exhibit 1 Middle East and Africa Bank Website, Board of Directors,
http://www.meabank.com/about/board-of-directors, retrieved (U)
Exhibit 2 Bankers’ Almanac, MEAB SAL Re
Exhibit 3
Exhibit 4
Exhibit 5
Exhibit 6
Exhibit 7
Exhibit 8
Exhibit 9
Exhibit 10
Exhibit 11
Exhibit 12
Exhibit 13
Exhibit 14
Exhibit 15 Arab Decision, Lebanon i /Middle East and Africa Bank S.A.L.
://www.arabdecision.org/show func 3 4 19 1 3 9329.htm, retrieved fm

 

Exhibit 16
Exhibit 17
Exhibit 18
Exhibit 19
Exhibit 20
Exhibit 21 Declassification Approval

Hejeij 0395
